
	
		II
		Calendar No. 179
		112th CONGRESS
		1st Session
		S. 1601
		[Report No.
		  112–85]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22,
			 2011
			Mr. Leahy, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of
		  State, foreign operations, and related programs for the fiscal year ending
		  September 30, 2012, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the Department
			 of State, foreign operations, and related programs for the fiscal year ending
			 September 30, 2012, and for other purposes, namely:
		IDepartment of State and Related
			 Agency
			Department of
		  state
			Administration of foreign
		  affairs
			Diplomatic and consular
		  programs
			(including transfer of funds)For necessary expenses of the Department of
		  State and the Foreign Service not otherwise provided for,
		  $6,877,500,000, of which
		  $1,400,000,000 is for Worldwide Security
		  Protection (to remain available until expended): 
		  Provided, That funds made available
		  under this heading shall be allocated as follows:
				(1)Human resourcesFor necessary expenses for training, human
			 resources management, and salaries, including employment without regard to
			 civil service and classification laws of persons on a temporary basis (not to
			 exceed $700,000), as authorized by section 801
			 of the United States Information and Educational Exchange Act of 1948,
			 $2,387,854,000, to remain available until
			 September 30, 2013, of which not less than
			 $134,700,000 shall be available only for public
			 diplomacy American salaries, and $205,900,000 is
			 for Worldwide Security Protection and shall remain available until
			 expended.
				(2)Overseas programsFor necessary expenses for the regional
			 bureaus of the Department of State and overseas activities as authorized by
			 law, $2,124,646,000, to remain available until
			 September 30, 2013, of which not less than
			 $360,602,000 shall be available only for public
			 diplomacy international information programs.
				(3)Diplomatic policy and supportFor necessary expenses for the functional
			 bureaus of the Department of State including representation to certain
			 international organizations in which the United States participates pursuant to
			 treaties ratified pursuant to the advice and consent of the Senate or specific
			 Acts of Congress, general administration, and arms control, nonproliferation
			 and disarmament activities as authorized,
			 $865,000,000, to remain available until
			 September 30, 2013.
				(4)Security programsFor necessary expenses for security
			 activities, $1,500,000,000, to remain available
			 until September 30, 2013, of which
			 $1,194,100,000 is for Worldwide Security
			 Protection and shall remain available until expended.
				(5)Fees and payments collectedIn addition to amounts otherwise made
			 available under this heading—
					(A)not to exceed
			 $1,753,991 shall be derived from fees collected
			 from other executive agencies for lease or use of facilities located at the
			 International Center in accordance with section 4 of the International Center
			 Act, and, in addition, as authorized by section 5 of such Act,
			 $520,150, to be derived from the reserve
			 authorized by that section, to be used for the purposes set out in that
			 section;
					(B)as authorized by section 810 of the United
			 States Information and Educational Exchange Act, not to exceed
			 $5,000,000, to remain available until expended,
			 may be credited to this appropriation from fees or other payments received from
			 English teaching, library, motion pictures, and publication programs and from
			 fees from educational advising and counseling and exchange visitor programs;
			 and
					(C)not to exceed
			 $15,000, which shall be derived from
			 reimbursements, surcharges and fees for use of Blair House facilities.
					(6)Transfer, reprogramming, and spending
			 plan
					(A)Notwithstanding any provision of this Act,
			 funds may be reprogrammed within and between subsections under this heading
			 subject to section 7015 of this Act.
					(B)Of the amount made available under this
			 heading, not to exceed $10,000,000 may be
			 transferred to, and merged with, funds made available by this Act under the
			 heading Emergencies in the Diplomatic and Consular Service, to
			 be available only for emergency evacuations and rewards, as authorized.
					(C)Funds appropriated under this heading are
			 available for acquisition by exchange or purchase of passenger motor vehicles
			 as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field
			 examination of programs and activities in the United States funded from any
			 account contained in this title.
					Capital investment fundFor necessary expenses of the Capital
		  Investment Fund, $69,915,000, to remain
		  available until expended, as authorized: 
		  Provided, That section 135(e) of
		  Public Law 103–236 shall not apply to funds available under this
		  heading.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, $61,904,000, notwithstanding
		  section 209(a)(1) of the Foreign Service Act of
		  1980 (Public Law 96–465), as it relates to post
		  inspections.
			Educational and cultural exchange
		  programsFor expenses of
		  educational and cultural exchange programs, as authorized,
		  $612,000,000, to remain available until
		  expended: 
		  Provided, That not to exceed
		  $5,000,000, to remain available until expended,
		  may be credited to this appropriation from fees or other payments received from
		  or in connection with English teaching, educational advising and counseling
		  programs, and exchange visitor programs as authorized.
			Representation allowancesFor representation allowances as authorized,
		  $7,300,000.
			Protection of foreign missions and
		  officialsFor expenses, not
		  otherwise provided, to enable the Secretary of State to provide for
		  extraordinary protective services, as authorized,
		  $27,744,000, to remain available until September
		  30, 2013.
			Embassy security, construction, and
		  maintenanceFor necessary
		  expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C.
		  292–303), preserving, maintaining, repairing, and planning for buildings that
		  are owned or directly leased by the Department of State, renovating, in
		  addition to funds otherwise available, the Harry S Truman Building, and
		  carrying out the Diplomatic Security Construction Program as authorized,
		  $795,000,000, to remain available until expended
		  as authorized, of which not to exceed $25,000
		  may be used for domestic and overseas representation as authorized: 
		  Provided, That none of the funds
		  appropriated in this paragraph shall be available for acquisition of furniture,
		  furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide
		  security upgrades, acquisition, and construction as authorized,
		  $775,000,000, to remain available until
		  expended: 
		  Provided, That not later than 45
		  days after enactment of this Act, the Secretary of State shall submit to the
		  Committees on Appropriations the proposed allocation of funds made available
		  under this heading and the actual and anticipated proceeds of sales for all
		  projects in fiscal year 2012.
			Emergencies in the diplomatic and consular
		  service
			(including transfer of funds)For necessary expenses to enable the
		  Secretary of State to meet unforeseen emergencies arising in the Diplomatic and
		  Consular Service, $9,300,000, to remain
		  available until expended as authorized, of which not to exceed
		  $1,000,000 may be transferred to, and merged
		  with, funds appropriated by this Act under the heading Repatriation
		  Loans Program Account, subject to the same terms and
		  conditions.
			Repatriation loans program
		  account
			(including transfer of funds)For the cost of direct loans,
		  $1,447,000, as authorized, of which
		  $710,000 may be made available for
		  administrative expenses necessary to carry out the direct loan program and may
		  be paid to Diplomatic and Consular Programs: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974.
			payment to the american institute in
		  taiwanFor necessary expenses
		  to carry out the Taiwan Relations Act (Public Law 96–8),
		  $21,108,000.
			Payment to the foreign service retirement
		  and disability fundFor
		  payment to the Foreign Service Retirement and Disability Fund, as authorized,
		  $158,900,000.
			International
		  organizations
			Contributions to international
		  organizationsFor necessary
		  expenses, not otherwise provided for, to meet annual obligations of membership
		  in international multilateral organizations, pursuant to treaties ratified
		  pursuant to the advice and consent of the Senate, conventions or specific Acts
		  of Congress, $1,585,000,000: 
		  Provided, That the Secretary of
		  State shall, at the time of the submission of the President's budget to
		  Congress under section 1105(a) of title 31, United States Code, transmit to the
		  Committees on Appropriations the most recent biennial budget prepared by the
		  United Nations for the operations of the United Nations: 
		  Provided further, That
		  the Secretary of State shall notify the Committees on Appropriations of any
		  United Nations action to increase funding for any United Nations program
		  without identifying an offsetting decrease elsewhere in the United Nations
		  budget: Provided further, That
		  notwithstanding any other provision of law, credits to United States assessed
		  contributions to the United Nations Tax Equalization Fund should be used to
		  offset other assessed contributions to the United Nations, subject to the
		  regular notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  any payment of arrearages under this heading shall be directed toward
		  activities that are mutually agreed upon by the United States and the
		  respective international organization: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be available for a
		  United States contribution to an international organization for the United
		  States share of interest costs made known to the United States Government by
		  such organization for loans incurred on or after October 1, 1984, through
		  external borrowings.
			Contributions for international
		  peacekeeping activitiesFor
		  necessary expenses to pay assessed and other expenses of international
		  peacekeeping activities directed to the maintenance or restoration of
		  international peace and security,
		  $1,900,000,000, of which 15 percent shall remain
		  available until September 30, 2013: 
		  Provided, That at least 15 days in
		  advance of voting for a new or expanded mission in the United Nations Security
		  Council (or in an emergency as far in advance as is practicable): (1) the
		  Committees on Appropriations shall be notified of the estimated cost and
		  duration of the mission, the national interest that will be served, the exit
		  strategy, and that the United Nations has taken appropriate measures to prevent
		  United Nations employees, contractor personnel, and peacekeeping forces serving
		  in the mission from trafficking in persons, exploiting victims of trafficking,
		  or committing acts of illegal sexual exploitation or other violations of human
		  rights, and to hold accountable individuals who engage in such acts while
		  participating in the peacekeeping mission, including the prosecution in their
		  home countries of such individuals in connection with such acts; and (2)
		  notification pursuant to section 7015 of this Act is submitted, and the
		  procedures therein followed, setting forth the source of funds that will be
		  used to pay for the cost of the new or expanded mission: 
		  Provided further, That
		  funds shall be available for peacekeeping expenses unless the Secretary of
		  State determines that American manufacturers and suppliers are not being given
		  opportunities to provide equipment, services, and material for United Nations
		  peacekeeping activities equal to those being given to foreign manufacturers and
		  suppliers: 
		  Provided further, That
		  the Secretary of State shall work with the United Nations and governments
		  contributing peacekeeping troops to develop effective vetting procedures to
		  ensure that troops have not violated human rights: Provided further, That notwithstanding
		  any other provision of law, credits to United States assessed contributions to
		  United Nations peacekeeping missions and to the United Nations Tax Equalization
		  Fund should be used to offset other assessed contributions to the United
		  Nations, subject to the regular notification procedures of the Committees on
		  Appropriations.
			International CommissionsFor necessary expenses, not otherwise
		  provided for, to meet obligations of the United States arising under treaties,
		  or specific Acts of Congress, as follows:
			International boundary and water
		  commission, united states and mexicoFor necessary expenses for the United States
		  Section of the International Boundary and Water Commission, United States and
		  Mexico, and to comply with laws applicable to the United States Section,
		  including not to exceed $6,000 for
		  representation; as follows:
			Salaries and expensesFor salaries and expenses, not otherwise
		  provided for,
		  $45,000,000.
			ConstructionFor detailed plan preparation and
		  construction of authorized projects,
		  $29,862,000, to remain available until expended,
		  as authorized.
			American sections, international
		  commissionsFor necessary
		  expenses, not otherwise provided, for the International Joint Commission and
		  the International Boundary Commission, United States and Canada, as authorized
		  by treaties between the United States and Canada or Great Britain, and the
		  Border Environment Cooperation Commission as authorized by Public Law 103–182,
		  $11,687,000: 
		  Provided, That of the amount
		  provided under this heading for the International Joint Commission,
		  $9,000 may be made available for representation
		  expenses.
			International fisheries
		  commissionsFor necessary
		  expenses for international fisheries commissions, not otherwise provided for,
		  as authorized by law, $36,300,000: 
		  Provided, That the United States
		  share of such expenses may be advanced to the respective commissions pursuant
		  to 31 U.S.C. 3324.
			related
		  agency
			Broadcasting board of
		  governors
			International broadcasting
		  operationsFor necessary
		  expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to
		  carry out international communication activities, and to make and supervise
		  grants for radio and television broadcasting to the Middle East,
		  $740,039,000: 
		  Provided, That of the total amount
		  in this heading, not less than $2,500,000 shall
		  be used to expand unrestricted access to information on the Internet through
		  the development and use of circumvention and secure communication
		  technologies: Provided
			 further, That the BBG shall coordinate the use of such
		  technologies with the Secretary of State and the Administrator of the United
		  States Agency for International Development, as appropriate: Provided further, That the
		  circumvention technologies and programs supported by funds made available by
		  this Act or Public Law 112–10 shall undergo a peer review, to include an
		  assessment of protections against such technologies being used for illicit
		  purposes such as furthering the communications capabilities of extremist groups
		  or their supporters: Provided
			 further, That prior to obligation, the BBG shall submit to
		  the Committees on Appropriations a report detailing planned expenditures for
		  funds made available for such activities:
			 Provided further, That not later than September 30, 2012,
		  the BBG shall submit a report to the Committees on Appropriations listing
		  programs supported by the BBG to promote unrestricted access to information
		  through the Internet, including an assessment of the results of such
		  programs: Provided further,
		  That of the total amount appropriated under this heading, not to exceed
		  $16,000 may be used for official receptions
		  within the United States as authorized, not to exceed
		  $35,000 may be used for representation abroad as
		  authorized, and not to exceed $39,000 may be
		  used for official reception and representation expenses of Radio Free
		  Europe/Radio Liberty: 
		  Provided further, That
		  the authority provided by section 504(c) of the Foreign Relations Authorization
		  Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in
		  effect through September 30, 2012: 
		  Provided further, That
		  the BBG shall notify the Committees on Appropriations within 15 days of any
		  determination by the Board that any of its broadcast entities, including its
		  grantee organizations, provides an open platform for international terrorists
		  or those who support international terrorism, or is in violation of the
		  principles and standards set forth in the United States International
		  Broadcasting Act of 1994 (22 U.S.C. 6202(a) and (b)) or the entity’s
		  journalistic code of ethics: 
		  Provided further, That
		  reductions and increases to BBG broadcast hours previously justified to
		  Congress, including changes to transmission platforms (shortwave, medium wave,
		  satellite, and television), for all BBG language services shall be subject to
		  the regular notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  in addition to funds made available under this heading, and notwithstanding any
		  other provision of law, up to $2,000,000 in
		  receipts from advertising and revenue from business ventures, up to
		  $500,000 in receipts from cooperating
		  international organizations, and up to
		  $1,000,000 in receipts from privatization
		  efforts of the Voice of America and the International Broadcasting Bureau, to
		  remain available until expended for carrying out authorized
		  purposes.
			Broadcasting capital
		  improvementsFor the purchase,
		  rent, construction, and improvement of facilities for radio and television
		  transmission and reception, and purchase and installation of necessary
		  equipment for radio and television transmission and reception, including to
		  Cuba, as authorized, $9,361,000, to remain
		  available until expended, as authorized.
			Related
		  programs
			The asia foundationFor a grant to The Asia Foundation, as
		  authorized by The Asia Foundation Act (22 U.S.C. 4402),
		  $17,000,000, to remain available until expended,
		  as authorized.
			United States Institute of
		  PeaceFor necessary expenses
		  of the United States Institute of Peace, as authorized by the United States
		  Institute of Peace Act, $31,589,000, to remain
		  available until September 30, 2012, which shall not be used for construction
		  activities.
			Center for Middle Eastern-Western Dialogue
		  Trust FundFor necessary
		  expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as
		  authorized by section 633 of the Departments of Commerce, Justice, and State,
		  the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078),
		  the total amount of the interest and earnings accruing to such Fund on or
		  before September 30, 2012, to remain available until
		  expended.
			Eisenhower exchange fellowship
		  programFor necessary expenses
		  of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4
		  and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205),
		  all interest and earnings accruing to the Eisenhower Exchange Fellowship
		  Program Trust Fund on or before September 30, 2012, to remain available until
		  expended: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary or other compensation, or
		  to enter into any contract providing for the payment thereof, in excess of the
		  rate authorized by 5 U.S.C. 5376; or for purposes which are not in accordance
		  with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost
		  Principles for Non-profit Organizations), including the restrictions on
		  compensation for personal services.
			Israeli arab scholarship
		  programFor necessary expenses
		  of the Israeli Arab Scholarship Program, as authorized by section 214 of the
		  Foreign Relations Authorization Act,
		  Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing
		  to the Israeli Arab Scholarship Fund on or before September 30, 2012, to remain
		  available until expended.
			East-West centerTo enable the Secretary of State to provide
		  for carrying out the provisions of the Center for Cultural and Technical
		  Interchange Between East and West Act of 1960, by grant to the Center for
		  Cultural and Technical Interchange Between East and West in the State of
		  Hawaii, $16,700,000: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary, or enter into any contract
		  providing for the payment thereof, in excess of the rate authorized by 5 U.S.C.
		  5376.
			National Endowment for
		  DemocracyFor grants made by
		  the Department of State to the National Endowment for Democracy, as authorized
		  by the National Endowment for Democracy Act,
		  $117,764,000, to remain available until
		  expended, of which $100,000,000 shall be
		  allocated in the traditional and customary manner, including for the core
		  institutes, and $25,000,000 shall be for
		  democracy, human rights, and rule of law programs: 
		  Provided, That the President of the
		  National Endowment for Democracy shall submit to the Committees on
		  Appropriations not later than 45 days after the date of enactment of this Act a
		  report on the proposed uses of funds under this heading on a regional and
		  country basis.
			Other
		  commissions
			Commission for the Preservation of
		  America's Heritage Abroad
			Salaries and expensesFor necessary expenses for the Commission
		  for the Preservation of America's Heritage Abroad,
		  $656,000, as authorized by section 1303 of
		  Public Law 99–83.
			United states commission on international
		  religious freedom
			Salaries and expensesFor necessary expenses for the United States
		  Commission on International Religious Freedom, as authorized by title II of the
		  International Religious Freedom Act of 1998 (Public Law 105–292),
		  $4,291,000, to remain available until September
		  30, 2013: 
		  Provided, That notwithstanding the
		  expenditure limitation specified in section 208(c)(1) of such Act (22 U.S.C.
		  6435a(c)(1)), the Commission may expend up to
		  $250,000 of the funds made available under this
		  heading to procure temporary and intermittent services under the authority of
		  section 3109(b) of title 5, United States Code.
			Commission on Security and Cooperation in
		  Europe
			Salaries and expensesFor necessary expenses of the Commission on
		  Security and Cooperation in Europe, as authorized by Public Law 94–304,
		  $2,715,000, to remain available until September
		  30, 2013.
			Congressional-Executive Commission on the
		  People's Republic of China
			Salaries and expensesFor necessary expenses of the
		  Congressional-Executive Commission on the People's Republic of China, as
		  authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C.
		  6911–6919), $1,996,000, including not more than
		  $3,000 for the purpose of official
		  representation, to remain available until September 30,
		  2013.
			United States-China Economic and Security
		  Review Commission
			Salaries and expensesFor necessary expenses of the United
		  States-China Economic and Security Review Commission, as authorized by section
		  1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year
		  2001 (22 U.S.C. 7002), $3,493,000, including not
		  more than $4,000 for the purpose of official
		  representation, to remain available until September 30, 2013: 
		  Provided, That the second through
		  sixth provisos under this heading in division F of Public Law 111–117 shall
		  continue in effect during fiscal year 2012 and shall apply as if part of this
		  Act.
			IIUnited states agency for international
			 development
			Funds appropriated to the
		  president
			Operating
		  expenses
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of section 667 of the Foreign Assistance Act of 1961,
		  $1,251,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That none of the funds
		  appropriated under this heading and under the heading Capital Investment
		  Fund in this title may be made available to finance the construction
		  (including architect and engineering services), purchase, or long-term lease of
		  offices for use by the United States Agency for International Development
		  (USAID), unless the USAID Administrator has identified such proposed use of
		  funds in a report submitted to the Committees on Appropriations at least 15
		  days prior to the obligation of funds for such purposes: 
		  Provided further, That
		  contracts or agreements entered into with funds appropriated under this heading
		  may entail commitments for the expenditure of such funds through the following
		  fiscal year: 
		  Provided further, That
		  any decision to open a new USAID mission, bureau, center, or office or, except
		  where there is a substantial security risk to mission personnel, to close or
		  significantly reduce the number of personnel of any such mission or office,
		  shall be subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That
		  the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may
		  be exercised by the Secretary of State to transfer funds appropriated to carry
		  out chapter 1 of part I of such Act to Operating Expenses in
		  accordance with the provisions of those sections:
			 Provided further, That any reprogramming of funds in excess
		  of $1,000,000 or 10 percent, whichever is less,
		  to the cost categories in the table included under this heading in the report
		  accompanying this Act for funds appropriated under this heading, shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That
		  of the funds appropriated or made available under this heading, not to exceed
		  $250,000 may be available for representation and
		  entertainment allowances, of which not to exceed
		  $5,000 may be available for entertainment
		  allowances, for USAID during the current fiscal year: 
		  Provided further, That
		  no such entertainment funds may be used for the purposes listed in section 7020
		  of this Act: 
		  Provided further, That
		  appropriate steps shall be taken to assure that, to the maximum extent
		  possible, United States-owned foreign currencies are utilized in lieu of
		  dollars.
			Capital investment fundFor necessary expenses for overseas
		  construction and related costs, and for the procurement and enhancement of
		  information technology and related capital investments, pursuant to section 667
		  of the Foreign Assistance Act of 1961,
		  $137,000,000, to remain available until
		  expended: 
		  Provided, That this amount is in
		  addition to funds otherwise available for such purposes: 
		  Provided further, That
		  funds appropriated under this heading shall be available for obligation only
		  pursuant to the regular notification procedures of the Committees on
		  Appropriations.
			Office of inspector generalFor necessary expenses to carry out the
		  provisions of section 667 of the Foreign
		  Assistance Act of 1961, $49,000,000,
		  to remain available until September 30, 2013, which sum shall be available for
		  the Office of Inspector General of the United States Agency for International
		  Development.
			IIIBilateral Economic Assistance
			Funds appropriated to the
		  presidentFor necessary
		  expenses to enable the President to carry out the provisions of the
		  Foreign Assistance Act of 1961, and
		  for other purposes, to remain available until September 30, 2012, unless
		  otherwise specified herein, as follows:
			Global health
		  programs
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of chapters 1 and 10 of part I of the
		  Foreign Assistance Act of 1961, for
		  global health activities, in addition to funds otherwise available for such
		  purposes, $2,657,500,000, to remain available
		  until September 30, 2013, and which shall be apportioned directly to the United
		  States Agency for International Development (USAID): 
		  Provided, That this amount shall be
		  made available for training, equipment, and technical assistance to build the
		  capacity of public health institutions and organizations in developing
		  countries, and for such activities as: (1) child survival and maternal health
		  programs; (2) immunization and oral rehydration programs; (3) other health,
		  nutrition, water and sanitation programs which directly address the needs of
		  mothers and children, and related education programs; (4) assistance for
		  children displaced or orphaned by causes other than AIDS; (5) programs for the
		  prevention, treatment, control of, and research on HIV/AIDS, tuberculosis,
		  polio, malaria, and other infectious diseases including neglected tropical
		  diseases, and for assistance to communities severely affected by HIV/AIDS,
		  including children infected or affected by AIDS; and (6) family
		  planning/reproductive health: 
		  Provided further, That
		  funds appropriated under this paragraph shall be made available for a United
		  States contribution to the GAVI Alliance:
			 Provided further, That none of the funds made available in
		  this Act nor any unobligated balances from prior appropriations Acts may be
		  made available to any organization or program which, as determined by the
		  President of the United States, supports or participates in the management of a
		  program of coercive abortion or involuntary sterilization: 
		  Provided further, That
		  any determination made under the previous proviso must be made no later than 6
		  months after enactment of this Act, and must be accompanied by the evidence and
		  criteria utilized to make the determination: 
		  Provided further, That
		  none of the funds made available under this Act may be used to pay for the
		  performance of abortion as a method of family planning or to motivate or coerce
		  any person to practice abortions: 
		  Provided further, That
		  nothing in this paragraph shall be construed to alter any existing statutory
		  prohibitions against abortion under section 104 of the Foreign Assistance Act
		  of 1961: 
		  Provided further, That
		  none of the funds made available under this Act may be used to lobby for or
		  against abortion: 
		  Provided further, That
		  the ninth and tenth provisos under this heading in the Consolidated
		  Appropriations Act, 2010 (Public Law 111–117) shall apply to funds appropriated
		  under this heading in this Act: 
		  Provided further, That
		  for purposes of this or any other Act authorizing or appropriating funds for
		  the Department of State, foreign operations, and related programs, the term
		  motivate, as it relates to family planning assistance, shall not
		  be construed to prohibit the provision, consistent with local law, of
		  information or counseling about all pregnancy options: 
		  Provided further, That
		  information provided about the use of condoms as part of projects or activities
		  that are funded from amounts appropriated by this Act shall be medically
		  accurate and shall include the public health benefits and failure rates of such
		  use.
			In addition, for necessary expenses to carry
		  out the provisions of the Foreign Assistance Act of 1961 for the prevention,
		  treatment, and control of, and research on, HIV/AIDS,
		  $5,250,000,000, to remain available until
		  September 30, 2015, which shall be apportioned directly to the Department of
		  State: 
		  Provided, That of the funds
		  appropriated under this paragraph, not less than
		  $750,000,000 shall be made available,
		  notwithstanding any other provision of law, except for the United States
		  Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003 (Public Law
		  108–25), as amended, for a United States contribution to the Global Fund to
		  Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at
		  the minimum rate necessary to make timely payment for projects and activities: 
		  Provided further, That
		  up to 5 percent of the aggregate amount of funds made available to the Global
		  Fund in fiscal year 2012 may be made available to USAID for technical
		  assistance related to the activities of the Global Fund: 
		  Provided further, That
		  of the funds appropriated under this paragraph, up to
		  $14,250,000 may be made available, in addition
		  to amounts otherwise available for such purposes, for administrative expenses
		  of the Office of the United States Global AIDS
		  Coordinator.
			Development assistanceFor necessary expenses to carry out the
		  provisions of sections 103, 105, 106, 214, and sections 251 through 255, and
		  chapter 10 of part I of the Foreign Assistance
		  Act of 1961, $2,550,000,000, to
		  remain available until September 30, 2013: 
		  Provided, That relevant bureaus and
		  offices of the United States Agency for International Development (USAID) that
		  support cross-cutting development programs shall coordinate such programs on a
		  regular basis: 
		  Provided further, That
		  funds appropriated by this Act shall be made available for water and sanitation
		  supply projects pursuant to the Paul Simon Water for the Poor Act of 2005
		  (Public Law 109–121): 
		  Provided further, That
		  funds appropriated by this Act for food security and agricultural development
		  programs may be made available notwithstanding any other provision of law and
		  shall be made available for a United States contribution to the endowment of
		  the Global Crop Diversity Trust pursuant to section 3202 of Public Law 110–246:
		  
		  Provided further, That
		  funds appropriated under this heading shall be made available for programs to
		  improve women's leadership capacity in recipient
		  countries.
			International disaster
		  assistanceFor necessary
		  expenses to carry out the provisions of section 491 of the
		  Foreign Assistance Act of 1961 for
		  international disaster relief, rehabilitation, and reconstruction assistance,
		  $850,000,000, to remain available until
		  expended.
			Transition initiativesFor necessary expenses for international
		  disaster rehabilitation and reconstruction assistance pursuant to section 491
		  of the Foreign Assistance Act of 1961,
		  $55,000,000, to remain available until expended,
		  to support transition to democracy and to long-term development of countries in
		  crisis: 
		  Provided, That such support may
		  include assistance to develop, strengthen, or preserve democratic institutions
		  and processes, revitalize basic infrastructure, and foster the peaceful
		  resolution of conflict: 
		  Provided further, That
		  the United States Agency for International Development shall submit a report to
		  the Committees on Appropriations at least 5 days prior to beginning a new
		  program of assistance: 
		  Provided further, That
		  if the Secretary of State determines that it is important to the national
		  interests of the United States to provide transition assistance in excess of
		  the amount appropriated under this heading, up to
		  $15,000,000 of the funds appropriated by this
		  Act to carry out the provisions of part I of the Foreign Assistance Act of 1961
		  may be used for purposes of this heading and under the authorities applicable
		  to funds appropriated under this heading: 
		  Provided further, That
		  funds made available pursuant to the previous proviso shall be made available
		  subject to prior consultation with the Committees on
		  Appropriations.
			complex crises fundFor necessary expenses to carry out the
		  provisions of the Foreign Assistance Act of 1961 to enable the Administrator of
		  the United States Agency for International Development (USAID), with the
		  concurrence of the Secretary of State, to support programs and activities to
		  prevent or respond to emerging or unforeseen complex crises overseas,
		  $30,000,000, to remain available until expended:
		  
		  Provided, That the administrative
		  authorities of the Foreign Assistance Act of 1961 shall be applicable to funds
		  appropriated under this heading: 
		  Provided further, That
		  funds appropriated under this heading may be made available on such terms and
		  conditions as the USAID Administrator may determine, in consultation with the
		  Committees on Appropriations, for the purposes of preventing or responding to
		  such crises, except that no funds shall be made available to respond to natural
		  disasters: 
		  Provided further, That
		  funds appropriated under this heading shall be made available notwithstanding
		  section 10 of Public Law 91–672 and section 15 of the State Department Basic
		  Authorities Act of 1956: 
		  Provided further, That
		  funds appropriated under this heading may be made available notwithstanding any
		  other provision of law, except sections 7007, 7008, and 7018 of this Act: 
		  Provided further, That
		  funds appropriated under this heading shall be subject to the regular
		  notification procedures of the Committees on Appropriations, except that such
		  notifications shall be transmitted at least 5 days in advance of the obligation
		  of funds.
			development credit
		  authority
			(including transfer of funds)For the cost of direct loans and loan
		  guarantees provided by the United States Agency for International Development,
		  as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up
		  to $50,000,000 may be derived by transfer from
		  funds appropriated by this Act to carry out part I of such Act and under the
		  heading Assistance for Europe, Eurasia and Central Asia: 
		  Provided, That funds provided under
		  this paragraph and funds provided as a gift pursuant to section 635(d) of the
		  Foreign Assistance Act of 1961 shall be made available only for micro and small
		  enterprise programs, urban programs, and other programs which further the
		  purposes of part I of such Act: 
		  Provided further, That
		  such costs, including the cost of modifying such direct and guaranteed loans,
		  shall be as defined in section 502 of the Congressional Budget Act of 1974, as
		  amended: 
		  Provided further, That
		  funds made available by this paragraph may be used for the cost of modifying
		  any such guaranteed loans under this Act or prior Acts, and funds used for such
		  costs shall be subject to the regular notification procedures of the Committees
		  on Appropriations: 
		  Provided further, That
		  the provisions of section 107A(d) (relating to general provisions applicable to
		  the Development Credit Authority) of the Foreign Assistance Act of 1961, as
		  contained in section 306 of H.R. 1486 as reported by the House Committee on
		  International Relations on May 9, 1997, shall be applicable to direct loans and
		  loan guarantees provided under this heading, except that the principal amount
		  of loans made or guaranteed under this heading with respect to any single
		  country or borrower shall not exceed
		  $300,000,000: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any portion of
		  which is to be guaranteed, of up to
		  $1,000,000,000.
			In addition, for administrative expenses to
		  carry out credit programs administered by the United States Agency for
		  International Development, $8,300,000, which may
		  be transferred to, and merged with, funds made available under the heading
		  Operating Expenses in title II of this Act: 
		  Provided, That funds made available
		  under this heading shall remain available until September 30,
		  2014.
			economic support
		  fund
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of chapter 4 of part II of the Foreign Assistance Act of 1961,
		  $4,378,560,000, to remain available until
		  September 30, 2013: 
		  Provided, That of the funds
		  appropriated under this heading, up to
		  $250,000,000 shall be available for assistance
		  for Egypt, which shall be for programs and activities (including to implement
		  sections 7039(a)(3) and (b) of this Act) to reduce poverty and create jobs,
		  strengthen democracy, and protect human rights, including not less than
		  $35,000,000 for education programs of which not
		  less than $10,000,000 is for scholarships at
		  not-for-profit institutions for Egyptian students with high financial need: 
		  Provided further, That
		  funds appropriated under this heading that are made available for assistance
		  for Cyprus shall be used only for scholarships, administrative support of the
		  scholarship program, bicommunal projects, and measures aimed at reunification
		  of the island and designed to reduce tensions and promote peace and cooperation
		  between the two communities on Cyprus: 
		  Provided further, That
		  $12,000,000 of the funds made available for
		  assistance for Lebanon under this heading shall be for scholarships at
		  not-for-profit institutions for students in Lebanon with high financial need: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $360,000,000 shall be available for assistance
		  for Jordan, including for programs and activities to reduce poverty and create
		  jobs, strengthen democracy, and protect human rights: Provided further, That up to
		  $30,000,000 of the funds appropriated for fiscal
		  year 2011 under this heading in Public Law 112–10, division B, may be made
		  available for the costs, as defined in section 502 of the Congressional Budget
		  Act of 1974, of loan guarantees for Tunisia, which are authorized to be
		  provided: Provided further,
		  That amounts that are made available under the previous proviso for the cost of
		  guarantees shall not be considered assistance for the purposes
		  of provisions of law limiting assistance to a country: Provided further, That none of the
		  funds appropriated under this heading may be made available for the Palestinian
		  Authority if Palestine becomes a member or non-member state of the United
		  Nations outside of an agreement negotiated between Israel and the
		  Palestinians: Provided
			 further, That the Secretary may waive the previous proviso
		  if the Secretary certifies to the Committees on Appropriations that to do so is
		  in the national security interests of the United States: 
		  Provided further, That
		  of the funds appropriated under this heading,
		  $179,000,000 shall be apportioned directly to
		  the United States Agency for International Development for alternative
		  development/institution building programs in Colombia: 
		  Provided further, That
		  of the funds appropriated under this heading that are available for assistance
		  for Colombia, not less than $8,000,000 shall be
		  transferred to, and merged with, funds appropriated under the heading
		  Migration and Refugee Assistance and shall be made available
		  only for assistance to nongovernmental and international organizations that
		  provide assistance to Colombian refugees in neighboring countries: Provided further, That of the funds
		  appropriated under this heading, $15,000,000 may
		  be made available for assistance for Cuba, including humanitarian and democracy
		  assistance, support for economic reform, private sector initiatives, and human
		  rights.
			Democracy
		  fund
				For necessary expenses to carry out the
			 provisions of the Foreign Assistance Act of
			 1961 for the promotion of democracy globally,
			 $114,770,000, to remain available until
			 September 30, 2013, of which $70,910,000 shall
			 be made available for the Human Rights and Democracy Fund of the Bureau of
			 Democracy, Human Rights and Labor, Department of State, and
			 $43,860,000 shall be made available for the
			 Office of Democracy and Governance of the Bureau for Democracy, Conflict, and
			 Humanitarian Assistance, United States Agency for International
			 Development.
				Assistance for Europe, Eurasia and central
		  AsiaFor necessary expenses to
		  carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM
		  Support Act, and the Support for East European Democracy (SEED) Act of 1989,
		  $626,718,000, to remain available until
		  September 30, 2013, which shall be available, notwithstanding any other
		  provision of law, for assistance and for related programs for countries
		  identified in section 3 of the FREEDOM Support Act and section 3(c) of the SEED
		  Act: 
		  Provided, That funds appropriated
		  under this heading shall be considered to be economic assistance under the
		  Foreign Assistance Act of 1961 for purposes of making available the
		  administrative authorities contained in that Act for the use of economic
		  assistance: 
		  Provided further, That
		  funds made available for the Southern Caucasus region may be used for
		  confidence-building measures and other activities in furtherance of the
		  peaceful resolution of conflicts, including in Nagorno-Karabakh: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $7,000,000 shall be made available for
		  humanitarian, conflict mitigation, human rights, civil society, and relief and
		  reconstruction assistance for the North Caucasus.
			department of
		  state
			Migration and refugee
		  assistanceFor necessary
		  expenses not otherwise provided for, to enable the Secretary of State to carry
		  out the provisions of section 2(a) and (b) of the Migration and Refugee
		  Assistance Act of 1962, and other activities to meet refugee and migration
		  needs; salaries and expenses of personnel and dependents as authorized by the
		  Foreign Service Act of 1980; allowances as authorized by sections 5921 through
		  5925 of title 5, United States Code; purchase and hire of passenger motor
		  vehicles; and services as authorized by section 3109 of title 5, United States
		  Code, $1,700,000,000, to remain available until
		  expended, of which $20,000,000 shall be made
		  available for refugees resettling in Israel, and not less than
		  $35,000,000 shall be made available to respond
		  to small-scale emergency humanitarian requirements of international and
		  nongovernmental partners.
			independent
		  agencies
			Peace corps
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase
		  of not to exceed five passenger motor vehicles for administrative purposes for
		  use outside of the United States, $375,000,000,
		  of which $5,000,000 is for the Office of
		  Inspector General, to remain available until September 30, 2013: 
		  Provided, That the Director of the
		  Peace Corps may transfer to the Foreign Currency Fluctuations Account, as
		  authorized by 22 U.S.C. 2515, an amount not to exceed
		  $5,000,000: 
		  Provided further, That
		  funds transferred pursuant to the previous proviso may not be derived from
		  amounts made available for Peace Corps overseas operations: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $4,000 may be made available for entertainment
		  expenses: 
		  Provided further, That
		  not later than 45 days after enactment of this Act, the Director shall submit a
		  spending plan to the Committees on Appropriations on the proposed uses of funds
		  under this heading: 
		  Provided further, That
		  none of the funds appropriated under this heading may be used to pay for
		  abortions, except when the life of the mother would be endangered if the fetus
		  were carried to term, or the pregnancy is the result of an act of rape or
		  incest.
			Millennium challenge
		  corporation
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Millennium Challenge Act of 2003,
		  $898,200,000 to remain available until expended:
		  
		  Provided, That of the funds
		  appropriated under this heading, up to
		  $105,000,000 may be available for administrative
		  expenses of the Millennium Challenge Corporation (the Corporation): 
		  Provided further, That
		  up to 5 percent of the funds appropriated under this heading may be made
		  available to carry out the purposes of section 616 of the Millennium Challenge
		  Act of 2003 for fiscal year 2012: 
		  Provided further, That
		  section 605(e)(4) of the Millennium Challenge Act of 2003 shall apply to funds
		  appropriated under this heading: 
		  Provided further, That
		  funds appropriated under this heading may be made available for a Millennium
		  Challenge Compact entered into pursuant to section 609 of the Millennium
		  Challenge Act of 2003 only if such Compact obligates, or contains a commitment
		  to obligate subject to the availability of funds and the mutual agreement of
		  the parties to the Compact to proceed, the entire amount of the United States
		  Government funding anticipated for the duration of the Compact: 
		  Provided further, That
		  the Chief Executive Officer of the Corporation shall notify the Committees on
		  Appropriations not later than 15 days prior to signing any new country compact
		  or new threshold country program; terminating or suspending any country compact
		  or threshold country program; or commencing negotiations for any new compact or
		  threshold country program: 
		  Provided further, That
		  funds appropriated by this Act or any prior Act appropriating funds for the
		  Department of State, foreign operations, and related programs that are made
		  available for a Millennium Challenge Compact and that are suspended or
		  terminated by the Chief Executive Officer of the Corporation shall be subject
		  to the regular notification procedures of the Committees on Appropriations
		  prior to re-obligation: 
		  Provided further, That
		  none of the funds appropriated by this Act and prior Acts making appropriations
		  for the Department of State, foreign operations, and related programs under
		  this heading may be used for military assistance or military training,
		  including for assistance for military or paramilitary purposes and for
		  assistance to military forces: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $100,000 may be available for representation and
		  entertainment allowances, of which not to exceed
		  $5,000 may be available for entertainment
		  allowances.
			Inter-american foundationFor necessary expenses to carry out the
		  functions of the Inter-American Foundation in accordance with the provisions of
		  section 401 of the Foreign Assistance Act of 1969,
		  $22,500,000, to remain available until September
		  30, 2013: 
		  Provided, That of the funds
		  appropriated under this heading, not to exceed
		  $2,000 may be available for entertainment and
		  representation allowances.
			African development
		  foundationFor necessary
		  expenses to carry out title V of the International Security and Development
		  Cooperation Act of 1980 (Public Law 96–533),
		  $30,000,000, to remain available until September
		  30, 2013: 
		  Provided, That funds made available
		  to grantees may be invested pending expenditure for project purposes when
		  authorized by the Board of Directors of the Foundation: 
		  Provided further, That
		  interest earned shall be used only for the purposes for which the grant was
		  made: 
		  Provided further, That
		  notwithstanding section 505(a)(2) of the African Development Foundation Act, in
		  exceptional circumstances the Board of Directors of the Foundation may waive
		  the $250,000 limitation contained in that
		  section with respect to a project and a project may exceed the limitation by up
		  to 10 percent if the increase is due solely to foreign currency fluctuation: 
		  Provided further, That
		  the Foundation shall provide a report to the Committees on Appropriations after
		  each time such waiver authority is exercised.
			department of the
		  treasury
			International affairs technical
		  assistanceFor necessary
		  expenses to carry out the provisions of section 129 of the Foreign Assistance
		  Act of 1961, $27,000,000, to remain available
		  until September 30, 2013, which shall be available notwithstanding any other
		  provision of law.
			Debt restructuringFor the cost, as defined in section 502 of
		  the Congressional Budget Act of 1974, of modifying loans and loan guarantees,
		  as the President may determine, for which funds have been appropriated or
		  otherwise made available for programs within the International Affairs Budget
		  Function 150, including the cost of selling, reducing, or canceling amounts
		  owed to the United States as a result of concessional loans made to eligible
		  countries, pursuant to part V of the Foreign Assistance Act of 1961,
		  $15,000,000, to remain available until September
		  30, 2013.
			IVInternational Security Assistance
			Department of
		  State
			International narcotics control and law
		  enforcement
			(including transfer of funds)For necessary expenses to carry out section
		  481 of the Foreign Assistance Act of 1961,
		  $1,056,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That during fiscal year
		  2012, the Department of State may also use the authority of section 608 of the
		  Foreign Assistance Act of 1961, without regard to its restrictions, to receive
		  excess property from an agency of the United States Government for the purpose
		  of providing it to a foreign country or international organization under
		  chapter 8 of part I of that Act subject to the regular notification procedures
		  of the Committees on Appropriations: 
		  Provided further, That
		  the Secretary of State shall provide to the Committees on Appropriations not
		  later than 45 days after the date of enactment of this Act and prior to the
		  initial obligation of funds appropriated under this heading, a report on the
		  proposed uses of all funds under this heading on a country-by-country basis for
		  each proposed program, project, or activity: 
		  Provided further, That
		  section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds
		  appropriated under this heading: 
		  Provided further, That
		  assistance provided with funds appropriated under this heading that is made
		  available notwithstanding section 482(b) of the Foreign Assistance Act of 1961
		  shall be made available subject to the regular notification procedures of the
		  Committees on Appropriations: 
		  Provided further, That
		  notwithstanding any provision of this or any other Act, funds appropriated in
		  prior years under the headings Andean Counterdrug Initiative and
		  Andean Counterdrug Program shall be available for use in any
		  country for which funds may be made available under this heading without regard
		  to the geographic or purpose limitations under which such funds were originally
		  appropriated, subject to the regular notification procedures of the Committees
		  on Appropriations: 
		  Provided further,
		  That, notwithstanding any other provision of law, of the funds appropriated
		  under this heading, $5,000,000 should be made
		  available to combat piracy of United States copyrighted materials, consistent
		  with the requirements of section 688(a) and (b) of the Department of State,
		  Foreign Operations, and Related Programs Appropriations Act, 2008 (division J
		  of Public Law 110–161): Provided
			 further, That not later than 90 days after enactment of this
		  Act, the Secretary of State shall submit a report to the Committees on
		  Appropriations detailing the operation and maintenance costs of aircraft
		  utilized in Iraq in support of programs funded under this heading, a
		  justification for not including such costs under the heading Diplomatic
		  and Consular Programs, and estimates for overhead costs associated with
		  the Stabilization Operations and Security Sector Reform program:
			 Provided further, That the concurrence of the Secretary of
		  State shall be required for the provision of assistance which is comparable to
		  assistance made available under this heading but which is provided under any
		  other provision of law.
			Nonproliferation, anti-terrorism, demining
		  and related programsFor
		  necessary expenses for nonproliferation, anti-terrorism, demining and related
		  programs and activities, $685,500,000, to carry
		  out the provisions of chapter 8 of part II of the Foreign Assistance Act of
		  1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign
		  Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of
		  the Arms Export Control Act or the Foreign Assistance Act of 1961 for demining
		  activities, the clearance of unexploded ordnance, the destruction of small
		  arms, and related activities, notwithstanding any other provision of law,
		  including activities implemented through nongovernmental and international
		  organizations, and section 301 of the Foreign Assistance Act of 1961 for a
		  voluntary contribution to the International Atomic Energy Agency (IAEA), and
		  for a United States contribution to the Comprehensive Nuclear Test Ban Treaty
		  Preparatory Commission: 
		  Provided, That the clearance of
		  unexploded ordnance should prioritize areas where such ordnance was caused by
		  the United States: Provided
			 further, That of the funds made available under this
		  heading, not to exceed $30,000,000, to remain
		  available until expended, may be made available for the Nonproliferation and
		  Disarmament Fund, notwithstanding any other provision of law and subject to
		  prior consultation with, and the regular notification procedures of, the
		  Committees on Appropriations, to promote bilateral and multilateral activities
		  relating to nonproliferation, disarmament and weapons destruction: 
		  Provided further, That
		  such funds may also be used for such countries other than the Independent
		  States of the former Soviet Union and international organizations when it is in
		  the national security interest of the United States to do so: Provided further, That funds
		  appropriated under this heading may be made available for the IAEA unless the
		  Secretary of State determines that Israel is being denied its right to
		  participate in the activities of that Agency: 
		  Provided further, That
		  funds appropriated under this heading may be made available for public-private
		  partnerships for conventional weapons and mine action by grant, cooperative
		  agreement or contract: 
		  Provided further, That
		  funds made available for demining and related activities, in addition to funds
		  otherwise available for such purposes, may be used for administrative expenses
		  related to the operation and management of the demining program: 
		  Provided further, That
		  funds appropriated under this heading that are available for
		  Anti-terrorism Assistance and Export Control and Border
		  Security shall remain available until September 30,
		  2013.
			Peacekeeping operationsFor necessary expenses to carry out the
		  provisions of section 551 of the Foreign Assistance Act of 1961,
		  $262,000,000: 
		  Provided, That funds appropriated
		  under this heading may be used, notwithstanding section 660 of such Act, to
		  provide assistance to enhance the capacity of foreign civilian security forces,
		  including gendarmes, to participate in peacekeeping operations: 
		  Provided further, That
		  funds appropriated under this heading may be used to pay assessed expenses of
		  international peacekeeping activities in Somalia and shall be available until
		  September 30, 2013: 
		  Provided further, That
		  funds appropriated under this Act should not be used to support any military
		  training or operations that include child soldiers: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be obligated or
		  expended except as provided through the regular notification procedures of the
		  Committees on Appropriations.
			Funds Appropriated to the
		  President
			International military education and
		  trainingFor necessary
		  expenses to carry out the provisions of section 541 of the
		  Foreign Assistance Act of 1961,
		  $105,788,000: 
		  Provided, That the civilian
		  personnel for whom military education and training may be provided under this
		  heading may include civilians who are not members of a government whose
		  participation would contribute to improved civil-military relations, civilian
		  control of the military, or respect for human rights: 
		  Provided further, That
		  funds made available under this heading for assistance for Angola, Bahrain,
		  Bangladesh, Cameroon, Central African Republic, Chad, Côte d’Ivoire, Democratic
		  Republic of the Congo, Ethiopia, Guatemala, Guinea, Haiti, Indonesia, Kenya,
		  Libya, Nepal, Nigeria, and Sri Lanka may only be provided through the regular
		  notification procedures of the Committees on Appropriations and any such
		  notification shall include a detailed description of proposed activities: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $55,000 may be available for entertainment
		  allowances.
			Foreign military financing
		  program
			(including transfer of funds)For necessary expenses for grants to enable
		  the President to carry out the provisions of section 23 of the Arms Export
		  Control Act, $5,346,000,000: 
		  Provided, That to expedite the
		  provision of assistance to foreign countries and international organizations,
		  the Secretary of State, following consultation with the Committees on
		  Appropriations and subject to the regular notification procedures of such
		  Committees, may use the funds appropriated under this heading to procure
		  defense articles and services to enhance the capacity of foreign security
		  forces: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $3,075,000,000 shall be available for grants
		  only for Israel, and up to $1,300,000,000 shall
		  be made available for grants only for Egypt, including for border security
		  programs and activities in the Sinai: Provided
			 further, That prior to the obligation of funds appropriated
		  under this heading for assistance for Egypt, the Secretary of State shall
		  certify to the Committees on Appropriations that the Governments of the United
		  States and Egypt have agreed upon the specific uses of such funds, that such
		  funds further the national interests of the United States in Egypt and the
		  region, and that the Government of Egypt has held free and fair elections and
		  is implementing policies to protect the rights of journalists, due process, and
		  freedoms of expression and association: 
		  Provided further, That
		  the funds appropriated under this heading for assistance for Israel shall be
		  disbursed within 30 days of enactment of this Act: 
		  Provided further, That
		  to the extent that the Government of Israel requests that funds be used for
		  such purposes, grants made available for Israel under this heading shall, as
		  agreed by the United States and Israel, be available for advanced weapons
		  systems, of which not less than $808,725,000
		  shall be available for the procurement in Israel of defense articles and
		  defense services, including research and development: 
		  Provided further, That
		  funds appropriated under this heading estimated to be outlayed for Egypt during
		  fiscal year 2012 may be transferred to an interest bearing account for Egypt in
		  the Federal Reserve Bank of New York within 30 days of enactment of this Act: 
		  Provided further, That
		  of the funds appropriated under this heading,
		  $300,000,000 shall be made available for
		  assistance for Jordan: 
		  Provided further, That
		  none of the funds made available under this heading shall be made available to
		  support or continue any program initially funded under the authority of section
		  1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
		  109–163; 119 Stat. 3456) unless the Secretary of State, in consultation with
		  the Secretary of Defense, has justified such program to the Committees on
		  Appropriations: 
		  Provided further, That
		  funds appropriated or otherwise made available under this heading shall be
		  nonrepayable notwithstanding any requirement in section 23 of the Arms Export
		  Control Act: 
		  Provided further, That
		  funds made available under this heading shall be obligated upon apportionment
		  in accordance with paragraph (5)(C) of title 31, United States Code, section
		  1501(a).
			None of the funds made available under this
		  heading shall be available to finance the procurement of defense articles,
		  defense services, or design and construction services that are not sold by the
		  United States Government under the Arms Export Control Act unless the foreign
		  country proposing to make such procurement has first signed an agreement with
		  the United States Government specifying the conditions under which such
		  procurement may be financed with such funds: 
		  Provided, That all country and
		  funding level increases in allocations shall be submitted through the regular
		  notification procedures of section 7015 of this Act: Provided further, That funds made
		  available under this heading may be used, notwithstanding any other provision
		  of law, for demining, the clearance of unexploded ordnance, and related
		  activities, and may include activities implemented through nongovernmental and
		  international organizations: 
		  Provided further, That
		  none of the funds appropriated under this heading may be made available for
		  assistance for Nepal, Sri Lanka, Pakistan, Bangladesh, Bahrain, Philippines,
		  Indonesia, Haiti, Guatemala, Honduras, Ethiopia, Cambodia, Kenya, Chad, and the
		  Democratic Republic of the Congo except pursuant to the regular notification
		  procedures of the Committees on Appropriations: 
		  Provided further, That
		  only those countries for which assistance was justified for the Foreign
		  Military Sales Financing Program in the fiscal year 1989 congressional
		  presentation for security assistance programs may utilize funds made available
		  under this heading for procurement of defense articles, defense services or
		  design and construction services that are not sold by the United States
		  Government under the Arms Export Control Act: 
		  Provided further, That
		  funds appropriated under this heading shall be expended at the minimum rate
		  necessary to make timely payment for defense articles and services: 
		  Provided further, That
		  not more than $62,800,000 of the funds
		  appropriated under this heading may be obligated for necessary expenses,
		  including the purchase of passenger motor vehicles for replacement only for use
		  outside of the United States, for the general costs of administering military
		  assistance and sales, except that this limitation may be exceeded only through
		  the regular notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  of the funds appropriated under this heading for general costs of administering
		  military assistance and sales, not to exceed
		  $4,000 may be available for entertainment
		  expenses and not to exceed $130,000 may be
		  available for representation allowances: 
		  Provided further, That
		  not more than $836,900,000 of funds realized
		  pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated
		  for expenses incurred by the Department of Defense during fiscal year 2012
		  pursuant to section 43(b) of the Arms Export Control Act, except that this
		  limitation may be exceeded only through the regular notification procedures of
		  the Committees on Appropriations: Provided
			 further, That, with respect to the previous proviso, up to
		  $100,000,000 of such funds may be transferred to
		  the Special Defense Acquisition Fund pursuant to section 51 of the Arms Export
		  Control Act.
			VMultilateral Assistance
			Funds appropriated to the
		  president
			International organizations and
		  programsFor necessary
		  expenses to carry out the provisions of section 301 of the
		  Foreign Assistance Act of 1961, and
		  of section 2 of the United Nations Environment Program Participation Act of
		  1973, $352,950,000: 
		  Provided, That section 307(a) of
		  the Foreign Assistance Act of 1961
		  shall not apply to contributions to the United Nations Democracy
		  Fund.
			International financial
		  institutions
			Global environment facilityFor payment to the International Bank for
		  Reconstruction and Development as trustee for the Global Environment Facility
		  by the Secretary of the Treasury, $120,000,000,
		  to remain available until expended.
			CONTRIBUTION TO THE INTERNATIONAL BANK FOR
		  RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for
		  Reconstruction and Development by the Secretary of the Treasury, for the United
		  States share of the paid-in portion of the increases in capital stock,
		  $117,364,344, to remain available until
		  expended.
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONsThe United
		  States Governor of the International Bank for Reconstruction and Development
		  may subscribe without fiscal year limitation to the callable capital portion of
		  the United States share of increases in capital stock in an amount not to
		  exceed
		  $2,928,990,899.
			Contribution to the international
		  development associationFor
		  payment to the International Development Association by the Secretary of the
		  Treasury, $1,355,000,000, to remain available
		  until expended.
			For payment to the International Development
		  Association by the Secretary of the Treasury for costs incurred under the
		  Multilateral Debt Relief Initiative,
		  $167,000,000, to remain available until
		  expended.
			Contribution to the clean technology
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the Clean
		  Technology Fund by the Secretary of the Treasury,
		  $350,000,000, to remain available until
		  expended.
			Contribution to the strategic climate
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the
		  Strategic Climate Fund by the Secretary of the Treasury,
		  $100,000,000, to remain available until
		  expended.
			Global agriculture and food security
		  programFor payment to the
		  Global Agriculture and Food Security Program by the Secretary of the Treasury,
		  $200,000,000, to remain available until
		  expended.
			Contribution to the inter-american
		  development bankFor payment
		  to the Inter-American Development Bank by the Secretary of the Treasury for the
		  United States share of the paid-in portion of the increase in capital stock,
		  $25,000,000, to remain available until
		  expended.
			For payment to the Inter-American Investment
		  Corporation by the Secretary of the Treasury,
		  $4,670,000, to remain available until
		  expended.
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the Inter-American Development Bank may subscribe without
		  fiscal year limitation to the callable capital portion of the United States
		  share of such capital stock in an amount not to exceed
		  $4,098,794,833.
			contribution to the enterprise for the
		  americas multilateral investment fundFor payment to the Enterprise for the
		  Americas Multilateral Investment Fund by the Secretary of the Treasury,
		  $25,000,000, to remain available until
		  expended.
			Contribution to the asian development
		  bankFor payment to the Asian
		  Development Bank by the Secretary of the Treasury for the United States share
		  of the paid-in portion of increase in capital stock,
		  $106,586,000, to remain available until
		  expended.
			Limitation on callable capital
		  subscriptionsThe United
		  States Governor of the Asian Development Bank may subscribe without fiscal year
		  limitation to the callable capital portion of the United States share of such
		  capital stock in an amount not to exceed
		  $2,558,048,769.
			Contribution to the asian development
		  fundFor payment to the Asian
		  Development Bank’s Asian Development Fund by the Secretary of the Treasury,
		  $100,000,000, to remain available until
		  expended.
			CONTRIBUTION TO THE AFRICAN DEVELOPMENT
		  BANKFor payment to the
		  African Development Bank by the Secretary of the Treasury for the United States
		  share of the paid-in portion of the increase in capital stock,
		  $32,417,720, to remain available until
		  expended.
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the African Development Bank may subscribe without fiscal
		  year limitation to the callable capital portion of the United States share of
		  such capital stock in an amount not to exceed
		  $507,860,808.
			Contribution to the african development
		  fundFor payment to the
		  African Development Fund by the Secretary of the Treasury,
		  $125,000,000, to remain available until
		  expended.
			For payment to the African Development Fund
		  by the Secretary of the Treasury for costs incurred under the Multilateral Debt
		  Relief Initiative, $7,500,000, to remain
		  available until expended.
			EUROPEAN BANK FOR RECONSTRUCTION AND
		  DEVELOPMENT
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the European Bank for Reconstruction and Development may
		  subscribe without fiscal year limitation to the callable capital of the United
		  States share of such capital in an amount not to exceed
		  $1,252,331,952.
			Contribution to the international fund for
		  agricultural developmentFor
		  payment to the International Fund for Agricultural Development by the Secretary
		  of the Treasury, $30,000,000, to remain
		  available until expended.
			VIExport and Investment Assistance
			Export-import bank of the united
		  states
			Inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, as amended, $4,000,000, to remain
		  available until September 30, 2013.
			Program accountThe Export-Import Bank of the United States
		  is authorized to make such expenditures within the limits of funds and
		  borrowing authority available to such corporation, and in accordance with law,
		  and to make such contracts and commitments without regard to fiscal year
		  limitations, as provided by section 104 of the Government Corporation Control
		  Act, as may be necessary in carrying out the program for the current fiscal
		  year for such corporation: 
		  Provided, That none of the funds
		  available during the current fiscal year may be used to make expenditures,
		  contracts, or commitments for the export of nuclear equipment, fuel, or
		  technology to any country, other than a nuclear-weapon state as defined in
		  Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible
		  to receive economic or military assistance under this Act, that has detonated a
		  nuclear explosive after the date of the enactment of this Act: 
		  Provided further, That
		  the use of the aggregate loan, guarantee, and insurance authority available to
		  the Export-Import Bank during the current fiscal year should not result in
		  greenhouse gas emissions from the extraction or production of fossil fuels and
		  the use of fossil fuels in electricity generation exceeding the total amount of
		  such emissions resulting from the use of such authority during fiscal year
		  2010, unless not less than 15 days prior to the use of such authority the
		  Export-Import Bank provides written notification to the Committees on
		  Appropriations that the use of such authority would result in greenhouse gas
		  emissions exceeding such amount and indicating the amount of the increase, and
		  posts such notification on the Bank’s Web site:
			 Provided further, That not less than 10 percent of such
		  aggregate should be used for renewable energy technology and end-use energy
		  efficiency technologies: Provided
			 further, That notwithstanding section 1(c) of Public Law
		  103–428, as amended, sections 1(a) and (b) of Public Law 103–428 shall remain
		  in effect through October 1, 2012: 
		  Provided further, That
		  notwithstanding the dates specified in section 7 of the Export-Import Bank Act
		  of 1945 (12 U.S.C. 6350 and section 1(c) of Public Law 103–428), the
		  Export-Import Bank of the United States shall continue to exercise its
		  functions in connection with and in furtherance of its objects and purposes
		  through September 30, 2012.
			Subsidy appropriationFor the cost of direct loans, loan
		  guarantees, insurance, and tied-aid grants as authorized by section 10 of the
		  Export-Import Bank Act of 1945, as
		  amended, not to exceed $58,000,000: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  such funds shall remain available until September 30, 2027, for the
		  disbursement of direct loans, loan guarantees, insurance and tied-aid grants
		  obligated in fiscal years 2012, 2013, 2014, and 2015: 
		  Provided further, That
		  none of the funds appropriated by this Act or any prior Acts appropriating
		  funds for the Department of State, foreign operations, and related programs for
		  tied-aid credits or grants may be used for any other purpose except through the
		  regular notification procedures of the Committees on
		  Appropriations.
			Administrative expensesFor administrative expenses to carry out the
		  direct and guaranteed loan and insurance programs, including hire of passenger
		  motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed
		  $30,000 for official reception and
		  representation expenses for members of the Board of Directors, not to exceed
		  $89,900,000: 
		  Provided, That the Export-Import
		  Bank may accept, and use, payment or services provided by transaction
		  participants for legal, financial, or technical services in connection with any
		  transaction for which an application for a loan, guarantee or insurance
		  commitment has been made: 
		  Provided further, That
		  notwithstanding subsection (b) of section 117 of the Export Enhancement Act of
		  1992, subsection (a) thereof shall remain in effect until October 1,
		  2012: Provided further, That
		  the Export-Import Bank shall charge fees for necessary expenses (including
		  special services performed on a contract or fee basis, but not including other
		  personal services) in connection with the collection of moneys owed the
		  Export-Import Bank, repossession or sale of pledged collateral or other assets
		  acquired by the Export-Import Bank in satisfaction of moneys owed the
		  Export-Import Bank, or the investigation or appraisal of any property, or the
		  evaluation of the legal, financial, or technical aspects of any transaction for
		  which an application for a loan, guarantee or insurance commitment has been
		  made: Provided further, That,
		  in addition to other funds appropriated for administrative expenses, such fees
		  shall be credited to this account, to remain available until
		  expended.
			Receipts collectedReceipts collected pursuant to the
		  Export-Import Bank Act of 1945, as
		  amended, and the Federal Credit Reform Act of
		  1990, as amended, in an amount not to exceed the amount appropriated
		  herein, shall be credited as offsetting collections to this account: 
		  Provided, That the sums herein
		  appropriated from the General Fund shall be reduced on a dollar-for-dollar
		  basis by such offsetting collections so as to result in a final fiscal year
		  appropriation from the General Fund estimated at
		  $0: 
		  Provided further, That
		  amounts collected in fiscal year 2012 in excess of obligations, up to
		  $50,000,000, shall become available on September
		  1, 2012 and shall remain available until September 30,
		  2015.
			Overseas private investment
		  corporation
			Noncredit accountThe Overseas Private Investment Corporation
		  is authorized to make, without regard to fiscal year limitations, as provided
		  by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds
		  available to it and in accordance with law as may be necessary: 
		  Provided, That the amount available
		  for administrative expenses to carry out the credit and insurance programs
		  (including an amount for official reception and representation expenses which
		  shall not exceed $35,000) shall not exceed
		  $54,990,000: 
		  Provided further, That
		  project-specific transaction costs, including direct and indirect costs
		  incurred in claims settlements, and other direct costs associated with services
		  provided to specific investors or potential investors pursuant to section 234
		  of the Foreign Assistance Act of
		  1961, shall not be considered administrative expenses for the
		  purposes of this heading.
			Program accountFor the cost of direct and guaranteed loans,
		  $29,000,000, as authorized by section 234 of the
		  Foreign Assistance Act of 1961, to
		  be derived by transfer from the Overseas Private Investment Corporation
		  Noncredit Account: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  such sums shall be available for direct loan obligations and loan guaranty
		  commitments incurred or made during fiscal years 2012, 2013, and 2014: 
		  Provided further, That
		  funds so obligated in fiscal year 2012 remain available for disbursement
		  through 2020; funds obligated in fiscal year 2013 remain available for
		  disbursement through 2021; and funds obligated in fiscal year 2014 remain
		  available for disbursement through 2022: 
		  Provided further, That
		  notwithstanding any other provision of law, the Overseas Private Investment
		  Corporation is authorized to undertake any program authorized by title IV of
		  chapter 2 of part I of the Foreign Assistance
		  Act of 1961 in Iraq: 
		  Provided further, That
		  funds made available pursuant to the authority of the previous proviso shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations.In addition,
		  such sums as may be necessary for administrative expenses to carry out the
		  credit program may be derived from amounts available for administrative
		  expenses to carry out the credit and insurance programs in the Overseas Private
		  Investment Corporation Noncredit Account and merged with said
		  account.
			Trade and development agencyFor necessary expenses to carry out the
		  provisions of section 661 of the Foreign
		  Assistance Act of 1961, $50,000,000,
		  to remain available until September 30, 2013: 
		  Provided, That of the funds
		  appropriated under this heading, not more than
		  $4,000 may be available for representation and
		  entertainment allowances.
			VIIGeneral Provisions
			allowances and
		  differentials
			7001.Funds appropriated under title I of this
			 Act shall be available, except as otherwise provided, for allowances and
			 differentials as authorized by subchapter 59 of title 5, United States Code;
			 for services as authorized by 5 U.S.C. 3109; and for hire of passenger
			 transportation pursuant to 31 U.S.C. 1343(b).
				Unobligated balances
		  report
				7002.Any department or agency of the United
			 States Government to which funds are appropriated or otherwise made available
			 by this Act shall provide to the Committees on Appropriations a quarterly
			 accounting of cumulative unobligated balances and obligated, but unexpended,
			 balances by program, project, and activity, and Treasury Account Fund Symbol of
			 all expired and unexpired funds received by such department or agency in fiscal
			 year 2012 or any previous fiscal year: 
			 Provided, That for the purposes
			 of this section, obligated balances shall not include obligations made through
			 bilateral agreements unless further sub-obligated.
				Consulting
		  services
				7003.The expenditure of any appropriation under
			 title I of this Act for any consulting service through procurement contract,
			 pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such
			 expenditures are a matter of public record and available for public inspection,
			 except where otherwise provided under existing law, or under existing Executive
			 order issued pursuant to existing law.
				Embassy
		  construction
				7004.(a)Of funds provided under title I of this
			 Act, except as provided in subsection (b), a project to construct a diplomatic
			 facility of the United States may not include office space or other
			 accommodations for an employee of a Federal agency or department if the
			 Secretary of State determines that such department or agency has not provided
			 to the Department of State the full amount of funding required by subsection
			 (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act
			 of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and
			 contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by
			 section 629 of the Departments of Commerce, Justice, and State, the Judiciary,
			 and Related Agencies Appropriations Act, 2005.
				(b)Notwithstanding the prohibition in
			 subsection (a), a project to construct a diplomatic facility of the United
			 States may include office space or other accommodations for members of the
			 United States Marine Corps.
				(c)For the purposes of calculating the fiscal
			 year 2012 costs of providing new United States diplomatic facilities in
			 accordance with section 604(e) of the Secure Embassy Construction and
			 Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in
			 consultation with the Director of the Office of Management and Budget, shall
			 determine the annual program level and agency shares in a manner that is
			 proportional to the Department of State’s contribution for this purpose.
				(d)Funds appropriated by this Act, and any
			 prior Act making appropriations for the Department of State, foreign
			 operations, and related programs, which may be made available for the
			 acquisition of property for diplomatic facilities in Afghanistan, Pakistan, and
			 Iraq, shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
				(e)Section 604(e)(1) of the Secure Embassy
			 Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note) is amended
			 by striking providing new, and inserting in its place
			 providing, maintaining, repairing, and renovating.
				Personnel
		  actions
			7005.Any costs incurred by a department or
			 agency funded under title I of this Act resulting from personnel actions taken
			 in response to funding reductions included in this Act shall be absorbed within
			 the total budgetary resources available under title I to such department or
			 agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further,
			 That use of funds to carry out this section shall be treated as a reprogramming
			 of funds under section 7015 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set forth in
			 that section.
				LOCAL GUARD
		  CONTRACTS
				7006.In evaluating proposals for local guard
			 contracts, the Secretary of State shall award contracts in accordance with
			 section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to
			 award such contracts on the basis of best value as determined by a
			 cost-technical tradeoff analysis (as described in Federal Acquisition
			 Regulation part 15.101) in Iraq, Afghanistan, and Pakistan, notwithstanding
			 subsection (c)(3) of such section: 
			 Provided, That the authority in
			 this section shall apply to any options for renewal that may be exercised under
			 such contracts that are awarded during the current fiscal year: 
			 Provided further,
			 That prior to issuing a solicitation for a contract to be awarded pursuant to
			 the authority under this section, the Secretary of State shall consult with the
			 Committees on Appropriations.
				Prohibition against direct funding for
		  certain countries
				7007.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance or reparations for the
			 governments of Cuba, North Korea, Iran, or Syria: 
			 Provided, That for purposes of
			 this section, the prohibition on obligations or expenditures shall include
			 direct loans, credits, insurance and guarantees of the Export-Import Bank or
			 its agents.
				coups
		  d'état
				7008.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance to the government of any country
			 whose duly elected head of government is deposed by military coup d'état or
			 decree, or a coup d'état or decree that is supported by the military: 
			 Provided, That assistance may be
			 resumed to such government if the President determines and certifies to the
			 Committees on Appropriations that subsequent to the termination of assistance a
			 democratically elected government has taken office: 
			 Provided further,
			 That the provisions of this section shall not apply to assistance to promote
			 democratic elections or public participation in democratic processes: 
			 Provided further,
			 That funds made available pursuant to the previous provisos shall be subject to
			 the regular notification procedures of the Committees on Appropriations.
				Transfer
		  authority
				7009.(a)Department of state and broadcasting board
			 of governors
					(1)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 State under title I of this Act may be transferred between such appropriations,
			 but no such appropriation, except as otherwise specifically provided, shall be
			 increased by more than 10 percent by any such transfers.
					(2)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Broadcasting
			 Board of Governors under title I of this Act may be transferred between such
			 appropriations, but no such appropriation, except as otherwise specifically
			 provided, shall be increased by more than 10 percent by any such
			 transfers.
					(3)Any transfer pursuant to this section shall
			 be treated as a reprogramming of funds under section 7015(a) and (b) of this
			 Act and shall not be available for obligation or expenditure except in
			 compliance with the procedures set forth in that section.
					(b)Export financing transfer
			 authoritiesNot to exceed 5
			 percent of any appropriation other than for administrative expenses made
			 available for fiscal year 2012, for programs under title VI of this Act may be
			 transferred between such appropriations for use for any of the purposes,
			 programs, and activities for which the funds in such receiving account may be
			 used, but no such appropriation, except as otherwise specifically provided,
			 shall be increased by more than 25 percent by any such transfer: 
			 Provided, That the exercise of
			 such authority shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(c)Limitation on transfers between
			 agencies
					(1)None of the funds made available under
			 titles II through V of this Act may be transferred to any department, agency,
			 or instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriation Act.
					(2)Notwithstanding paragraph (1), in addition
			 to transfers made by, or authorized elsewhere in, this Act, funds appropriated
			 by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be
			 allocated or transferred to agencies of the United States Government pursuant
			 to the provisions of sections 109, 610, and 632 of the
			 Foreign Assistance Act of
			 1961.
					(3)Any agreement entered into by the United
			 States Agency for International Development (USAID) or the Department of State
			 with any department, agency, or instrumentality of the United States Government
			 pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in
			 excess of $1,000,000 and any agreement made
			 pursuant to section 632(a) of such Act, with funds appropriated by this Act and
			 prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs under the headings Global Health
			 Programs, Development Assistance, and Economic
			 Support Fund shall be subject to the regular notification procedures of
			 the Committees on Appropriations: 
			 Provided, That the requirement in
			 the previous sentence shall not apply to agreements entered into between USAID
			 and the Department of State.
					(d)Transfers between accountsNone of the funds made available under
			 titles II through V of this Act may be obligated under an appropriation account
			 to which they were not appropriated, except for transfers specifically provided
			 for in this Act, unless the President, not less than 5 days prior to the
			 exercise of any authority contained in the Foreign Assistance Act of 1961 to
			 transfer funds, consults with and provides a written policy justification to
			 the Committees on Appropriations.
				(e)Audit of inter-agency
			 transfersAny agreement for
			 the transfer or allocation of funds appropriated by this Act, or prior Acts,
			 entered into between the Department of State or USAID and another agency of the
			 United States Government under the authority of section 632(a) of the
			 Foreign Assistance Act of 1961 or
			 any comparable provision of law, shall expressly provide that the Inspector
			 General (IG) for the agency receiving the transfer or allocation of such funds,
			 or other entity with audit responsibility if the receiving agency does not have
			 an IG, shall perform periodic program and financial audits of the use of such
			 funds: 
			 Provided, That funds transferred
			 under such authority may be made available for the cost of such audits.
				reporting
		  requirement
			7010.The Secretary of State shall provide the
			 Committees on Appropriations, not later than April 1, 2012, and for each fiscal
			 quarter, a report in writing on the uses of funds made available under the
			 headings Foreign Military Financing Program,
			 International Military Education and Training,
			 Peacekeeping Operations, and Pakistan Counter-Insurgency
			 Fund: 
			 Provided, That such report shall
			 include a description of the obligation and expenditure of funds, and the
			 specific country in receipt of, and the use or purpose of the assistance
			 provided by such funds.
				Availability of
		  funds
				7011.No part of any appropriation contained in
			 this Act shall remain available for obligation after the expiration of the
			 current fiscal year unless expressly so provided in this Act: 
			 Provided, That funds appropriated
			 for the purposes of chapters 1, 8, 11, and 12 of part I, section 661, section
			 667, chapters 4, 5, 6, 8, and 9 of part II of the
			 Foreign Assistance Act of 1961,
			 section 23 of the Arms Export Control
			 Act, and funds provided under the headings Assistance for
			 Europe, Eurasia and Central Asia and Development Credit
			 Authority, shall remain available for an additional 4 years from the
			 date on which the availability of such funds would otherwise have expired, if
			 such funds are initially obligated before the expiration of their respective
			 periods of availability contained in this Act: 
			 Provided further,
			 That notwithstanding any other provision of this Act, any funds made available
			 for the purposes of chapter 1 of part I and chapter 4 of part II of the
			 Foreign Assistance Act of 1961 which
			 are allocated or obligated for cash disbursements in order to address balance
			 of payments or economic policy reform objectives, shall remain available for an
			 additional 4 years from the date on which the availability of such funds would
			 otherwise have expired, if such funds are initially allocated or obligated
			 before the expiration of their respective periods of availability contained in
			 this Act.
				Limitation on assistance to countries in
		  default
				7012.No part of any appropriation provided under
			 titles III through VI in this Act shall be used to furnish assistance to the
			 government of any country which is in default during a period in excess of one
			 calendar year in payment to the United States of principal or interest on any
			 loan made to the government of such country by the United States pursuant to a
			 program for which funds are appropriated under this Act unless the President
			 determines, following consultations with the Committees on Appropriations, that
			 assistance for such country is in the national interest of the United
			 States.
				prohibition on taxation of united states
		  assistance
				7013.(a)Prohibition on taxationNone of the funds appropriated under titles
			 III through VI of this Act may be made available to provide assistance for a
			 foreign country under a new bilateral agreement governing the terms and
			 conditions under which such assistance is to be provided unless such agreement
			 includes a provision stating that assistance provided by the United States
			 shall be exempt from taxation, or reimbursed, by the foreign government, and
			 the Secretary of State shall expeditiously seek to negotiate amendments to
			 existing bilateral agreements, as necessary, to conform with this
			 requirement.
				(b)Reimbursement of foreign
			 taxesAn amount equivalent to
			 200 percent of the total taxes assessed during fiscal year 2011 on funds
			 appropriated by this Act by a foreign government or entity against commodities
			 financed under United States assistance programs for which funds are
			 appropriated by this Act, either directly or through grantees, contractors and
			 subcontractors shall be withheld from obligation from funds appropriated for
			 assistance for fiscal year 2012 and allocated for the central government of
			 such country and for the West Bank and Gaza program to the extent that the
			 Secretary of State certifies and reports in writing to the Committees on
			 Appropriations that such taxes have not been reimbursed to the Government of
			 the United States.
				(c)De minimis exceptionForeign taxes of a de minimis nature shall
			 not be subject to the provisions of subsection (b).
				(d)Reprogramming of fundsFunds withheld from obligation for each
			 country or entity pursuant to subsection (b) shall be reprogrammed for
			 assistance to countries which do not assess taxes on United States assistance
			 or which have an effective arrangement that is providing substantial
			 reimbursement of such taxes.
				(e)Determinations
					(1)The provisions of this section shall not
			 apply to any country or entity the Secretary of State determines—
						(A)does not assess taxes on United States
			 assistance or which has an effective arrangement that is providing substantial
			 reimbursement of such taxes; or
						(B)the foreign policy interests of the United
			 States outweigh the purpose of this section to ensure that United States
			 assistance is not subject to taxation.
						(2)The Secretary of State shall consult with
			 the Committees on Appropriations at least 15 days prior to exercising the
			 authority of this subsection with regard to any country or entity.
					(f)ImplementationThe Secretary of State shall issue rules,
			 regulations, or policy guidance, as appropriate, to implement the prohibition
			 against the taxation of assistance contained in this section.
				(g)DefinitionsAs used in this section—
					(1)the terms taxes and
			 taxation refer to value added taxes and customs duties imposed
			 on commodities financed with United States assistance for programs for which
			 funds are appropriated by this Act; and
					(2)the term bilateral agreement
			 refers to a framework bilateral agreement between the Government of the United
			 States and the government of the country receiving assistance that describes
			 the privileges and immunities applicable to United States foreign assistance
			 for such country generally, or an individual agreement between the Government
			 of the United States and such government that describes, among other things,
			 the treatment for tax purposes that will be accorded the United States
			 assistance provided under that agreement.
					Reservations of
		  funds
			7014.(a)Funds appropriated under titles II through
			 VI of this Act which are specifically designated may be reprogrammed for other
			 programs within the same account notwithstanding the designation if compliance
			 with the designation is made impossible by operation of any provision of this
			 or any other Act: 
			 Provided, That any such
			 reprogramming shall be subject to the regular notification procedures of the
			 Committees on Appropriations: 
			 Provided further,
			 That assistance that is reprogrammed pursuant to this subsection shall be made
			 available under the same terms and conditions as originally provided.
				(b)In addition to the authority contained in
			 subsection (a), the original period of availability of funds appropriated by
			 this Act and administered by the United States Agency for International
			 Development (USAID) that are specifically designated for particular programs or
			 activities by this or any other Act shall be extended for an additional fiscal
			 year if the USAID Administrator determines and reports promptly to the
			 Committees on Appropriations that the termination of assistance to a country or
			 a significant change in circumstances makes it unlikely that such designated
			 funds can be obligated during the original period of availability: 
			 Provided, That such designated
			 funds that continue to be available for an additional fiscal year shall be
			 obligated only for the purpose of such designation.
				(c)Ceilings and specifically designated
			 funding levels contained in this Act shall not be applicable to funds or
			 authorities appropriated or otherwise made available by any subsequent Act
			 unless such Act specifically so directs: 
			 Provided, That specifically
			 designated funding levels or minimum funding requirements contained in any
			 other Act shall not be applicable to funds appropriated by this Act.
				Reprogramming notification
		  requirements
			7015.(a)None of the funds made available in title I
			 of this Act, or in prior appropriations Acts to the agencies and departments
			 funded by this Act that remain available for obligation or expenditure in
			 fiscal year 2012, or provided from any accounts in the Treasury of the United
			 States derived by the collection of fees or of currency reflows or other
			 offsetting collections, or made available by transfer, to the agencies and
			 departments funded by this Act, shall be available for obligation or
			 expenditure through a reprogramming of funds that:
					(1)creates new programs;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
					(4)relocates an office or employees;
					(5)closes or opens a mission or post;
					(6)creates, reorganizes, or renames bureaus,
			 centers, or offices;
					(7)reorganizes programs or activities;
			 or
					(8)contracts out or privatizes any functions
			 or activities presently performed by Federal employees; unless the Committees
			 on Appropriations are notified 15 days in advance of such reprogramming of
			 funds.
					(b)None of the funds provided under title I of
			 this Act, or provided under previous appropriations Acts to the agency or
			 department funded under title I of this Act that remain available for
			 obligation or expenditure in fiscal year 2012, or provided from any accounts in
			 the Treasury of the United States derived by the collection of fees available
			 to the agency or department funded under title I of this Act, shall be
			 available for obligation or expenditure for activities, programs, or projects
			 through a reprogramming of funds in excess of
			 $1,000,000 or 10 percent, whichever is less,
			 that:
					(1)augments existing programs, projects, or
			 activities;
					(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or numbers of personnel by 10 percent
			 as approved by Congress; or
					(3)results from any general savings, including
			 savings from a reduction in personnel, which would result in a change in
			 existing programs, activities, or projects as approved by Congress; unless the
			 Committees on Appropriations are notified 15 days in advance of such
			 reprogramming of funds.
					(c)None of the funds made available under
			 titles II through VI and VIII in this Act under the headings Global
			 Health Programs, Development Assistance,
			 International Organizations and Programs, Trade and
			 Development Agency, International Narcotics Control and Law
			 Enforcement, Assistance for Europe, Eurasia and Central
			 Asia, Economic Support Fund, Democracy
			 Fund, Peacekeeping Operations, Capital Investment
			 Fund, Operating Expenses, Conflict Stabilization
			 Operations, Office of Inspector General,
			 Nonproliferation, Anti-terrorism, Demining and Related Programs,
			 Millennium Challenge Corporation, Global Security
			 Contingency Fund, Foreign Military Financing Program,
			 International Military Education and Training, Pakistan
			 Counter-Insurgency Capability Fund, and Peace Corps,
			 shall be available for obligation for activities, programs, projects, type of
			 materiel assistance, countries, or other operations not justified or in excess
			 of the amount justified to the Committees on Appropriations for obligation
			 under any of these specific headings unless the Committees on Appropriations
			 are notified 15 days in advance: 
			 Provided, That the President
			 shall not enter into any commitment of funds appropriated for the purposes of
			 section 23 of the Arms Export Control Act for the provision of major defense
			 equipment, other than conventional ammunition, or other major defense items
			 defined to be aircraft, ships, missiles, or combat vehicles, not previously
			 justified to Congress or 20 percent in excess of the quantities justified to
			 Congress unless the Committees on Appropriations are notified 15 days in
			 advance of such commitment: 
			 Provided further,
			 That requirements of this subsection or any similar provision of this or any
			 other Act shall not apply to any reprogramming for an activity, program, or
			 project for which funds are appropriated under titles II through IV of this Act
			 of less than 10 percent of the amount previously justified to the Congress for
			 obligation for such activity, program, or project for the current fiscal
			 year.
				(d)Notwithstanding any other provision of law,
			 with the exception of funds transferred to, and merged with, funds appropriated
			 under title I of this Act, funds transferred by the Department of Defense to
			 the Department of State and the United States Agency for International
			 Development for assistance for foreign countries and international
			 organizations, and funds made available for programs authorized by section 1206
			 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163), shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(e)The requirements of this section or any
			 similar provision of this Act or any other Act, including any prior Act
			 requiring notification in accordance with the regular notification procedures
			 of the Committees on Appropriations, may be waived if failure to do so would
			 pose a substantial risk to human health or welfare: 
			 Provided, That in case of any
			 such waiver, notification to the Committees on Appropriations shall be provided
			 as early as practicable, but in no event later than 3 days after taking the
			 action to which such notification requirement was applicable, in the context of
			 the circumstances necessitating such waiver: 
			 Provided further,
			 That any notification provided pursuant to such a waiver shall contain an
			 explanation of the emergency circumstances.
				(f)None of the funds appropriated under titles
			 III through VI and VIII of this Act shall be obligated or expended for
			 assistance for Serbia, Sudan, South Sudan, Zimbabwe, Afghanistan, Pakistan,
			 Cuba, Iran, Haiti, Libya, Ethiopia, Nepal, Colombia, Burma, Yemen, Mexico,
			 Kazakhstan, Uzbekistan, Somalia, Sri Lanka, or Cambodia except as provided
			 through the regular notification procedures of the Committees on
			 Appropriations.
				notification on excess defense
		  equipment
			7016.Prior to providing excess Department of
			 Defense articles in accordance with section 516(a) of the Foreign Assistance
			 Act of 1961, the Department of Defense shall notify the Committees on
			 Appropriations to the same extent and under the same conditions as other
			 committees pursuant to subsection (f) of that section: 
			 Provided, That before issuing a
			 letter of offer to sell excess defense articles under the Arms Export Control
			 Act, the Department of Defense shall notify the Committees on Appropriations in
			 accordance with the regular notification procedures of such Committees if such
			 defense articles are significant military equipment (as defined in section
			 47(9) of the Arms Export Control Act) or are valued (in terms of original
			 acquisition cost) at $7,000,000 or more, or if
			 notification is required elsewhere in this Act for the use of appropriated
			 funds for specific countries that would receive such excess defense articles: 
			 Provided further,
			 That such Committees shall also be informed of the original acquisition cost of
			 such defense articles.
				Limitation on availability of funds for
		  international organizations and programs
				7017.Subject to the regular notification
			 procedures of the Committees on Appropriations, funds appropriated under titles
			 III through VI of this Act and prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs, which are
			 returned or not made available for organizations and programs because of the
			 implementation of section 307(a) of the Foreign
			 Assistance Act of 1961, shall remain available for obligation until
			 September 30, 2013.
				prohibition on funding for abortions and
		  involuntary sterilization
				7018.None of the funds made available to carry
			 out part I of the Foreign Assistance Act of 1961, as amended, may be obligated
			 or expended for any country or organization if the President certifies that the
			 use of such funds by any such country or organization would violate any
			 provisions related to abortions and involuntary sterilizations in section
			 104(f)(1), (2), and (3) of such Act.
				Allocations
				7019.(a)Funds provided in this Act shall be made
			 available for programs and countries in the amounts contained in the respective
			 tables included in the report accompanying this Act.
				(b)For the purposes of implementing this
			 section and only with respect to the tables included in the report accompanying
			 this Act, the Secretary of State, the Administrator of the United States Agency
			 for International Development and the Broadcasting Board of Governors, as
			 appropriate, may propose deviations to the amounts referenced in subsection
			 (a), subject to the regular notification procedures of the Committees on
			 Appropriations.
				Prohibition of payment of certain
		  expenses
			7020.None of the funds appropriated or otherwise
			 made available by this Act under the headings International Military
			 Education and Training or Foreign Military Financing
			 Program for Informational Program activities or under the headings
			 Global Health Programs, Development Assistance,
			 and Economic Support Fund may be obligated or expended to pay
			 for—
				(1)alcoholic beverages; or
				(2)entertainment expenses for activities that
			 are substantially of a recreational character, including but not limited to
			 entrance fees at sporting events, theatrical and musical productions, and
			 amusement parks.
				Prohibition on assistance to governments
		  supporting international terrorism
			7021.(a)Lethal military equipment exports
					(1)None of the funds appropriated or otherwise
			 made available by titles III through VI of this Act may be available to any
			 foreign government which provides lethal military equipment to a country the
			 government of which the Secretary of State has determined supports
			 international terrorism for purposes of section 6(j) of the
			 Export Administration Act of 1979: 
			 Provided, That the prohibition
			 under this section with respect to a foreign government shall terminate 12
			 months after that government ceases to provide such military equipment: 
			 Provided further,
			 That this section applies with respect to lethal military equipment provided
			 under a contract entered into after October 1, 1997.
					(2)Assistance restricted by paragraph (1) or
			 any other similar provision of law, may be furnished if the President
			 determines that to do so is important to the national interests of the United
			 States.
					(3)Whenever the President makes a
			 determination pursuant to paragraph (2), the President shall submit to the
			 Committees on Appropriations a report with respect to the furnishing of such
			 assistance, including a detailed explanation of the assistance to be provided,
			 the estimated dollar amount of such assistance, and an explanation of how the
			 assistance furthers United States national interests.
					(b)Bilateral assistance
					(1)Funds appropriated for bilateral assistance
			 in titles III through VI of this Act and funds appropriated under any such
			 title in prior acts making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be made available to any foreign
			 government which the President determines—
						(A)grants sanctuary from prosecution to any
			 individual or group which has committed an act of international terrorism;
			 or
						(B)otherwise supports international
			 terrorism.
						(2)The President may waive the application of
			 paragraph (1) to a government if the President determines that national
			 security or humanitarian reasons justify such waiver: 
			 Provided, That the President
			 shall publish each such waiver in the Federal Register and, at least 15 days
			 before the waiver takes effect, shall notify the Committees on Appropriations
			 of the waiver (including the justification for the waiver) in accordance with
			 the regular notification procedures of the Committees on Appropriations.
					Authorization
		  requirements
			7022.Funds appropriated by this Act, except
			 funds appropriated under the heading Trade and Development
			 Agency, may be obligated and expended notwithstanding section 10 of
			 Public Law 91–672, section 15 of the State
			 Department Basic Authorities Act of 1956, section 313 of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(1)).
				Definition of program, project, and
		  activity
				7023.For the purpose of titles II through VI of
			 this Act program, project, and activity shall be defined at the
			 appropriations Act account level and shall include all appropriations and
			 authorizations Acts funding directives, ceilings, and limitations with the
			 exception that for the following accounts: Economic Support Fund
			 and Foreign Military Financing Program, program, project,
			 and activity shall also be considered to include country, regional, and
			 central program level funding within each such account; for the development
			 assistance accounts of the United States Agency for International Development
			 program, project, and activity shall also be considered to
			 include central, country, regional, and program level funding, either
			 as:
				(1)justified to the Congress; or
				(2)allocated by the executive branch in
			 accordance with a report, to be provided to the Committees on Appropriations
			 within 30 days of the enactment of this Act, as required by section 653(a) of
			 the Foreign Assistance Act of
			 1961.
				Authorities for the peace corps,
		  inter-american foundation and african development
		  foundation
			7024.Unless expressly provided to the contrary,
			 provisions of this or any other Act, including provisions contained in prior
			 Acts authorizing or making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be construed to prohibit activities
			 authorized by or conducted under the Peace Corps Act, the Inter-American
			 Foundation Act or the African Development Foundation Act: 
			 Provided, That the agency shall
			 promptly report to the Committees on Appropriations whenever it is conducting
			 activities or is proposing to conduct activities in a country for which
			 assistance is prohibited.
				Commerce, trade and surplus
		  commodities
				7025.(a)None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for direct assistance
			 and none of the funds otherwise made available to the Export-Import Bank and
			 the Overseas Private Investment Corporation shall be obligated or expended to
			 finance any loan, any assistance or any other financial commitments for
			 establishing or expanding production of any commodity for export by any country
			 other than the United States, if the commodity is likely to be in surplus on
			 world markets at the time the resulting productive capacity is expected to
			 become operative and if the assistance will cause substantial injury to United
			 States producers of the same, similar, or competing commodity: 
			 Provided, That such prohibition
			 shall not apply to the Export-Import Bank if in the judgment of its Board of
			 Directors the benefits to industry and employment in the United States are
			 likely to outweigh the injury to United States producers of the same, similar,
			 or competing commodity, and the Chairman of the Board so notifies the
			 Committees on Appropriations: Provided
				further, That this subsection shall not prohibit—
					(1)activities in a country that is eligible
			 for assistance from the International Development Association, is not eligible
			 for assistance from the International Bank for Reconstruction and Development,
			 and does not export on a consistent basis the agricultural commodity with
			 respect to which assistance is furnished; or
					(2)activities in a country the President
			 determines is recovering from widespread conflict, a humanitarian crisis, or a
			 complex emergency.
					(b)None of the funds appropriated by this or
			 any other Act to carry out chapter 1 of part I of the
			 Foreign Assistance Act of 1961 shall
			 be available for any testing or breeding feasibility study, variety improvement
			 or introduction, consultancy, publication, conference, or training in
			 connection with the growth or production in a foreign country of an
			 agricultural commodity for export which would compete with a similar commodity
			 grown or produced in the United States: 
			 Provided, That this subsection
			 shall not prohibit—
					(1)activities designed to increase food
			 security in developing countries where such activities will not have a
			 significant impact on the export of agricultural commodities of the United
			 States;
					(2)research activities intended primarily to
			 benefit American producers;
					(3)activities in a country that is eligible
			 for assistance from the International Development Association, is not eligible
			 for assistance from the International Bank for Reconstruction and Development,
			 and does not export on a consistent basis the agricultural commodity with
			 respect to which assistance is furnished; or
					(4)activities in a country the President
			 determines is recovering from widespread conflict, a humanitarian crisis, or a
			 complex emergency.
					Separate
		  accounts
			7026.(a)Separate accounts for local
			 currencies
					(1)If assistance is furnished to the
			 government of a foreign country under chapters 1 and 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961 under agreements which result in the generation of local
			 currencies of that country, the Administrator of the United States Agency for
			 International Development (USAID) shall—
						(A)require that local currencies be deposited
			 in a separate account established by that government;
						(B)enter into an agreement with that
			 government which sets forth—
							(i)the amount of the local currencies to be
			 generated; and
							(ii)the terms and conditions under which the
			 currencies so deposited may be utilized, consistent with this section;
			 and
							(C)establish by agreement with that government
			 the responsibilities of USAID and that government to monitor and account for
			 deposits into and disbursements from the separate account.
						(2)Uses of local currenciesAs may be agreed upon with the foreign
			 government, local currencies deposited in a separate account pursuant to
			 subsection (a), or an equivalent amount of local currencies, shall be used
			 only—
						(A)to carry out chapter 1 or 10 of part I or
			 chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may
			 be), for such purposes as—
							(i)project and sector assistance activities;
			 or
							(ii)debt and deficit financing; or
							(B)for the administrative requirements of the
			 United States Government.
						(3)Programming accountabilityUSAID shall take all necessary steps to
			 ensure that the equivalent of the local currencies disbursed pursuant to
			 subsection (a)(2)(A) from the separate account established pursuant to
			 subsection (a)(1) are used for the purposes agreed upon pursuant to subsection
			 (a)(2).
					(4)Termination of assistance
			 programsUpon termination of
			 assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II
			 of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered
			 balances of funds which remain in a separate account established pursuant to
			 subsection (a) shall be disposed of for such purposes as may be agreed to by
			 the government of that country and the United States Government.
					(5)Reporting requirementThe USAID Administrator shall report on an
			 annual basis as part of the justification documents submitted to the Committees
			 on Appropriations on the use of local currencies for the administrative
			 requirements of the United States Government as authorized in subsection
			 (a)(2)(B), and such report shall include the amount of local currency (and
			 United States dollar equivalent) used and/or to be used for such purpose in
			 each applicable country.
					(b)Separate accounts for cash
			 transfers
					(1)If assistance is made available to the
			 government of a foreign country, under chapter 1 or 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961, as cash transfer assistance or as nonproject sector
			 assistance, that country shall be required to maintain such funds in a separate
			 account and not commingle them with any other funds.
					(2)Applicability of other provisions of
			 lawSuch funds may be
			 obligated and expended notwithstanding provisions of law which are inconsistent
			 with the nature of this assistance including provisions which are referenced in
			 the Joint Explanatory Statement of the Committee of Conference accompanying
			 House Joint Resolution 648 (House Report No. 98–1159).
					(3)NotificationAt least 15 days prior to obligating any
			 such cash transfer or nonproject sector assistance, the President shall submit
			 a notification through the regular notification procedures of the Committees on
			 Appropriations, which shall include a detailed description of how the funds
			 proposed to be made available will be used, with a discussion of the United
			 States interests that will be served by the assistance (including, as
			 appropriate, a description of the economic policy reforms that will be promoted
			 by such assistance).
					(4)ExemptionNonproject sector assistance funds may be
			 exempt from the requirements of subsection (b)(1) only through the regular
			 notification procedures of the Committees on Appropriations.
					ELIGIBILITY FOR
		  ASSISTANCE
			7027.(a)Assistance Through Nongovernmental
			 OrganizationsSection 123 of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151u) is amended by adding the
			 following new subsection at the end:
					
						(i)(1)Restrictions contained in this or any other
				Act with respect to assistance for a country shall not be construed to restrict
				assistance in support of programs of nongovernmental organizations from—
								(A)funds made available to carry out this
				chapter and chapters 10, 11, and 12 of part I and chapter 4 of part II;
				or
								(B)funds made available for economic
				assistance activities under the Support for East European Democracy (SEED) Act
				of 1989 (22 U.S.C. 5401 et seq.).
								(2)The President shall submit to Congress, in
				accordance with section 634A, advance notice of an intent to obligate funds
				under the authority of this subsection to furnish assistance in support of
				programs of nongovernmental organizations.
							(3)This subsection shall not apply—
								(A)with respect to section 620A of this Act or
				any comparable provision of law prohibiting assistance to governments that
				support international terrorism; or
								(B)with respect to section 116 of this Act or
				any comparable provision of law prohibiting assistance to the government of a
				country that violates internationally recognized human rights.
								(4)Nothing in this subsection shall be
				construed to alter any existing statutory prohibitions against abortion or
				involuntary sterilization contained in this or any other
				Act.
							.
				(b)Public
			 law 480During fiscal year
			 2012, restrictions contained in this or any other Act with respect to
			 assistance for a country shall not be construed to restrict assistance under
			 the Food for Peace Act (Public Law 83–480, as amended): 
			 Provided, That none of the funds
			 appropriated to carry out title I of such Act and made available pursuant to
			 this subsection may be obligated or expended except as provided through the
			 regular notification procedures of the Committees on Appropriations.
				Impact on jobs in the united
		  states
			7028.None of the funds appropriated under titles
			 III through VI of this Act may be obligated or expended to provide—
				(1)any financial incentive to a business
			 enterprise currently located in the United States for the purpose of inducing
			 such an enterprise to relocate outside the United States if such incentive or
			 inducement is likely to reduce the number of employees of such business
			 enterprise in the United States because United States production is being
			 replaced by such enterprise outside the United States; or
				(2)assistance for any program, project, or
			 activity that contributes to the violation of internationally recognized
			 workers rights, as defined in section 507(4) of the
			 Trade Act of 1974, of workers in the
			 recipient country, including any designated zone or area in that country: 
			 Provided, That the application of
			 section 507(4)(D) and (E) of such Act should be commensurate with the level of
			 development of the recipient country and sector, and shall not preclude
			 assistance for the informal sector in such country, micro and small-scale
			 enterprise, and smallholder agriculture.
				International financial
		  institutions
			7029.(a)None of the funds appropriated under title
			 V of this Act may be made as payment to any international financial institution
			 while the United States executive director to such institution is compensated
			 by the institution at a rate which, together with whatever compensation such
			 executive director receives from the United States, is in excess of the rate
			 provided for an individual occupying a position at level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, or while any
			 alternate United States executive director to such institution is compensated
			 by the institution at a rate in excess of the rate provided for an individual
			 occupying a position at level V of the Executive Schedule under section 5316 of
			 title 5, United States Code.
				(b)Of the funds appropriated under title V of
			 this Act that are available for payments to international financial
			 institutions, 10 percent should not be obligated for any such institution until
			 the Secretary of the Treasury reports to the Committees on Appropriations that
			 the institution is implementing effective practices to protect whistleblowers
			 (including the institution’s employees and others affected by the institution’s
			 operations) from retaliation for internal and lawful public disclosures,
			 including—
					(1)best practices for legal burdens of
			 proof;
					(2)access to independent adjudicative bodies,
			 including external arbitration based on consensus selection and shared
			 costs;
					(3)results that eliminate the effects of
			 proven retaliation; and
					(4)a minimum of a 6-month statute of
			 limitations for reporting retaliation.
					(c)The Secretary of the Treasury shall
			 instruct the United States executive director of each international financial
			 institution to oppose any loan, grant, strategy or policy of such institution
			 that would require user fees or service charges on poor people for primary
			 education or primary healthcare, including prevention, care and treatment for
			 HIV/AIDS, malaria, tuberculosis, and infant, child, and maternal health, in
			 connection with such institution's financing programs.
				(d)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund (the Fund) to use the voice and vote of the United States to oppose any
			 loan, project, agreement, memorandum, instrument, plan, or other program of the
			 Fund to a Heavily Indebted Poor Country that imposes budget caps or restraints
			 that do not allow the maintenance of or an increase in governmental spending on
			 healthcare or education; and to promote government spending on healthcare,
			 education, agriculture and food security, or other critical safety net programs
			 in all of the Fund’s activities with respect to Heavily Indebted Poor
			 Countries.
				(e)The Secretary of the Treasury shall
			 instruct the United States executive directors of the international financial
			 institutions to use the voice and vote of the United States to oppose any
			 assistance by such institutions, using funds appropriated or made available
			 pursuant to titles III through VI of this Act, for the production or extraction
			 of any commodity or mineral for export, if it is in surplus on world markets
			 and if the assistance will cause substantial injury to United States producers
			 of the same, similar, or competing commodity.
				(f)For the purposes of this Act
			 international financial institutions shall mean the
			 International Bank for Reconstruction and Development, the International
			 Development Association, the International Finance Corporation, the
			 Inter-American Development Bank, the International Monetary Fund, the Asian
			 Development Bank, the Asian Development Fund, the Inter-American Investment
			 Corporation, the North American Development Bank, the European Bank for
			 Reconstruction and Development, the African Development Bank and the African
			 Development Fund.
				Debt-for-development
			7030.In order to enhance the continued
			 participation of nongovernmental organizations in debt-for-development and
			 debt-for-nature exchanges, a nongovernmental organization which is a grantee or
			 contractor of the United States Agency for International Development may place
			 in interest bearing accounts local currencies which accrue to that organization
			 as a result of economic assistance provided under title III of this Act and,
			 subject to the regular notification procedures of the Committees on
			 Appropriations, any interest earned on such investment shall be used for the
			 purpose for which the assistance was provided to that organization.
				Authority to engage in debt buybacks or
		  sales
				7031.(a)Loans eligible for sale, reduction, or
			 cancellation
					(1)Authority to sell, reduce, or cancel
			 certain loansNotwithstanding
			 any other provision of law, the President may, in accordance with this section,
			 sell to any eligible purchaser any concessional loan or portion thereof made
			 before January 1, 1995, pursuant to the Foreign
			 Assistance Act of 1961, to the government of any eligible country as
			 defined in section 702(6) of that Act or on receipt of payment from an eligible
			 purchaser, reduce or cancel such loan or portion thereof, only for the purpose
			 of facilitating—
						(A)debt-for-equity swaps, debt-for-development
			 swaps, or debt-for-nature swaps; or
						(B)a debt buyback by an eligible country of
			 its own qualified debt, only if the eligible country uses an additional amount
			 of the local currency of the eligible country, equal to not less than 40
			 percent of the price paid for such debt by such eligible country, or the
			 difference between the price paid for such debt and the face value of such
			 debt, to support activities that link conservation and sustainable use of
			 natural resources with local community development, and child survival and
			 other child development, in a manner consistent with sections 707 through 710
			 of the Foreign Assistance Act of
			 1961, if the sale, reduction, or cancellation would not contravene
			 any term or condition of any prior agreement relating to such loan.
						(2)Terms and conditionsNotwithstanding any other provision of law,
			 the President shall, in accordance with this section, establish the terms and
			 conditions under which loans may be sold, reduced, or canceled pursuant to this
			 section.
					(3)AdministrationThe Facility, as defined in section 702(8)
			 of the Foreign Assistance Act of
			 1961, shall notify the administrator of the agency primarily
			 responsible for administering part I of the Foreign Assistance Act of 1961 of purchasers
			 that the President has determined to be eligible, and shall direct such agency
			 to carry out the sale, reduction, or cancellation of a loan pursuant to this
			 section: 
			 Provided, That such agency shall
			 make adjustment in its accounts to reflect the sale, reduction, or
			 cancellation.
					(4)LimitationThe authorities of this subsection shall be
			 available only to the extent that appropriations for the cost of the
			 modification, as defined in section 502 of the Congressional Budget Act of
			 1974, are made in advance.
					(b)Deposit of proceedsThe proceeds from the sale, reduction, or
			 cancellation of any loan sold, reduced, or canceled pursuant to this section
			 shall be deposited in the United States Government account or accounts
			 established for the repayment of such loan.
				(c)Eligible purchasersA loan may be sold pursuant to subsection
			 (a)(1)(A) only to a purchaser who presents plans satisfactory to the President
			 for using the loan for the purpose of engaging in debt-for-equity swaps,
			 debt-for-development swaps, or debt-for-nature swaps.
				(d)Debtor consultationsBefore the sale to any eligible purchaser,
			 or any reduction or cancellation pursuant to this section, of any loan made to
			 an eligible country, the President should consult with the country concerning
			 the amount of loans to be sold, reduced, or canceled and their uses for
			 debt-for-equity swaps, debt-for-development swaps, or debt-for-nature
			 swaps.
				(e)Availability of fundsThe authority provided by subsection (a)
			 may be used only with regard to funds appropriated by this Act under the
			 heading Debt Restructuring.
				Special
		  provisions
			7032.(a)Afghanistan, Pakistan, Iraq, Lebanon,
			 Victims of War, Displaced Children, and Displaced BurmeseFunds appropriated under titles III through
			 VI of this Act that are made available for assistance for Afghanistan may be
			 made available notwithstanding section 7012 of this Act or any similar
			 provision of law and section 660 of the Foreign
			 Assistance Act of 1961, and funds appropriated under titles III and
			 VI of this Act that are made available for assistance for Pakistan, Iraq, and
			 Lebanon and for victims of war, displaced children, displaced Burmese, and to
			 assist victims of trafficking in persons and, subject to the regular
			 notification procedures of the Committees on Appropriations, to combat such
			 trafficking, may be made available notwithstanding any other provision of law
			 except section 620M of the Foreign Assistance Act, as amended by this
			 Act.
				(b)Waiver
					(1)The President may waive the provisions of
			 section 1003 of Public Law 100–204 if the President determines and certifies in
			 writing to the President pro tempore of the Senate, the Speaker of the House of
			 Representatives, and the Committees on Appropriations that it is important to
			 the national security interests of the United States.
					(2)Period of application of
			 waiverAny waiver pursuant to
			 paragraph (1) shall be effective for no more than a period of 6 months at a
			 time and shall not apply beyond 12 months after the enactment of this
			 Act.
					(3)Not later than 30 days after enactment of
			 this Act, the Secretary of State shall submit to the Committees on
			 Appropriations specific recommendations on appropriate actions to be taken with
			 respect to the Palestine Liberation Organization's status in the United States,
			 especially about the closing of its office, if Palestine seeks to become a
			 member or non-member state of the United Nations outside an agreement
			 negotiated between Israel and the Palestinians.
					(c)Small
			 businessIn entering into
			 multiple award indefinite-quantity contracts with funds appropriated by this
			 Act, the United States Agency for International Development (USAID) may provide
			 an exception to the fair opportunity process for placing task orders under such
			 contracts when the order is placed with any category of small or small
			 disadvantaged business.
				(d)Reconstituting civilian police
			 authorityIn providing
			 assistance with funds appropriated by this Act under section 660(b)(6) of the
			 Foreign Assistance Act of 1961,
			 support for a nation emerging from instability may be deemed to mean support
			 for regional, district, municipal, or other sub-national entity emerging from
			 instability, as well as a nation emerging from instability.
				(e)Extension of authorityThe Foreign Operations, Export Financing,
			 and Related Programs Appropriations Act, 1990 (Public Law 101–167) is
			 amended—
					(1)In section 599D (8 U.S.C. 1157
			 note)—
						(A)in subsection (b)(3), by striking
			 and 2011 and inserting 2011, and 2012; and
						(B)in subsection (e), by striking June
			 1, 2011 each place it appears and inserting October 1,
			 2012; and
						(2)in section 599E (8 U.S.C. 1255 note) in
			 subsection (b)(2), by striking 2011 and inserting
			 2012.
					(f)World food programFunds managed by the Bureau for Democracy,
			 Conflict, and Humanitarian Assistance, USAID, from this or any other Act, shall
			 be made available as a general contribution to the World Food Program,
			 notwithstanding any other provision of law.
				(g)Disarmament, Demobilization and
			 ReintegrationNotwithstanding
			 any other provision of law, regulation or Executive order, funds appropriated
			 by this Act and prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs under the headings Economic
			 Support Fund, Peacekeeping Operations,
			 International Disaster Assistance, and Transition
			 Initiatives should be made available to support programs to disarm,
			 demobilize, and reintegrate into civilian society former members of foreign
			 terrorist organizations: 
			 Provided, That the Secretary of
			 State shall consult with the Committees on Appropriations prior to the
			 obligation of funds pursuant to this subsection: 
			 Provided further,
			 That for the purposes of this subsection the term foreign terrorist
			 organization means an organization designated as a terrorist
			 organization under section 219 of the Immigration and Nationality Act.
				(h)ContingenciesDuring fiscal year 2012, the President may
			 use up to $75,000,000 under the authority of
			 section 451 of the Foreign Assistance Act of 1961, notwithstanding any other
			 provision of law.
				(i)Consolidation of ReportsThe Secretary of State, in coordination
			 with the USAID Administrator, shall submit to the Committees on Appropriations
			 not later than 90 days after enactment of this Act recommendations for the
			 consolidation or combination of reports (including plans and strategies) that
			 are called for by any provision of law to be submitted to the Congress and that
			 are substantially duplicative of others called for by any other provision of
			 law: 
			 Provided, That reports are
			 considered substantially duplicative if they are required to
			 address at least more than half of the same substantive factors, criteria and
			 issues that are required to be addressed by any other report, and any such
			 consolidated report must address all the substantive factors, criteria and
			 issues required to be addressed in each of the individual reports: Provided further, That reports
			 affected by this subsection are those within the purview of, or prepared
			 primarily by, the Department of State and USAID and that relate to matters
			 addressed under this Act or any other Act authorizing or appropriating funds
			 for use by, or actions of, the Department of State or USAID.
				(j)Promotion of Democracy
					(1)Funds made available by this Act that are
			 made available for the promotion of democracy may be made available
			 notwithstanding any other provision of law, and with regard to the National
			 Endowment for Democracy, any regulation.
					(2)For the purposes of funds appropriated by
			 this Act, the term promotion of democracy means programs that
			 support good governance, human rights, independent media, and the rule of law,
			 and otherwise strengthen the capacity of democratic political parties,
			 governments, nongovernmental organizations and institutions, and citizens to
			 support the development of democratic states, institutions, and practices that
			 are responsive and accountable to citizens.
					(3)With respect to the provision of assistance
			 for democracy, human rights and governance activities in this Act, the
			 organizations implementing such assistance and the specific nature of that
			 assistance shall not be subject to the prior approval by the government of any
			 foreign country.
					(4)Of the funds appropriated under the heading
			 Economic Support Fund, up to
			 $25,000,000 shall be made available to the
			 Bureau of Democracy, Human Rights and Labor for programs to promote human
			 rights by expanding open and uncensored access to information and communication
			 through the Internet, mobile phones, and other connection technologies
			 including digital safety training, policy and advocacy, and the development of
			 circumvention and secure communication technologies, as identified in the
			 Department of State’s Internet freedom strategy: 
			 Provided, That funds made
			 available by this section should be matched by sources other than the United
			 States Government, as appropriate: Provided
				further, That the Secretary of State shall coordinate the
			 uses of circumvention and secure communications technologies with the
			 Administrator of the United States Agency for International Development (USAID)
			 and the Broadcasting Board of Governors, as appropriate: Provided further, That the
			 circumvention technologies and programs supported by funds made available by
			 this Act, Public Law 111–117 or Public Law 112–10 shall undergo a peer review,
			 to include an assessment of the protection against such technologies being used
			 for illicit purposes, including to further the communications capabilities of
			 extremist groups or their supporters: Provided
				further, That prior to the obligation of funds, the
			 Secretary of State shall submit to the Committees on Appropriations a report
			 detailing planned expenditures of funds made available for activities to
			 promote Internet freedom: Provided
				further, That not later than September 30, 2012, the
			 Secretary of State, in coordination with the USAID Administrator, shall submit
			 a report to the Committees on Appropriations listing programs supported by the
			 Department of State and USAID to promote Internet freedom, including an
			 assessment of the results of such programs, and detailing how such programs
			 further, and are coordinated with cyber diplomacy and the United States
			 International Strategy for Cyberspace.
					(k)Accountability Review BoardsThe authority provided by section 301(a)(3)
			 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C.
			 4831(a)(3)) shall remain in effect through September 30, 2012.
				(l)Partner VettingThe provisions of section 7034(o) of
			 division F of Public Law 111–117 shall remain in effect through fiscal year
			 2012.
				(m)Motor Vehicle Pollution
			 ControlNot later than 90
			 days after enactment of this Act, the head of each United States Government
			 agency that receives funds appropriated by this Act shall establish a policy to
			 eliminate unnecessary idling of motor vehicles owned or leased by such
			 department or agency, and provide a copy of such policy to the Committees on
			 Appropriations including an estimate of the amount of annual fuel savings that
			 will result from such policy: 
			 Provided, That such policy may
			 include exceptions to accommodate important security, health, or safety
			 concerns, and if necessary to perform an important job function, ensure safe
			 operating conditions, or to operate a motor vehicle in accordance with
			 manufacturer specifications.
				(n)Protections and Remedies for Employees of
			 Diplomatic Missions and International OrganizationsThe Secretary of State shall implement
			 section 203(a)(2) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (Public Law 110–457): 
			 Provided, That in determining
			 whether to suspend the issuance of A–3 or G–5 visas to applicants seeking to
			 work for officials of a diplomatic mission or international organization, the
			 Secretary shall consider whether a final court judgment has been issued against
			 a current or former employee of such mission or organization (and the time
			 period for a final appeal has expired) or whether the Department of State has
			 requested that immunity of individual diplomats or family members be waived to
			 permit criminal prosecution: 
			 Provided further,
			 That the Secretary should continue to assist in obtaining payment of final
			 court judgments awarded to A–3 and G–5 visa holders, including encouraging the
			 sending states to provide compensation directly to victims: 
			 Provided further,
			 That the Secretary shall include, in a manner the Secretary deems appropriate,
			 all trafficking cases involving A–3 or G–5 visa holders in the Trafficking in
			 Persons annual report for which a final civil judgment has been issued (and the
			 time period for final appeal has expired) or the Department of Justice has
			 determined that the United States Government would seek to indict the diplomat
			 or a family member but for diplomatic immunity.
				(o)Modification of amendmentSection 620J of the
			 Foreign Assistance Act of 1961
			 (Limitation on Assistance to Security Forces) is amended as follows:
					(1)by redesignating the section as section
			 620M;
					(2)in subsection (a), by striking
			 evidence and inserting information and by
			 striking gross violations and inserting a gross
			 violation;
					(3)in subsection (b), by striking
			 measures and inserting steps; and
					(4)by adding the following subsections:
						
							(d)Credible informationNot later than 180 days after the enactment
				of this section, the Secretary shall establish, and periodically update,
				procedures to—
								(1)ensure that for each country the Department
				of State has a current list of all security force units receiving United States
				training, equipment, or other types of assistance;
								(2)facilitate receipt by the Department of
				State and United States embassies of information from individuals and
				organizations outside the United States Government about gross violations of
				human rights by security force units;
								(3)routinely request and obtain such
				information from the Department of Defense, the Central Intelligence Agency,
				and other United States Government sources;
								(4)ensure that such information is evaluated
				and preserved;
								(5)ensure that when vetting an individual for
				eligibility to receive United States training the individual’s unit is also
				vetted;
								(6)seek to identify the unit involved when
				credible information of a gross violation exists but the identity of the unit
				is lacking; and
								(7)make publicly available, to the maximum
				extent practicable, the identity of those units for which the Secretary has
				credible information.
								(e)ReportThe Secretary shall provide a copy of the
				procedures to the Committees on
				Appropriations.
							
					(p)Sections repealedSections 494, 495, and 495B through 495K of
			 the Foreign Assistance Act of 1961
			 are hereby repealed.
				(q)Annuitant waiver
					(1)Section 824 of the Foreign Service Act of
			 1980 (22 U.S.C. 4064) is amended in subsection (g)—
						(A)in paragraph (1)(B), by inserting to
			 positions in the Response Readiness Corps, before or to posts
			 vacated; and
						(B)in paragraph (2), by striking
			 2011 and inserting in lieu thereof 2013.
						(2)Section 61 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2733) is amended in subsection (a)—
						(A)in paragraph (1), by inserting to
			 positions in the Response Readiness Corps, before or to posts
			 vacated; and
						(B)in paragraph (2), by striking
			 2011 and inserting in lieu thereof 2013.
						(3)Section 625 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2385) is amended in subsection (j)(1)—
						(A)in subparagraph (A), by inserting to
			 positions in the Response Readiness Corps, before or to posts
			 vacated; and
						(B)in subparagraph (B), by striking
			 2011 and inserting in lieu thereof 2013.
						(r)Incentives for Critical PostsThe authority contained in section 1115(d)
			 of Public Law 111–32 shall remain in effect through fiscal year 2012.
				(s)Reports RepealedSection 4(b) of Public Law 79–264; section
			 51(a)(2) of Public Law 84–885; sections 133(d), 620C(c) and 620F(c) of Public
			 Law 87–195; section 807 of Public Law 98–164; section 704(c) of Public Law
			 101–179; section 104 of Public Law 102–511; section 560(g) of Public Law
			 103–87; sections 514(a) and 527(f) of Public Law 103–236; section 605(c) of
			 Appendix G, Public Law 106–113; sections 3203 and 3204(f) of division B of
			 Public Law 106–246; section 564(g)(4) of Public Law 106–429; section 304(f) of
			 Public Law 107–173; sections 694(a), 694(b), 702, 704 and 1321 of Public Law
			 107–228; and section 409(c) of Public Law 108–447 are hereby repealed.
				(t)FeeSection 1(b)(2) of the Passport Act of June
			 4, 1920 (22 U.S.C. 214(b)(2)) is amended by striking 2011 and
			 inserting instead 2012.
				(u)Conflict Stabilization Operations
			 AuthorityOf the funds
			 appropriated in title I of this Act under the heading Diplomatic and
			 Consular Programs, up to $35,000,000, to
			 remain available until expended, may be made available pursuant to the
			 authorities under the heading Civilian Stabilization Initiative
			 in title I of division F of Public Law 111–117: 
			 Provided, That the third and
			 fourth proviso under such heading shall not apply to funds made available under
			 this subsection.
				(v)Transfer of Authority
					(1)The State Department Basic Authorities Act
			 of 1956 is amended in section 1(c)(1) (22 U.S.C. 2651a(c)(1)) by striking
			 24 and inserting instead 26.
					(2)The Secretary of State may transfer any
			 authority, duty, or function assigned by statute to the Coordinator for
			 Counterterrorism, the Coordinator for Reconstruction and Stabilization, or the
			 Coordinator for International Energy Affairs (or to their respective offices)
			 to such other officials or offices of the Department of State as the Secretary
			 may determine from time to time, following consultation with the Committees on
			 Appropriations.
					(w)Country ExpendituresExcept to respond to humanitarian crises or
			 natural or man-made disasters, or to promote democracy or protect human rights,
			 funds appropriated under the headings Global Health Programs,
			 Development Assistance, Economic Support Fund,
			 Millennium Challenge Corporation, and “International Narcotics
			 Control and Law Enforcement” shall not be made available for programs and
			 activities in any country whose government is not increasing its own budgetary
			 expenditures for such programs and activities.
				(x)PersonnelThe authority provided by section 1113 of
			 Public Law 111–32 shall remain in effect through fiscal year 2012: 
			 Provided, That none of the funds
			 appropriated or otherwise made available by this Act or any other Act making
			 appropriations for the Department of State, foreign operations, and related
			 programs may be used to implement phase 3 of such authority.
				(y)International Child
			 AbductionsThe Secretary of
			 State may withhold funds appropriated by this Act under the heading
			 Economic Support Fund for assistance for the central government
			 of any country that the Secretary determines is not taking appropriate steps to
			 comply with the Convention on the Civil Aspects of International Child
			 Abductions, done at the Hague on October 25, 1980: 
			 Provided, That the Secretary
			 shall report to the Committees on Appropriations within 15 days of making any
			 such determination.
				Arab league boycott of
		  israel
			7033.It is the sense of the Congress
			 that—
				(1)the Arab League boycott of Israel, and the
			 secondary boycott of American firms that have commercial ties with Israel, is
			 an impediment to peace in the region and to United States investment and trade
			 in the Middle East and North Africa;
				(2)the Arab League boycott, which was
			 regrettably reinstated in 1997, should be immediately and publicly terminated,
			 and the Central Office for the Boycott of Israel immediately disbanded;
				(3)all Arab League states should normalize
			 relations with their neighbor Israel;
				(4)the President and the Secretary of State
			 should continue to vigorously oppose the Arab League boycott of Israel and find
			 concrete steps to demonstrate that opposition by, for example, taking into
			 consideration the participation of any recipient country in the boycott when
			 determining to sell weapons to said country; and
				(5)the President should report to Congress
			 annually on specific steps being taken by the United States to encourage Arab
			 League states to normalize their relations with Israel to bring about the
			 termination of the Arab League boycott of Israel, including those to encourage
			 allies and trading partners of the United States to enact laws prohibiting
			 businesses from complying with the boycott and penalizing businesses that do
			 comply.
				Palestinian
		  statehood
			7034.(a)Limitation on assistanceNone of the funds appropriated under titles
			 III through VI of this Act may be provided to support a Palestinian state
			 unless the Secretary of State determines and certifies to the appropriate
			 congressional committees that—
					(1)the governing entity of a new Palestinian
			 state—
						(A)has demonstrated a firm commitment to
			 peaceful co-existence with the State of Israel;
						(B)is taking appropriate measures to counter
			 terrorism and terrorist financing in the West Bank and Gaza, including the
			 dismantling of terrorist infrastructures, and is cooperating with appropriate
			 Israeli and other appropriate security organizations; and
						(2)the Palestinian Authority (or the governing
			 entity of a new Palestinian state) is working with other countries in the
			 region to vigorously pursue efforts to establish a just, lasting, and
			 comprehensive peace in the Middle East that will enable Israel and an
			 independent Palestinian state to exist within the context of full and normal
			 relationships, which should include—
						(A)termination of all claims or states of
			 belligerency;
						(B)respect for and acknowledgment of the
			 sovereignty, territorial integrity, and political independence of every state
			 in the area through measures including the establishment of demilitarized
			 zones;
						(C)their right to live in peace within secure
			 and recognized boundaries free from threats or acts of force;
						(D)freedom of navigation through international
			 waterways in the area; and
						(E)a framework for achieving a just settlement
			 of the refugee problem.
						(b)Sense of congressIt is the sense of Congress that the
			 governing entity should enact a constitution assuring the rule of law, an
			 independent judiciary, and respect for human rights for its citizens, and
			 should enact other laws and regulations assuring transparent and accountable
			 governance.
				(c)WaiverThe President may waive subsection (a) if
			 the President determines that it is important to the national security
			 interests of the United States to do so.
				(d)ExemptionThe restriction in subsection (a) shall not
			 apply to assistance intended to help reform the Palestinian Authority and
			 affiliated institutions, or the governing entity, in order to help meet the
			 requirements of subsection (a), consistent with the provisions of section 7038
			 of this Act (Limitation on Assistance for the Palestinian
			 Authority).
				Restrictions concerning the palestinian
		  authority
			7035.None of the funds appropriated under titles
			 II through VI of this Act may be obligated or expended to create in any part of
			 Jerusalem a new office of any department or agency of the United States
			 Government for the purpose of conducting official United States Government
			 business with the Palestinian Authority over Gaza and Jericho or any successor
			 Palestinian governing entity provided for in the Israel-PLO Declaration of
			 Principles: 
			 Provided, That this restriction
			 shall not apply to the acquisition of additional space for the existing
			 Consulate General in Jerusalem: 
			 Provided further,
			 That meetings between officers and employees of the United States and officials
			 of the Palestinian Authority, or any successor Palestinian governing entity
			 provided for in the Israel-PLO Declaration of Principles, for the purpose of
			 conducting official United States Government business with such authority
			 should continue to take place in locations other than Jerusalem: 
			 Provided further,
			 That as has been true in the past, officers and employees of the United States
			 Government may continue to meet in Jerusalem on other subjects with
			 Palestinians (including those who now occupy positions in the Palestinian
			 Authority), have social contacts, and have incidental discussions.
				Prohibition on assistance to the
		  palestinian broadcasting corporation
				7036.None of the funds appropriated or otherwise
			 made available by this Act may be used to provide equipment, technical support,
			 consulting services, or any other form of assistance to the Palestinian
			 Broadcasting Corporation.
				Assistance for the west bank and
		  gaza
				7037.(a)OversightFor fiscal year 2012, 30 days prior to the
			 initial obligation of funds for the bilateral West Bank and Gaza Program, the
			 Secretary of State shall certify to the Committees on Appropriations that
			 procedures have been established to assure the Comptroller General of the
			 United States will have access to appropriate United States financial
			 information in order to review the uses of United States assistance for the
			 Program funded under the heading Economic Support Fund for the
			 West Bank and Gaza.
				(b)VettingPrior to the obligation of funds
			 appropriated by this Act under the heading Economic Support Fund
			 for assistance for the West Bank and Gaza, the Secretary of State shall take
			 all appropriate steps to ensure that such assistance is not provided to or
			 through any individual, private or government entity, or educational
			 institution that the Secretary knows or has reason to believe advocates, plans,
			 sponsors, engages in, or has engaged in, terrorist activity nor, with respect
			 to private entities or educational institutions, those that have as a principal
			 officer of the entity's governing board or governing board of trustees any
			 individual that has been determined to be involved in, or advocating terrorist
			 activity or determined to be a member of a designated foreign terrorist
			 organization: 
			 Provided, That the Secretary of
			 State shall, as appropriate, establish procedures specifying the steps to be
			 taken in carrying out this subsection and shall terminate assistance to any
			 individual, entity, or educational institution which the Secretary has
			 determined to be involved in or advocating terrorist activity.
				(c)Prohibition
					(1)None of the funds appropriated under titles
			 III through VI of this Act for assistance under the West Bank and Gaza Program
			 may be made available for the purpose of recognizing or otherwise honoring
			 individuals who commit, or have committed acts of terrorism.
					(2)Notwithstanding any other provision of law,
			 none of the funds made available by this or prior appropriations act, including
			 funds made available by transfer, may be made available for obligation for
			 security assistance for the West Bank and Gaza until the Secretary of State
			 reports to the Committees on Appropriations on the benchmarks that have been
			 established for security assistance for the West Bank and Gaza and reports on
			 the extent of Palestinian compliance with such benchmarks.
					(d)Audits
					(1)The Administrator of the United States
			 Agency for International Development shall ensure that Federal or non-Federal
			 audits of all contractors and grantees, and significant subcontractors and
			 sub-grantees, under the West Bank and Gaza Program, are conducted at least on
			 an annual basis to ensure, among other things, compliance with this
			 section.
					(2)Of the funds appropriated by this Act up to
			 $500,000 may be used by the Office of Inspector
			 General of the United States Agency for International Development for audits,
			 inspections, and other activities in furtherance of the requirements of this
			 subsection: 
			 Provided, That such funds are in
			 addition to funds otherwise available for such purposes.
					(e)Subsequent to the certification specified
			 in subsection (a), the Comptroller General of the United States shall conduct
			 an audit and an investigation of the treatment, handling, and uses of all funds
			 for the bilateral West Bank and Gaza Program, including all funds provided as
			 cash transfer assistance, in fiscal year 2012 under the heading Economic
			 Support Fund, and such audit shall address—
					(1)the extent to which such Program complies
			 with the requirements of subsections (b) and (c); and
					(2)an examination of all programs, projects,
			 and activities carried out under such Program, including both obligations and
			 expenditures.
					(f)Funds made available in this Act for West
			 Bank and Gaza shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(g)Not later than 180 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations updating the report contained in section 2106 of chapter 2 of
			 title II of Public Law 109–13.
				Limitation on assistance for the
		  palestinian authority
			7038.(a)Prohibition of fundsNone of the funds appropriated by this Act
			 to carry out the provisions of chapter 4 of part II of the Foreign Assistance
			 Act of 1961 may be obligated or expended with respect to providing funds to the
			 Palestinian Authority.
				(b)WaiverThe prohibition included in subsection (a)
			 shall not apply if the President certifies in writing to the Speaker of the
			 House of Representatives, the President pro tempore of the Senate, and the
			 Committees on Appropriations that waiving such prohibition is important to the
			 national security interests of the United States.
				(c)Period of application of
			 waiverAny waiver pursuant to
			 subsection (b) shall be effective for no more than a period of 6 months at a
			 time and shall not apply beyond 12 months after the enactment of this
			 Act.
				(d)ReportWhenever the waiver authority pursuant to
			 subsection (b) is exercised, the President shall submit a report to the
			 Committees on Appropriations detailing the justification for the waiver, the
			 purposes for which the funds will be spent, and the accounting procedures in
			 place to ensure that the funds are properly disbursed: 
			 Provided, That the report shall
			 also detail the steps the Palestinian Authority has taken to arrest terrorists,
			 confiscate weapons and dismantle the terrorist infrastructure.
				(e)CertificationIf the President exercises the waiver
			 authority under subsection (b), the Secretary of State must certify and report
			 to the Committees on Appropriations prior to the obligation of funds that the
			 Palestinian Authority has established a single treasury account for all
			 Palestinian Authority financing and all financing mechanisms flow through this
			 account, no parallel financing mechanisms exist outside of the Palestinian
			 Authority treasury account, and there is a single comprehensive civil service
			 roster and payroll.
				(f)Prohibition to Hamas and the Palestine
			 Liberation Organization
					(1)None of the funds appropriated in titles
			 III through VI of this Act may be obligated for salaries of personnel of the
			 Palestinian Authority located in Gaza or may be obligated or expended for
			 assistance to Hamas or any entity effectively controlled by Hamas, any
			 power-sharing government of which Hamas is a member, or a government over which
			 Hamas exercises undue influence.
					(2)Notwithstanding the limitation of
			 subsection (1), assistance may be provided to a power-sharing government only
			 if the President certifies and reports to the Committees on Appropriations that
			 such government, including all of its ministers or such equivalent, has
			 publicly accepted and is complying with the principles contained in section
			 620K(b)(1)(A) and (B) of the Foreign Assistance Act of 1961, as amended.
					(3)The President may exercise the authority in
			 section 620K(e) of the Foreign Assistance Act as added by the Palestinian
			 Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this
			 subsection.
					(4)Whenever the certification pursuant to
			 paragraph (2) is exercised, the Secretary of State shall submit a report to the
			 Committees on Appropriations within 120 days of the certification and every
			 quarter thereafter on whether such government, including all of its ministers
			 or such equivalent are continuing to comply with the principles contained in
			 section 620K(b)(1)(A) and (B) of the Foreign Assistance Act of 1961, as
			 amended: 
			 Provided, That the report shall
			 also detail the amount, purposes and delivery mechanisms for any assistance
			 provided pursuant to the abovementioned certification and a full accounting of
			 any direct support of such government.
					(5)None of the funds appropriated under titles
			 III through VI of this Act may be obligated for assistance for the Palestine
			 Liberation Organization.
					NEAR EAST
			7039.(a)Egypt
					(1)Notwithstanding any other provision of this
			 Act, funds appropriated by this Act under the heading Foreign Military
			 Financing Program for assistance for Egypt may be transferred to, and
			 merged with, funds appropriated for assistance for Egypt under the heading
			 Economic Support Fund: 
			 Provided, That such transfer may
			 only be made following consultation with, and subject to the regular
			 notification procedures of, the Committees on Appropriations.
					(2)(A)None of the funds appropriated by this Act
			 may be made available for assistance for the central Government of Egypt unless
			 the Secretary of State certifies to the Committees on Appropriations that such
			 government is meeting its obligations under the 1979 Egypt-Israel Peace
			 Treaty.
						(B)The Secretary of State may waive paragraph
			 (2)(A) if the Secretary determines and reports to the Committees on
			 Appropriations that to do so is important to the national interests of the
			 United States: 
			 Provided, That any such
			 determination and report shall include a detailed justification for such
			 waiver.
						(3)(A)Funds appropriated under the heading
			 Economic Support Fund in this and prior Acts (including
			 previously obligated funds), may be made available, notwithstanding any other
			 provision of law, for an Egypt initiative, particularly for the specific costs
			 referred to in the authorities referenced herein, for the purpose of improving
			 the lives of the Egyptian people through education, investment in jobs and
			 skills (including secondary and vocational education), and access to finance
			 for small and medium enterprise with emphasis on expanding opportunities for
			 women, as well as other appropriate market-reform and economic growth
			 activities: 
			 Provided, That the provisions of
			 title VI of Public Law 103–306 pertaining to funds for Jordan shall be deemed
			 to apply to any such initiative and to funds available under this section to
			 carry out such an initiative in the same manner as such cited provisions apply
			 to Jordan, subject to the following provisos:
				Provided further, That subparagraph (b)(2) shall be deemed
			 not to apply and the amount made available pursuant to this section as set
			 forth in the report accompanying this Act and incorporated herein shall be
			 deemed to apply in lieu of the figure in subparagraph (b)(1): Provided further, That the authority
			 to reduce debt shall include authority to exchange an outstanding obligation
			 for a new obligation and to permit both principal and interest payments on new
			 obligations to be deposited into a fund established for such purpose, to be
			 used in accordance with purposes set forth in an agreement between the United
			 States and Egypt: Provided
				further, That the authority of this paragraph shall only be
			 made available after the Secretary of State certifies to the Committees on
			 Appropriations that the Government of Egypt has held free and fair elections
			 and is implementing policies to protect the rights of journalists, due process,
			 and freedoms of expression and association.
						(b)Enterprise fundsUp to
			 $60,000,000 of funds appropriated under the
			 heading Economic Support Fund in this Act and prior acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs (and including previously obligated funds), that are available for
			 assistance for Egypt, up to $20,000,000 of such
			 funds that are available for assistance for Tunisia, up to
			 $60,000,000 of such funds that are available for
			 assistance for Pakistan, and up to $60,000,000
			 of such funds that are available for assistance for Jordan, respectively, may
			 be made available notwithstanding any other provision of law, to establish and
			 operate one or more enterprise funds for Egypt, Tunisia, Pakistan, and Jordan,
			 respectively: 
			 Provided, That provisions
			 contained in section 201 of the Support for East European Democracy (SEED) Act
			 of 1989 (excluding the provisions of subsections (b)(c)(d)(3) and (f) of that
			 section), shall be deemed to apply to any such fund or funds, and to funds made
			 available to such fund or funds, in order to enable such fund or funds to
			 provide assistance for purposes of this section:
				Provided further, That section 7077 of division F of Public
			 Law 111–117 shall apply to any such fund or funds established pursuant to this
			 subsection: Provided further,
			 That not more than 5 percent of the funds made available pursuant to this
			 subsection should be available for administrative expenses of such fund or
			 funds and not later than 1 year after the date of enactment of this Act, and
			 annually thereafter until each fund is dissolved, each fund shall submit to the
			 Committees on Appropriations a report detailing the administrative expenses of
			 such fund: Provided further,
			 That each fund shall be governed by a Board of Directors comprised of six
			 private United States citizens and three private citizens of each country,
			 respectively, who have had international business careers and demonstrated
			 expertise in international and emerging markets investment activities: Provided further, That not later than
			 1 year after the entry into force of the initial grant agreement under this
			 section and annually thereafter, each fund shall prepare and make available to
			 the public on an Internet Web site administered by the fund a detailed report
			 on the fund’s activities during the previous year: Provided further, That the authority
			 of any such fund or funds to provide assistance shall cease to be effective on
			 December 31, 2022: Provided
				further, That funds made available pursuant to this section
			 shall be subject to prior consultation with the Committees on
			 Appropriations.
				(c)Iran
					(1)It is the policy of the United States to
			 seek to prevent Iran from achieving the capability to produce or otherwise
			 manufacture nuclear weapons, including by supporting international diplomatic
			 efforts to halt Iran's uranium enrichment program, and the President should
			 fully implement and enforce the Iran Sanctions Act of 1996, as amended (Public
			 Law 104–172) as a means of encouraging foreign governments to require
			 state-owned and private entities to cease all investment in, and support of,
			 Iran's energy sector and all exports of refined petroleum products to
			 Iran.
					(2)None of the funds appropriated or otherwise
			 made available in this Act under the heading Export-Import Bank of the
			 United States may be used by the Export-Import Bank of the United
			 States to provide any new financing (including loans, guarantees, other
			 credits, insurance, and reinsurance) to any person that is subject to sanctions
			 under paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996
			 (Public Law 104–172).
					(3)The reporting requirements in section
			 7043(c) in division F of Public Law 111–117 shall continue in effect during
			 fiscal year 2012 as if part of this Act: 
			 Provided, That the date in
			 subsecton (c)(1) shall be deemed to be September 31,
			 2012.
					(d)Iraq
					(1)Funds appropriated or otherwise made
			 available by this Act for assistance for Iraq shall be made available in a
			 manner that utilizes Iraqi entities to the maximum extent practicable, and in
			 accordance with the Department of State’s April 9, 2009 Guidelines for
			 Government of Iraq Financial Participation in United States Government-Funded
			 Civilian Foreign Assistance Programs and Projects.
					(2)None of the funds appropriated or otherwise
			 made available by this Act may be used by the Government of the United States
			 to enter into a permanent basing rights agreement between the United States and
			 Iraq.
					(3)Funds appropriated or otherwise made
			 available by this Act for security-related programs in Iraq may only be made
			 available if the Secretary of State certifies to the Committees on
			 Appropriations that the Government of Iraq has committed to contributing to,
			 and sustaining, such programs, including details on the manner in which such
			 contributions and sustainment will be achieved.
					(4)Of the funds appropriated by this Act for
			 assistance for Iraq under the heading Economic Support Fund, not
			 less than $10,000,000 shall be made available
			 for programs and activities for which policy justifications and decisions shall
			 be the responsibility of the United States Chief of Mission in Iraq.
					(e)Lebanon
					(1)None of the funds appropriated by this Act
			 may be made available for assistance for the Government of Lebanon if such
			 government is controlled by a foreign terrorist organization.
					(2)Funds appropriated under the heading
			 Foreign Military Financing Program in this Act for assistance
			 for Lebanon may be made available only to professionalize the Lebanese Armed
			 Forces and to strengthen border security and combat terrorism, including
			 training and equipping the Lebanese Armed Forces to secure Lebanon’s borders,
			 interdicting arms shipments, preventing the use of Lebanon as a safe haven for
			 terrorist groups, and to implement United Nations Security Council Resolution
			 1701: 
			 Provided, That funds may not be
			 made available for obligation until the Secretary of State provides the
			 Committees on Appropriations a detailed spending plan: 
			 Provided further,
			 That such plan shall not be considered as meeting the notification requirements
			 under section 7015 of this Act or under section 634A of the Foreign Assistance
			 Act of 1961.
					(f)Libya
					(1)Of the funds appropriated by this Act under
			 the heading “Economic Support Fund”, not less than
			 $20,000,000 should be made available to promote
			 democracy, transparent and accountable governance, human rights, transitional
			 justice, and the rule of law in Libya, and for exchange programs between Libyan
			 and American students: 
			 Provided, That such funds shall
			 be made available, to the maximum extent practicable, on a cost matching
			 basis.
					(2)None of the funds appropriated by this Act
			 may be made available for assistance for Libya for the rehabilitation or
			 reconstruction of infrastructure except on a loan basis with terms favorable to
			 the United States, and only following consultation with the Committees on
			 Appropriations.
					(g)MoroccoOf the funds appropriated by this Act under
			 the heading Foreign Military Financing Program for assistance
			 for Morocco, $1,000,000 shall be withheld from
			 obligation until the Secretary of State submits a report to the Committees on
			 Appropriations on steps being taken by the Government of Morocco to—
					(1)respect the right of individuals to
			 peacefully express their opinions regarding the status and future of the
			 Western Sahara and to document violations of human rights; and
					(2)provide unimpeded access to human rights
			 organizations, journalists, and representatives of foreign governments to the
			 Western Sahara.
					(h)SyriaNotwithstanding any other provision of law,
			 funds appropriated by this Act shall be made available to promote democracy and
			 protect human rights in Syria: 
			 Provided, That a portion of such
			 funds should be programmed in coordination with the Government of Turkey and
			 other governments in the region, as appropriate.
				Aircraft transfer and
		  coordination
			7040.(a)Transfer authorityNotwithstanding any other provision of law
			 or regulation, aircraft procured with funds appropriated by this Act and prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs under the headings Diplomatic and Consular
			 Programs, International Narcotics Control and Law
			 Enforcement, Andean Counterdrug Initiative and
			 Andean Counterdrug Programs may be used for any other program
			 and in any region, including for the transportation of active and standby
			 Civilian Response Corps personnel and equipment during a deployment: 
			 Provided, That the responsibility
			 for policy decisions and justification for the use of such transfer authority
			 shall be the responsibility of the Secretary of State and the Deputy Secretary
			 of State and this responsibility shall not be delegated.
				(b)Property disposalThe authority provided in subsection (a)
			 shall apply only after a determination by the Secretary of State to the
			 Committees on Appropriations that the equipment is no longer required to meet
			 programmatic purposes in the designated country or region: 
			 Provided, That any such transfer
			 shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
				(c)Aircraft coordination
					(1)The uses of aircraft purchased or leased by
			 the Department of State and the United States Agency for International
			 Development (USAID) with funds made available in this Act or prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs shall be coordinated under the authority of the appropriate Chief of
			 Mission: 
			 Provided, That such aircraft may
			 be used to transport, on a reimbursable or non-reimbursable basis, Federal and
			 non-Federal personnel supporting the Department of State and USAID programs and
			 activities: 
			 Provided further,
			 That official travel for other agencies for other purposes may be supported on
			 a reimbursable basis, or without reimbursement when traveling on a space
			 available basis.
					(2)The requirement and authorities of this
			 subsection shall only apply to aircraft, the primary purpose of which is the
			 transportation of personnel.
					Western
		  hemisphere
			7041.(a)Central America and the
			 CaribbeanFunds appropriated
			 by this Act shall be made available for the Central America Regional Security
			 Initiative (CARSI) and for the Caribbean Basin Security Initiative (CBSI) to
			 strengthen the capacity and professionalism of civilian law enforcement and
			 judicial institutions.
				(b)Colombia
					(1)Assistance
						(A)Funds appropriated by this Act and made
			 available to the Department of State for counter-narcotics or other law
			 enforcement assistance for the Government of Colombia may be used to support a
			 unified campaign against narcotics trafficking and organizations designated as
			 Foreign Terrorist Organizations and successor organizations, and to take
			 actions to protect human health and welfare in emergency circumstances,
			 including undertaking rescue operations: 
			 Provided, That no United States
			 Armed Forces personnel or United States civilian contractor employed by the
			 United States will participate in any combat operation in connection with
			 assistance made available by this Act for Colombia: 
			 Provided further,
			 That the President shall ensure that if any helicopter procured with funds in
			 this Act or prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs, is used to aid or abet the operations
			 of any illegal self-defense group, paramilitary organization, illegal security
			 cooperative or successor organizations in Colombia, such helicopter shall be
			 immediately returned to the United States: 
			 Provided further,
				That none of the funds appropriated by this Act or prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs may be made available for assistance for the Colombian
			 Departamento Administrativo de Seguridad (DAS) or successor
			 organizations.
						(B)None of the funds appropriated by this Act
			 under the heading International Narcotics Control and Law
			 Enforcement that are available for assistance for Colombia for the
			 procurement of chemicals for aerial drug eradication may be made available
			 unless the Secretary of State certifies to the Committees on Appropriations
			 that any complaints of harm to health or licit crops caused by such aerial
			 eradication are thoroughly investigated and evaluated, and fair compensation is
			 paid in a timely manner for meritorious claims: 
			 Provided further,
			 That the Secretary shall submit a report to the Committees on Appropriations
			 not later than 6 months after enactment of this Act and 6 months thereafter
			 detailing the complaints made during the previous 6 months, the investigations
			 conducted, and the amount of compensation, if any: 
			 Provided further,
			 That such funds may not be made available for such purposes unless voluntary
			 eradication programs are not feasible and programs are being implemented by the
			 United States Agency for International Development, the Government of Colombia,
			 or other organizations, in consultation and coordination with local
			 communities, to provide alternative sources of income in areas where security
			 permits for small-acreage growers and communities whose illicit crops are
			 targeted for aerial eradication: 
			 Provided further,
			 That none of the funds appropriated by this Act for assistance for Colombia
			 shall be made available for the cultivation or processing of African oil palm,
			 if doing so would contribute to significant loss of native species, disrupt or
			 contaminate natural water sources, reduce local food security, or cause the
			 forced displacement of local people: 
			 Provided further,
			 That funds appropriated by this Act may not be used for aerial drug eradication
			 in Colombia's national parks or reserves unless the Secretary of State
			 certifies to the Committees on Appropriations that there are no effective
			 alternatives and the eradication is in accordance with Colombian laws.
						(2)Applicability of fiscal year 2009
			 provisions
						(A)In generalExcept as provided in paragraph (2), the
			 provisions of subsections (b) through (f) of section 7046 of the Department of
			 State, Foreign Operations, and Related Programs Appropriations Act, 2009
			 (division H of Public Law 111–8), as amended by section 7046 (b)(2)(A) of
			 division F of Public Law 111–117, shall apply to funds appropriated or
			 otherwise made available by this Act for assistance for Colombia.
						(B)ExceptionsThe following provisions of section 7046 of
			 division H of Public Law 111–8 shall apply to funds appropriated or otherwise
			 made available by this Act for assistance for Colombia as follows:
							(i)Subsection (b)(1)(B) is amended as
			 follows:
								(I)By striking clause (i) and inserting the
			 following:
									
										(i)The Colombian Armed Forces are suspending
				those members, of whatever rank, who have been credibly alleged to have
				violated human rights, or to have aided, abetted or benefitted from
				paramilitary organizations or successor armed groups; all such cases are
				promptly referred to civilian jurisdiction for investigation and prosecution,
				and the Colombian Armed Forces are no longer opposing civilian judicial
				jurisdiction in such cases; and the Colombian Armed Forces are cooperating
				fully with civilian prosecutors and judicial
				authorities.
										.
								(II)By striking clause (iv) and inserting the
			 following:
									
										(iv)The Government of Colombia is respecting
				the rights of human rights defenders, journalists, trade unionists, and other
				social activists, and the rights and territory of indigenous and Afro-Colombian
				communities; and the Colombian Armed Forces are implementing procedures to
				distinguish between civilians, including displaced persons, and combatants, in
				their
				operations.
										.
								(ii)Subsection (b)(2) shall be applied by
			 substituting July 31, 2012 for the date contained
			 therein;
							(iii)Subsection (c) shall be applied by
			 substituting September 30, 2012 for the date contained therein;
			 and
							(iv)Subsection (d)(1) shall be applied by
			 substituting fiscal year 2012 for the fiscal year contained
			 therein.
							(C)ReportNot later than 90 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations detailing any United States funding, assistance or other support
			 for the DAS, its officials, employees, affiliates and contractors during the
			 period 2002 through 2010, including but not limited to training, equipment,
			 information sharing, technical assistance, and facilities construction: 
			 Provided, That to the maximum
			 extent possible the report shall be provided in unclassified form, but may also
			 include a classified annex.
						(c)Guatemala
					(1)Of the funds appropriated in this Act under
			 the heading International Narcotics Control and Law Enforcement
			 not less than $5,000,000 shall be made available
			 for a United States contribution to the International Commission Against
			 Impunity in Guatemala (CICIG).
					(2)Funds appropriated under the heading
			 International Military Education and Training (IMET) that are
			 available for assistance for the Guatemalan Army may only be made available for
			 expanded IMET.
					(3)None of the funds appropriated under the
			 heading Foreign Military Financing Program may be made available
			 for assistance for the Guatemalan Army, except that such funds may be made
			 available for the Army Corps of Engineers only to improve disaster response
			 capabilities and to participate in international peacekeeping
			 operations.
					(d)Haiti
					(1)The Government of Haiti shall be eligible
			 to purchase defense articles and services under the Arms Export Control Act (22
			 U.S.C. 2751 et seq.), for the Coast Guard.
					(2)Funds appropriated under the heading
			 Economic Support Fund in this Act and prior Acts that are made
			 available for assistance for Haiti shall be made available, to the maximum
			 extent practicable, in a manner that emphasizes the participation of Haitian
			 civil society organizations and directly improves the security, economic and
			 social well-being, and political status, of Haitian women and girls.
					(e)HondurasFunds appropriated by this Act that are
			 available for assistance for police forces in Honduras may not be made
			 available until the Secretary of State certifies to the Committees on
			 Appropriations that the Government of Honduras is investigating, prosecuting,
			 and punishing police officers who have violated human rights and the Honduran
			 police are cooperating with civilian judicial authorities in such cases.
				(f)MexicoFunds appropriated by this Act that are
			 available to support anti-crime and counter-narcotics efforts in Mexico shall
			 be made available to strengthen the capacity of civilian law enforcement and
			 judicial institutions.
				(g)Trade
			 capacityOf the funds
			 appropriated by this Act, not less than
			 $10,000,000 under the heading Development
			 Assistance and not less than $10,000,000
			 under the heading Economic Support Fund shall be made available
			 for labor and environmental capacity building activities relating to free trade
			 agreements with countries of Central America, Peru and the Dominican
			 Republic.
				Serbia
			7042.(a)Funds appropriated by this Act may be made
			 available for assistance for the central Government of Serbia after May 31,
			 2012, if the Secretary of State has submitted the report required in subsection
			 (c).
				(b)After May 31, 2012, the Secretary of the
			 Treasury should instruct the United States executive directors of the
			 international financial institutions to support loans and assistance to the
			 Government of Serbia subject to the condition in subsection (c).
				(c)The report referred to in subsection (a) is
			 a report by the Secretary of State to the Committees on Appropriations that the
			 Government of Serbia is cooperating with the International Criminal Tribunal
			 for the former Yugoslavia, including apprehending and transferring indictees
			 and providing investigators access to witnesses, documents, and other
			 information.
				(d)This section shall not apply to
			 humanitarian assistance or assistance to promote democracy.
				Community-based police
		  assistance
			7043.(a)AuthorityFunds made available by titles III and IV
			 of this Act to carry out the provisions of chapter 1 of part I and chapters 4
			 and 6 of part II of the Foreign Assistance Act
			 of 1961, may be used, notwithstanding section 660 of that Act, to
			 enhance the effectiveness and accountability of civilian police authority
			 through training and technical assistance in human rights, the rule of law,
			 anti-corruption, strategic planning, and through assistance to foster civilian
			 police roles that support democratic governance including assistance for
			 programs to prevent conflict, respond to disasters, address sexual and
			 gender-based violence, and foster improved police relations with the
			 communities they serve.
				(b)NotificationAssistance provided under subsection (a)
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations.
				Prohibition of payments to united nations
		  members
			7044.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for carrying out the
			 Foreign Assistance Act of 1961, may
			 be used to pay in whole or in part any assessments, arrearages, or dues of any
			 member of the United Nations or, from funds appropriated by this Act to carry
			 out chapter 1 of part I of the Foreign
			 Assistance Act of 1961, the costs for participation of another
			 country's delegation at international conferences held under the auspices of
			 multilateral or international organizations.
				War crimes tribunals
		  drawdown
				7045.If the President determines that doing so
			 will contribute to a just resolution of charges regarding genocide or other
			 violations of international humanitarian law, the President may direct a
			 drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to
			 $30,000,000 of commodities and services for the
			 United Nations War Crimes Tribunal established with regard to the former
			 Yugoslavia by the United Nations Security Council or such other tribunals or
			 commissions as the Council may establish or authorize to deal with such
			 violations, without regard to the ceiling limitation contained in paragraph (2)
			 thereof: 
			 Provided, That the determination
			 required under this section shall be in lieu of any determinations otherwise
			 required under section 552(c): 
			 Provided further,
			 That funds made available pursuant to this section shall be made available
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
				Peacekeeping
		  
				7046.(a)MissionsNone of the funds appropriated or otherwise
			 made available by title I of this Act may be used for any United Nations
			 peacekeeping mission that will involve United States Armed Forces under the
			 command or operational control of a foreign national, unless the President's
			 military advisors have submitted to the President a recommendation that such
			 involvement is in the national interests of the United States and the President
			 has submitted to the Congress such a recommendation.
				(b)AssessmentSection 404(b)(2)(B) of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (22 U.S.C. 287e note) is amended by adding the
			 following at the end:
					
						(vii)For assessments made during calendar year
				2011 and 2012, 27.2
				percent.
						.
				Attendance at international
		  conferences
			7047.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees of agencies or departments of the United States Government who are
			 stationed in the United States, at any single international conference
			 occurring outside the United States, unless the Secretary of State reports to
			 the Committees on Appropriations that such attendance is important to the
			 national interest: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference attended by representatives of the United States Government and of
			 foreign governments, international organizations, or nongovernmental
			 organizations.
				Restrictions on united nations
		  delegations
				7048.None of the funds made available under
			 title I of this Act may be used to pay expenses for any United States
			 delegation to any specialized agency, body, or commission of the United Nations
			 if such commission is chaired or presided over by a country, the government of
			 which the Secretary of State has determined, for purposes of section 6(j)(1) of
			 the Export Administration Act of
			 1979 (50 U.S.C. App. 2405(j)(1)), supports international
			 terrorism.
				Parking fines and real property taxes owed
		  by foreign governments
				7049.The terms and conditions of section 7055 of
			 division F of Public Law 111–117 shall apply to this Act: 
			 Provided, That the date
			 September 30, 2009 in subsection (f)(2)(B) shall be deemed to be
			 September 30, 2011.
				Landmines and cluster
		  munitions
				7050.(a)LandminesNotwithstanding any other provision of law,
			 demining equipment available to the United States Agency for International
			 Development and the Department of State and used in support of the clearance of
			 landmines and unexploded ordnance for humanitarian purposes may be disposed of
			 on a grant basis in foreign countries, subject to such terms and conditions as
			 the Secretary of State may prescribe.
				(b)Cluster munitionsNo military assistance shall be furnished
			 for cluster munitions, no defense export license for cluster munitions may be
			 issued, and no cluster munitions or cluster munitions technology shall be sold
			 or transferred, unless—
					(1)the submunitions of the cluster munitions,
			 after arming, do not result in more than 1 percent unexploded ordnance across
			 the range of intended operational environments; and
					(2)the agreement applicable to the assistance,
			 transfer, or sale of such cluster munitions or cluster munitions technology
			 specifies that the cluster munitions will only be used against clearly defined
			 military targets and will not be used where civilians are known to be present
			 or in areas normally inhabited by civilians.
					Prohibition on publicity or
		  propaganda
			7051.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes within the United
			 States not authorized before the date of the enactment of this Act by the
			 Congress: 
			 Provided, That not to exceed
			 $25,000 may be made available to carry out the
			 provisions of section 316 of Public Law 96–533.
				Limitation on residence
		  expenses
				7052.Of the funds appropriated or made available
			 pursuant to title II of this Act, not to exceed
			 $100,500 shall be for official residence
			 expenses of the United States Agency for International Development during the
			 current fiscal year: 
			 Provided, That appropriate steps
			 shall be taken to assure that, to the maximum extent possible, United
			 States-owned foreign currencies are utilized in lieu of dollars.
				United states agency for international
		  development management
				(including transfer of
		  funds)
				7053.(a)AuthorityUp to
			 $93,000,000 of the funds made available in title
			 III of this Act to carry out the provisions of part I of the
			 Foreign Assistance Act of 1961,
			 including funds appropriated under the heading Assistance for Europe,
			 Eurasia and Central Asia, may be used by the United States Agency for
			 International Development (USAID) to hire and employ individuals in the United
			 States and overseas on a limited appointment basis pursuant to the authority of
			 sections 308 and 309 of the Foreign Service Act
			 of 1980.
				(b)Restrictions
					(1)The number of individuals hired in any
			 fiscal year pursuant to the authority contained in subsection (a) may not
			 exceed 175.
					(2)The authority to hire individuals contained
			 in subsection (a) shall expire on September 30, 2013.
					(c)ConditionsThe authority of subsection (a) should only
			 be used to the extent that an equivalent number of positions that are filled by
			 personal services contractors or other nondirect hire employees of USAID, who
			 are compensated with funds appropriated to carry out part I of the
			 Foreign Assistance Act of 1961,
			 including funds appropriated under the heading Assistance for Europe,
			 Eurasia and Central Asia, are eliminated.
				(d)Priority sectorsIn exercising the authority of this
			 section, primary emphasis shall be placed on enabling USAID to meet personnel
			 positions in technical areas currently encumbered by contractor or other
			 nondirect hire personnel.
				(e)Program account chargedThe account charged for the cost of an
			 individual hired and employed under the authority of this section shall be the
			 account to which such individual's responsibilities primarily relate: 
			 Provided, That funds made
			 available to carry out this section may be transferred to, and merged with,
			 funds appropriated by this Act in title II under the heading Operating
			 Expenses.
				(f)Foreign service limited
			 extensionsIndividuals hired
			 and employed by USAID, with funds made available in this Act or prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs, pursuant to the authority of section 309 of the
			 Foreign Service Act of 1980, may be
			 extended for a period of up to 4 years notwithstanding the limitation set forth
			 in such section.
				(g)Disaster surge capacityFunds appropriated under title III of this
			 Act to carry out part I of the Foreign
			 Assistance Act of 1961, including funds appropriated under the
			 heading Assistance for Europe, Eurasia and Central Asia, may be
			 used, in addition to funds otherwise available for such purposes, for the cost
			 (including the support costs) of individuals detailed to or employed by USAID
			 whose primary responsibility is to carry out programs in response to natural or
			 man-made disasters.
				(h)Technical advisorsUp to
			 $13,500,000 of the funds made available in title
			 III of this Act for assistance under the heading Global Health
			 Programs, may be used to reimburse United States Government agencies,
			 agencies of State governments, institutions of higher learning, and private and
			 voluntary organizations for the full cost of individuals (including for the
			 personal services of such individuals) detailed or assigned to, or contracted
			 by USAID for the purpose of carrying out activities under that heading: 
			 Provided, That up to
			 $3,500,000 of the funds made available by this
			 Act for assistance under the heading Development Assistance may
			 be used to reimburse such agencies, institutions, and organizations for such
			 costs of such individuals carrying out other development assistance
			 activities.
				(i)Personal services contractorsFunds appropriated by this Act to carry out
			 chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign
			 Assistance Act of 1961, and title II of the Agricultural Trade Development and
			 Assistance Act of 1954, may be used by USAID to employ up to 40 personal
			 services contractors in the United States, notwithstanding any other provision
			 of law, for the purpose of providing direct, interim support for new or
			 expanded overseas programs and activities managed by the agency until permanent
			 direct hire personnel are hired and trained: 
			 Provided, That not more than 10
			 of such contractors shall be assigned to any bureau or office: 
			 Provided further,
			 That not more than 15 of such contractors shall be for activities related to
			 USAID's Afghanistan or Pakistan programs: 
			 Provided further,
			 That such funds appropriated to carry out title II of the Agricultural Trade
			 Development and Assistance Act of 1954, may be made available only for personal
			 services contractors assigned to the Office of Food for Peace.
				(j)Senior foreign service limited
			 appointmentsIndividuals
			 hired pursuant to the authority provided by section 7059(o) of division F of
			 Public Law 111–117 may be assigned to or support programs in Iraq, Afghanistan,
			 or Pakistan with funds made available in this Act and prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs.
				Global health
		  activities
			7054.(a)Funds appropriated by titles III and IV of
			 this Act that are made available for bilateral assistance for global health
			 activities including activities relating to research on, and the prevention,
			 treatment and control of, HIV/AIDS may be made available notwithstanding any
			 other provision of law except for provisions under the heading Global
			 Health Programs and the United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.),
			 as amended: 
			 Provided, That of the funds
			 appropriated under title III of this Act, not less than
			 $700,000,000 shall be made available for family
			 planning/reproductive health, including in areas where population growth
			 threatens biodiversity or endangered species.
				(b)Not later than 90 days after enactment of
			 this Act, the Secretary of State, in consultation with the Administrator of the
			 United States Agency for International Development (USAID) shall submit to the
			 Committees on Appropriations a report on any cost savings that could be
			 achieved by transitioning the function, role, and duties of the Office of the
			 United States Global AIDS Coordinator into USAID.
				(c)Not later than 90 days after enactment of
			 this Act, the Secretary of State, in consultation with the Administrator of the
			 United States Agency for International Development (USAID) shall submit to the
			 Committees on Appropriations a report on the status of the Quadrennial
			 Diplomacy and Development Review (QDDR) decision to transition the leadership
			 of the Global Health Initiative (GHI) to USAID, to include the
			 following:
					(1)The metrics developed to measure progress
			 towards meeting each benchmark enumerated in Appendix 2 of the QDDR and the
			 method utilized to develop such metrics;
					(2)The status of, and estimated completion
			 date for, meeting each benchmark; and
					(3)An assessment of meeting the QDDR target
			 date of September 2012 for transition of GHI to USAID, and if such assessment
			 determines that the target date will not be met a detailed explanation of why
			 it will not be met and a revised target date for the transition to be
			 completed.
					(d)Notwithstanding any other provision of law,
			 to include minimum funding requirements or funding directives, funds made
			 available by this Act and prior Acts making appropriations for the Department
			 of State, foreign operations, and related programs may be made available to
			 respond to pandemic outbreaks, subject to prior consultation with, and the
			 regular notification procedures of, the Committees on Appropriations.
				Development grants
		  program
			7055.Of the funds appropriated in title III of
			 this Act, not less than $45,000,000 shall be
			 made available for the Development Grants Program established pursuant to
			 section 674 of the Department of State, Foreign Operations, and Related
			 Programs Appropriations Act, 2008 (division J of Public Law 110–161), primarily
			 for unsolicited proposals, to support grants of not more than
			 $2,000,000 to small nongovernmental
			 organizations: 
			 Provided, That funds made
			 available under this section are in addition to other funds available for such
			 purposes including funds designated by this Act by section 7063.
				Programs to promote gender
		  equality
				7056.(a)Programs funded under title III of this Act
			 shall include, where appropriate, efforts to improve the status of women,
			 including through gender considerations in the planning, assessment,
			 implementation, monitoring and evaluation of such programs.
				(b)Funds appropriated under title III of this
			 Act shall be made available to support programs to expand economic
			 opportunities for poor women in developing countries, including increasing the
			 number and capacity of women-owned enterprises, improving property rights for
			 women, increasing women's access to financial services and capital, enhancing
			 the role of women in economic decisionmaking at the local, national and
			 international levels, and improving women’s ability to participate in the
			 global economy.
				(c)Funds appropriated under title III of this
			 Act shall be made available to increase political opportunities for women,
			 including strengthening protections for women’s personal status, increasing
			 women’s participation in elections, and enhancing women’s positions in
			 government and role in government decisionmaking.
				(d)Funds appropriated under in title III of
			 this Act for food security and agricultural development shall take into
			 consideration the unique needs of women, and technical assistance for women
			 farmers should be a priority.
				(e)The Secretary of State, in consultation
			 with the heads of other relevant Federal agencies, shall develop a National
			 Action Plan in accordance with United Nations Security Council Resolution 1325
			 (adopted on October 31, 2000) to ensure the United States effectively promotes
			 and supports the rights and roles of women in conflict-affected and
			 post-conflict regions through clear, measurable commitments to—
					(1)promote the active and meaningful
			 participation of women in affected areas in all aspects of conflict prevention,
			 management, and resolution;
					(2)integrate the perspectives and interests of
			 affected women into conflict-prevention activities and strategies;
					(3)promote the physical safety, economic
			 security, and dignity of women and girls;
					(4)support women's equal access to aid
			 distribution mechanisms and services; and
					(5)monitor, analyze and evaluate
			 implementation efforts and their impact.
					(f)The Department of State and the United
			 States Agency for International Development shall fully integrate gender into
			 all diplomatic and development efforts through the inclusion of gender in
			 strategic planning and budget allocations, and the development of indicators
			 and evaluation mechanisms to measure the impact of United States policies and
			 programs on women and girls in foreign countries.
				Gender-based
		  violence
			7057.(a)Funds appropriated under the headings
			 Global Health Programs, Development Assistance,
			 Economic Support Fund, and International Narcotics
			 Control and Law Enforcement in this Act shall be made available for
			 sexual and gender-based violence prevention and response efforts, and funds
			 appropriated under the headings International Disaster
			 Assistance, Complex Crises Fund and Migration and
			 Refugee Assistance should be made available for such efforts.
				(b)Programs and activities funded under titles
			 III and IV of this Act to train foreign police, judicial, and military
			 personnel, including for international peacekeeping operations, shall address,
			 where appropriate, prevention and response to sexual and gender-based violence
			 and trafficking in persons.
				(c)Not later than 180 days after enactment of
			 this Act, the Secretary of State and the Administrator of the United States
			 Agency for International Development shall jointly submit to the Committees on
			 Appropriations a multi-year strategy to prevent and respond to violence against
			 women and girls in countries where it is common: 
			 Provided, That the strategy
			 should reflect the input of local women’s organizations in such countries and
			 include achievable and sustainable goals, benchmarks for measuring progress,
			 and expected results: 
			 Provided further,
			 That the strategy should include regular engagement with men and boys as
			 community leaders and advocates in ending violence against women and
			 girls.
				Reconciliation
		  programs
			7058.Of the funds appropriated by title III of
			 this Act under the headings Economic Support Fund and
			 Development Assistance,
			 $26,000,000 shall be made available to support
			 people to people reconciliation programs which bring together individuals of
			 different ethnic, religious and political backgrounds from areas of civil
			 strife and war, of which $10,000,000 shall be
			 made available for such programs in the Middle East: 
			 Provided, That the Administrator
			 of the United States Agency for International Development shall consult with
			 the Committees on Appropriations, prior to the initial obligation of funds, on
			 the uses of such funds.
				Requests for
		  documents
				7059.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act shall be available to a
			 nongovernmental organization, including any contractor, which fails to provide
			 upon timely request any document, file, or record necessary to the auditing
			 requirements of the United States Agency for International Development.
				Prohibition on use of
		  torture
				7060.(a)None of the funds made available in this
			 Act may be used to support or justify the use of torture, cruel or inhumane
			 treatment by any official or contract employee of the United States
			 Government.
				(b)Not later than 90 days after enactment of
			 this Act, the Secretary of State shall submit to the Committees on
			 Appropriations a report identifying those countries receiving United States
			 assistance from funds appropriated by this Act whose police, military, or other
			 security forces have been credibly alleged to use torture, as determined by the
			 Assistant Secretary of State for Democracy, Human Rights and Labor based on the
			 Department of State’s most recent Human Rights Report and other relevant
			 information.
				(c)Funds appropriated by this Act to carry out
			 the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II
			 of the Foreign Assistance Act of 1961, and the Support for East European
			 Democracy (SEED) Act of 1989, shall be made available, notwithstanding section
			 660 of the Foreign Assistance Act of
			 1961, for assistance to eliminate torture by foreign police,
			 military or other security forces in countries identified in the report
			 required in subsection (b).
				Africa 
			7061.(a)Conflict minerals
					(1)None of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program may be made
			 available for assistance for Rwanda or Uganda if the Secretary of State has
			 credible evidence that the Government of Rwanda or the Government of Uganda is
			 providing political, military or financial support to armed groups in the
			 Democratic Republic of the Congo (DRC) that are involved in the illegal
			 exportation of minerals out of the DRC or have violated human rights.
					(2)The restriction in paragraph (1) shall not
			 apply to assistance to improve border controls to prevent the illegal
			 exportation of minerals out of the DRC by such groups, to protect relief
			 efforts, or to support the training and deployment of members of the Rwandan or
			 Ugandan militaries in international peacekeeping operations.
					(b)Counter-terrorism programs
					(1)Of the funds appropriated by this Act, not
			 less than $52,800,000 should be made available
			 for the Trans-Sahara Counter-terrorism Partnership program, and not less than
			 $21,300,000 should be made available for the
			 Partnership for Regional East Africa Counter-terrorism program.
					(2)In addition to such sums that may otherwise
			 be made available, of the funds appropriated by this Act under the heading
			 Economic Support Fund,
			 $10,000,000 shall be made available for programs
			 to counter extremism in East Africa.
					(3)Not later than 90 days after enactment of
			 this Act, the Secretary of State, in consultation with the Secretary of
			 Defense, shall submit a report to the Committees on Appropriations
			 detailing—
						(A)the United States Government’s multi-year
			 strategy for combating terrorism in Africa;
						(B)the amount of funding provided, by account,
			 to implement such a strategy, and a brief description of counter-terrorism
			 programs implemented on a country-by-country basis;
						(C)the mechanisms for coordinating such
			 assistance between the Department of State, the United States Agency for
			 International Development, and the Department of Defense, between the United
			 States Government and other international donors, and between the United States
			 Government and respective host governments; and
						(D)the benchmarks for measuring the strengths
			 and weaknesses in implementing such strategy.
						(c)Crisis ResponseNotwithstanding any other provision of law,
			 up to $15,000,000 of the funds appropriated by
			 this Act under the heading Global Health Programs for HIV/AIDS
			 activities may be transferred to, and merged with, funds appropriated under the
			 headings Complex Crises Fund, International Disaster
			 Assistance, Economic Support Fund, and Migration
			 and Refugee Assistance to respond to unanticipated crises in Africa,
			 except that funds shall not be transferred unless the Secretary of State
			 certifies to the Committees on Appropriations that no individual currently on
			 anti-retroviral therapy supported by such funds shall be negatively impacted by
			 the transfer of such funds: 
			 Provided, That the authority of
			 this subsection shall be subject to prior consultation with the Committees on
			 Appropriations.
				(d)Expanded international military education
			 and training
					(1)Funds appropriated under the heading
			 International Military Education and Training (IMET) in this Act
			 that are made available for assistance for Angola, Cameroon, Central African
			 Republic, Chad, Côte d’Ivoire, Guinea and Zimbabwe may be made available only
			 for expanded IMET.
					(2)None of the funds appropriated under the
			 heading International Military Education and Training in this
			 Act may be made available for assistance for Equatorial Guinea or
			 Somalia.
					(e)Ethiopia
					(1)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program that are available
			 for assistance for Ethiopia shall not be made available unless the Secretary of
			 State—
						(A)certifies to the Committees on
			 Appropriations that the Government of Ethiopia is implementing policies to
			 respect due process and freedoms of expression and association, and is
			 permitting access to human rights and humanitarian organizations to the Somalia
			 region of Ethiopia; and
						(B)submits a report to such Committees on the
			 types and amounts of United States training and equipment proposed to be
			 provided to the Ethiopian military including steps that will be taken to ensure
			 that such assistance is not provided to military units or personnel that have
			 violated human rights, and steps taken by the Government of Ethiopia to
			 investigate and prosecute members of the Ethiopian military who have been
			 credibly alleged to have violated such rights.
						(2)The restriction in paragraph (1) shall not
			 apply to assistance to Ethiopian military efforts in support of international
			 peacekeeping operations and for assistance to the Ethiopian Defense Command and
			 Staff College.
					(f)The gambiaThe Secretary of the Treasury shall
			 instruct the United States executive directors of the international financial
			 institutions to vote against any loan, agreement, or other financial support
			 for the Gambia, except to meet basic human needs, unless the Secretary of State
			 certifies to the Committees on Appropriations that the Government of the Gambia
			 is taking effective steps to release and account for political
			 prisoners.
				(g)KenyaFunds appropriated by this Act under the
			 heading Foreign Military Financing Program that are available
			 for assistance for Kenya should not be made available unless a thorough,
			 credible investigation has been conducted of alleged crimes by Kenyan soldiers
			 at Mount Elgon in March 2008, and the responsible individuals are being brought
			 to justice.
				(h)Sudan limitation on assistance
					(1)Subject to paragraph (2):
						(A)Notwithstanding any other provision of law,
			 none of the funds appropriated by this Act may be made available for assistance
			 for the Government of Sudan unless the Secretary of State certifies to the
			 Committees on Appropriations that such government—
							(i)has lifted the state of emergency in
			 Darfur;
							(ii)is cooperating with and participating in
			 good faith in an internationally recognized peace process for Darfur;
							(iii)is permitting access and freedom of
			 movement for the United Nations/African Union Hybrid Mission in Darfur and the
			 delivery of humanitarian assistance in Darfur, and is respecting international
			 humanitarian law;
							(iv)is not engaging in provocative military
			 operations within Sudan or cross-border destabilization; and
							(v)has reached a mutually acceptable agreement
			 with the Republic of South Sudan regarding the status of Abyei and other
			 outstanding issues related to implementation of the Comprehensive Peace
			 Agreement (CPA), including matters related to oil revenues and the transit of
			 oil.
							(B)None of the funds appropriated by this Act
			 may be made available for the cost, as defined in section 502, of the
			 Congressional Budget Act of 1974, of modifying loans and loan guarantees held
			 by the Government of Sudan, including the cost of selling, reducing, or
			 canceling amounts owed to the United States, and modifying concessional loans,
			 guarantees, and credit agreements.
						(2)The limitations of paragraph (1) shall not
			 apply to—
						(A)humanitarian assistance;
						(B)assistance for the Darfur region, Southern
			 Kordofan, Blue Nile, White Nile, Sennar, other marginalized areas in Sudan, and
			 the Abyei area; and
						(C)assistance to support implementation of the
			 CPA, mutually agreed upon arrangements related to post-referendum issues
			 associated with the CPA, or to promote peace and stability between Sudan and
			 the Republic of South Sudan, or any other internationally recognized viable
			 peace agreement in Sudan.
						(i)South Sudan
					(1)Funds appropriated by this Act should be
			 made available for assistance for South Sudan including to increase
			 agricultural productivity, expand educational opportunities especially for
			 girls, strengthen democratic institutions and the rule of law, and enhance the
			 capacity of the Federal Legislative Assembly to conduct oversight over
			 government revenues and expenditures.
					(2)Not less than 15 days prior to the
			 obligation of funds appropriated by this Act that are available for assistance
			 for the Government of South Sudan, the Secretary of State shall submit a report
			 to the Committees on Appropriations detailing the extent to which the
			 Government of South Sudan is—
						(A)supporting freedom of expression, the
			 establishment of democratic institutions including an independent judiciary,
			 parliament, and security forces that are accountable to civilian authority;
			 and
						(B)investigating and punishing members of
			 security forces who have violated human rights.
						(3)The Secretary of State shall seek to obtain
			 regular audits of the financial accounts of the Government of South Sudan to
			 ensure transparency and accountability of funds, including revenues from the
			 extraction of oil and gas, and the timely, public disclosure of such audits: 
			 Provided, That the Secretary
			 should assist the Government of South Sudan in conducting such audits, and by
			 providing technical assistance to enhance the capacity of the National Auditor
			 Chamber to carry out its responsibilities, and shall submit a report not later
			 than 90 days after enactment of this Act to the Committees on Appropriations
			 detailing the steps that will be taken by the Government of South Sudan, which
			 are additional to those taken in the previous fiscal year, to improve natural
			 resource management and ensure transparency and accountability of funds.
					(j)UgandaOf the funds appropriated by this Act under
			 the headings Development Assistance and International
			 Narcotics Control and Law Enforcement, not less than
			 $1,000,000 shall be made available to improve
			 physical access, telecommunications infrastructure, and early-warning
			 mechanisms in areas affected by the Lord’s Resistance Army (LRA), and not less
			 than $1,000,000 shall be made available to
			 support the disarmament, demobilization and reintegration of former LRA
			 combatants, especially child soldiers.
				(k)War crimes in africa
					(1)The Congress reaffirms its support for the
			 efforts of the International Criminal Tribunal for Rwanda (ICTR) and the
			 Special Court for Sierra Leone (SCSL) to bring to justice individuals
			 responsible for war crimes and crimes against humanity in a timely
			 manner.
					(2)Funds appropriated by this Act, including
			 funds for debt restructuring, may be made available for assistance for the
			 central government of a country in which individuals indicted by the ICTR and
			 the SCSL are credibly alleged to be living, if the Secretary of State
			 determines and reports to the Committees on Appropriations that such government
			 is cooperating with the ICTR and the SCSL, including the apprehension,
			 surrender, and transfer of indictees in a timely manner: 
			 Provided, That this subsection
			 shall not apply to assistance provided under section 551 of the Foreign
			 Assistance Act of 1961 or to project assistance under title VI of this Act: 
			 Provided further,
			 That the United States shall use its voice and vote in the United Nations
			 Security Council to fully support efforts by the ICTR and the SCSL to bring to
			 justice individuals indicted by such tribunals in a timely manner.
					(3)The prohibition in paragraph (2) may be
			 waived on a country-by-country basis if the President determines that doing so
			 is in the national security interest of the United States: 
			 Provided, That prior to
			 exercising such waiver authority, the President shall submit a report to the
			 Committees on Appropriations, in classified form if necessary, on—
						(A)the steps being taken to obtain the
			 cooperation of the government in apprehending and surrendering the indictee in
			 question to the court of jurisdiction;
						(B)a strategy, including a timeline, for
			 bringing the indictee before such court; and
						(C)the justification for exercising the waiver
			 authority.
						(l)Zimbabwe
					(1)The Secretary of the Treasury shall
			 instruct the United States executive director of each international financial
			 institution to vote against any extension by the respective institution of any
			 loans or grants to the Government of Zimbabwe, except to meet basic human needs
			 or to promote democracy, unless the Secretary of State determines and reports
			 in writing to the Committees on Appropriations that the rule of law has been
			 restored in Zimbabwe, including respect for ownership and title to property,
			 freedom of speech and association.
					(2)None of the funds appropriated by this Act
			 shall be made available for assistance for the central Government of Zimbabwe,
			 except for health, education, and macroeconomic growth assistance, unless the
			 Secretary of State makes the determination required in paragraph (1).
					Asia
			7062.(a)Tibet
					(1)The Secretary of the Treasury should
			 instruct the United States executive director of each international financial
			 institution to use the voice and vote of the United States to support projects
			 in Tibet if such projects do not provide incentives for the migration and
			 settlement of non-Tibetans into Tibet or facilitate the transfer of ownership
			 of Tibetan land and natural resources to non-Tibetans; are based on a thorough
			 needs-assessment; foster self-sufficiency of the Tibetan people and respect
			 Tibetan culture and traditions; and are subject to effective monitoring.
					(2)Notwithstanding any other provision of law,
			 not less than $7,500,000 of the funds
			 appropriated by this Act under the heading Economic Support Fund
			 should be made available to nongovernmental organizations to support activities
			 which preserve cultural traditions and promote sustainable development and
			 environmental conservation in Tibetan communities in the Tibetan Autonomous
			 Region and in other Tibetan communities in China.
					(b)Burma
					(1)The Secretary of the Treasury shall
			 instruct the United States executive directors of the international financial
			 institutions to vote against any loan, agreement, or other financial support
			 for Burma.
					(2)Funds appropriated by this Act may be made
			 available for assistance for Burma notwithstanding any other provision of law,
			 except no such funds shall be made available to the State Peace and Development
			 Council, or its successor, and its affiliated organizations: 
			 Provided, That such funds shall
			 be made available to support programs in Burma, along Burma’s borders, and for
			 Burmese groups and organizations located outside Burma: 
			 Provided further,
			 That not less than $5,000,000 shall be made
			 available for community-based organizations operating in Thailand to provide
			 food, medical, and other humanitarian assistance to internally displaced
			 persons in eastern Burma, in addition to assistance for Burmese refugees
			 appropriated under the heading Migration and Refugee Assistance
			 in this Act: 
			 Provided further,
			 That any new program or activity initiated with funds made available by this
			 Act shall be subject to prior consultation with the Committees on
			 Appropriations, and all such funds shall be subject to the regular notification
			 procedures of the Committees on Appropriations.
					(c)CambodiaFunds made available in this Act for a
			 United States contribution to a Khmer Rouge tribunal may only be made available
			 if the Secretary of State certifies to the Committees on Appropriations that
			 the United Nations and the Government of Cambodia are taking effective steps to
			 address allegations of corruption and mismanagement within the tribunal.
				(d)Indonesia
					(1)Of the funds appropriated by this Act under
			 the heading Foreign Military Financing Program that are
			 available for assistance for Indonesia,
			 $2,000,000 may not be obligated until the
			 Secretary of State submits to the Committees on Appropriations the report on
			 Indonesia required under such heading in the report accompanying this
			 Act.
					(2)Of the funds appropriated by this Act under
			 the heading Economic Support Fund that are available for
			 assistance for Indonesia, not less than $400,000
			 should be made available for grants for capacity building of Indonesian human
			 rights organizations, including in Papua.
					(e)People's republic of china
					(1)None of the funds appropriated under the
			 heading Diplomatic and Consular Programs in this Act may be
			 obligated or expended for processing licenses for the export of satellites of
			 United States origin (including commercial satellites and satellite components)
			 to the People's Republic of China unless, at least 15 days in advance, the
			 Committees on Appropriations are notified of such proposed action.
					(2)The terms and requirements of section
			 620(h) of the Foreign Assistance Act of
			 1961 shall apply to foreign assistance projects or activities of the
			 People's Liberation Army (PLA) of the People's Republic of China, to include
			 such projects or activities by any entity that is owned or controlled by, or an
			 affiliate of, the PLA: 
			 Provided, That none of the funds
			 appropriated or otherwise made available pursuant to this Act may be used to
			 finance any grant, contract, or cooperative agreement with the PLA, or any
			 entity that the Secretary of State has reason to believe is owned or controlled
			 by, or an affiliate of, the PLA.
					(3)Notwithstanding any other provision of law
			 and subject to prior consultation with, and the regular notification procedures
			 of, the Committees on Appropriations, of the funds appropriated under the
			 heading Economic Support Fund, not less than
			 $20,000,000 shall be made available to United
			 States institutions of higher education and nongovernmental organizations for
			 programs and activities in the People's Republic of China relating to
			 democracy, governance, rule of law, and the environment.
					(f)PhilippinesOf the funds appropriated by this Act under
			 the heading Foreign Military Financing Program that are
			 available for assistance for the Philippines,
			 $3,000,000 may not be obligated until the
			 Secretary of State submits to the Committees on Appropriations the report on
			 the Philippines required under such heading in the report accompanying this
			 Act.
				(g)Timor-LesteOf the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $1,000,000 shall be made available for higher
			 education scholarships in Timor-Leste.
				(h)VietnamOf the funds appropriated under the heading
			 Economic Support Fund, not less than
			 $15,000,000 shall be made available for
			 remediation of dioxin contaminated sites in Vietnam and may be made available
			 for assistance for the Government of Vietnam, including the military, for such
			 purposes, and not less than $5,000,000 under the
			 heading Development Assistance shall be made available for
			 related health/disability activities.
				Independent states of the former soviet
		  union
			7063.(a)None of the funds appropriated under the
			 heading “Assistance for Europe, Eurasia and Central Asia” may be made available
			 for assistance for a government of an Independent State of the former Soviet
			 Union if that government directs any action in violation of the territorial
			 integrity or national sovereignty of any other Independent State of the former
			 Soviet Union, such as those violations included in the Helsinki Final Act,
			 unless the Secretary of State determines that to do so is in the national
			 security interests of the United States.
				(b)Funds appropriated under the heading
			 Assistance for Europe, Eurasia and Central Asia for the Russian
			 Federation, Armenia, Azerbaijan, Kazakhstan, and Uzbekistan shall be subject to
			 the regular notification procedures of the Committees on Appropriations.
				(c)Section 907 of the FREEDOM Support Act
			 shall not apply to—
					(1)activities to support democracy or
			 assistance under title V of the FREEDOM Support Act and section 1424 of Public
			 Law 104–201 or nonproliferation assistance;
					(2)any assistance provided by the Trade and
			 Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2421);
					(3)any activity carried out by a member of the
			 United States and Foreign Commercial Service while acting within his or her
			 official capacity;
					(4)any insurance, reinsurance, guarantee or
			 other assistance provided by the Overseas Private Investment Corporation under
			 title IV of chapter 2 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2191 et seq.);
					(5)any financing provided under the
			 Export-Import Bank Act of 1945;
			 or
					(6)humanitarian assistance.
					Central
		  asia
			7064.The terms and conditions of sections
			 7075(a) through (d) and 7076(a) through (e) of the Department of State, Foreign
			 Operations, and Related Programs Appropriations Act, 2009 (division H of Public
			 Law 111–8) shall apply to funds appropriated by this Act, except that the
			 Secretary of State may waive the application of section 7076(a) for a period of
			 not more than 6 months and every 6 months thereafter until September 30, 2013,
			 if the Secretary certifies to the Committees on Appropriations that the waiver
			 is in the national security interest and necessary to obtain access to and from
			 Afghanistan for the United States, and the waiver includes an assessment of
			 progress, if any, by the Government of Uzbekistan in meeting the requirements
			 in section 7076(a): 
			 Provided, That the Secretary of
			 State, in consultation with the Secretary of Defense, shall submit a report to
			 the Committees on Appropriations not later than 180 days after enactment of
			 this Act and 12 months thereafter, on all United States Government assistance
			 provided to the Government of Uzbekistan and expenditures made in support of
			 the Northern Distribution Network in Uzbekistan, including any credible
			 information that such assistance or expenditures are being diverted for corrupt
			 purposes: 
			 Provided further,
			 That information provided in the report required by the previous proviso may be
			 provided in a classified annex and such annex shall indicate the basis for such
			 classification: 
			 Provided further,
			 That for the purposes of the application of section 7075(c) to this Act, the
			 report shall be submitted not later than October 1, 2012 and for the purposes
			 of the application of section 7076(e) to this Act, the term
			 assistance shall not include expanded international military
			 education and training.
				South Asia 
				7065.(a)Afghanistan
					(1)LimitationNone of the funds appropriated or otherwise
			 made available by this Act under the headings Economic Support
			 Fund and International Narcotics Control and Law
			 Enforcement may be obligated for assistance for the Government of
			 Afghanistan until the Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development
			 (USAID), certifies and reports to the Committees on Appropriations that—
						(A)The funds will be used to support programs
			 and activities that can be sustained by Afghan national, provincial or local
			 governments.
						(B)The Government of Afghanistan is—
							(i)reducing corruption and improving
			 governance, including by investigating, prosecuting, sanctioning and/or
			 removing corrupt officials from office and implementing financial transparency
			 and accountability measures for government institutions and officials
			 (including the Central Bank) as well as conducting oversight of public
			 resources; and
							(ii)taking credible steps to protect the human
			 rights of Afghan women.
							(C)Funds will be used to support and
			 strengthen the capacity of Afghan public and private institutions and entities
			 to reduce corruption and to improve transparency and accountability of
			 national, provincial and local governments.
						(D)Representatives of Afghan national,
			 provincial or local governments, and local communities and civil society
			 organizations, including women-led organizations, will be consulted and
			 participate in the design of programs, projects, and activities, including
			 participation in implementation and oversight, and the development of specific
			 benchmarks to measure progress and outcomes.
						(2)Direct government-to-government
			 assistance
						(A)Funds appropriated or otherwise made
			 available by this Act for assistance for Afghanistan may not be made available
			 for direct government-to-government assistance unless the Secretary of State
			 certifies to the Committees on Appropriations that the relevant Afghan
			 implementing agency has been assessed and considered qualified to manage such
			 funds and the Government of the United States and the Government of Afghanistan
			 have agreed, in writing, to achievable and sustainable goals, benchmarks for
			 measuring progress, and expected results for the use of such funds, and have
			 established mechanisms within each implementing agency to ensure that such
			 funds are used for the purposes for which they were intended: 
			 Provided, That the assessment
			 procedures of the Department of State and USAID shall be standardized and
			 provide reasonable assurance of detecting significant vulnerabilities that
			 could result in the waste or misuse of United States funds: Provided further, That the Secretary
			 of State should suspend any direct government-to-government assistance to an
			 implementing agency if the Secretary has credible information of misuse of such
			 funds by any such agency: 
			 Provided further,
			 That any such assistance shall be subject to prior consultation with, and the
			 regular notification procedures of, the Committees on Appropriations.
						(B)Funds appropriated or otherwise made
			 available by this Act for assistance for Afghanistan may be made available as a
			 United States contribution to the Afghanistan Reconstruction Trust Fund (ARTF)
			 unless the Secretary of State determines and reports to the Committees on
			 Appropriations that the World Bank Monitoring Agent of the ARTF is unable to
			 conduct its financial control and audit responsibilities due to restrictions on
			 security personnel by the Government of Afghanistan.
						(3)Assistance and operations
						(A)Funds appropriated under the headings
			 ‘‘Economic Support Fund’’ and “International Narcotics Control and Law
			 Enforcement” in this Act that are available for assistance for
			 Afghanistan—
							(i)shall be made available, to the maximum
			 extent practicable, in a manner that emphasizes the participation of Afghan
			 women, and directly improves the security, economic and social well-being, and
			 political status, and protects the rights of, Afghan women and girls and
			 complies with sections 7056 and 7057 of this Act, including support for the
			 Afghan Independent Human Rights Commission, the Afghan Ministry of Women’s
			 Affairs, and women-led organizations.
							(ii)may be made available for a United States
			 contribution to an internationally managed fund to support the reconciliation
			 with and disarmament, demobilization and reintegration into Afghan society of
			 former combatants who have renounced violence against the Government of
			 Afghanistan: 
			 Provided, That funds may be made
			 available to support reconciliation and reintegration activities only
			 if:
								(I)Afghan women are participating at national,
			 provincial and local levels of government in the design, policy formulation and
			 implementation of the reconciliation or reintegration process, and such process
			 upholds steps taken by the Government of Afghanistan to protect the human
			 rights of Afghan women; and
								(II)such funds will not be used to support any
			 pardon or immunity from prosecution, or any position in the Government of
			 Afghanistan or security forces, for any leader of an armed group responsible
			 for crimes against humanity, war crimes, or acts of terrorism;
								(iii)may be made available for a United States
			 contribution to the North Atlantic Treaty Organization/International Security
			 Assistance Force Post-Operations Humanitarian Relief Fund; and
							(iv)may be made available, notwithstanding any
			 provision of law that restricts assistance to foreign countries, for cross
			 border stabilization and development programs between Afghanistan and Pakistan
			 or between either country and the Central Asian republics.
							(B)The authority contained in section 1102(c)
			 of Public Law 111–32 shall continue in effect during fiscal year 2012 and shall
			 apply as if part of this Act.
						(C)(i)Of the funds appropriated by this Act that
			 are made available for assistance for Afghanistan, not less than
			 $75,000,000 shall be made available for rule of
			 law programs: 
			 Provided, That decisions on the
			 uses of such funds shall be the responsibility of the Coordinator for Rule of
			 Law, in consultation with the Interagency Planning and Implementation Team, at
			 the United States Embassy in Kabul, Afghanistan:
				Provided further, That
			 $250,000 of such funds shall be transferred to,
			 and merged with, funds appropriated under the heading Office of
			 Inspector General in title I of this Act for oversight of such programs
			 and activities.
							(ii)The Coordinator for Rule of Law at the
			 United States Embassy in Kabul, Afghanistan shall be consulted on the use of
			 all funds appropriated by this Act for rule of law programs in
			 Afghanistan.
							(D)None of the funds made available by this
			 Act may be used by the United States Government to enter into a permanent
			 basing rights agreement between the United States and Afghanistan.
						(E)Any significant modification to the scope,
			 objectives or implementation mechanisms of United States assistance programs in
			 Afghanistan shall be subject to prior consultation with, and the regular
			 notification procedures of, the Committees on Appropriations, except that the
			 prior consultation requirement may be waived in a manner consistent with
			 section 7015(e) of this Act.
						(F)None of the funds appropriated by this Act
			 under the heading Economic Support Fund may be made available
			 for transportation infrastructure in Afghanistan unless the Secretary of State
			 reports to the Committees on Appropriations that the Government of Afghanistan
			 has established a standardized rail gauge consistent with that utilized by
			 Central Asian states, including Uzbekistan: 
			 Provided, That the Secretary of
			 State may waive the requirement of this paragraph if the Secretary of State
			 reports to the Committees on Appropriations that to do so is important to the
			 national security interests of the United States.
						(G)Not later than 90 days after enactment of
			 this Act, the Secretary of State shall report to the Committees on
			 Appropriations whether an International Monetary Fund (IMF) country program for
			 Afghanistan has been established: 
			 Provided, That if such program
			 has not been established by that date, the report required by this paragraph
			 shall include specific actions requested by the IMF, and taken by the
			 Government of Afghanistan, to address the Kabul Bank crisis and restore
			 confidence in Afghanistan's banking sector.
						(4)Oversight
						(A)The Special Inspector General for
			 Afghanistan Reconstruction, the Inspector General of the Department of State
			 and the Inspector General of USAID, shall jointly develop and submit to the
			 Committees on Appropriations within 45 days of enactment of this Act a
			 coordinated audit and inspection plan of United States assistance for, and
			 civilian operations in, Afghanistan.
						(B)The USAID Administrator should provide for
			 independent, transparent evaluations of assistance programs and activities in
			 Afghanistan which exceed $25,000,000.
						(b)Nepal
					(1)Funds appropriated by this Act under the
			 headings Foreign Military Financing Program and
			 Peacekeeping Operations may be made available for assistance for
			 Nepal only if the Secretary of State certifies to the Committees on
			 Appropriations that the Nepal Army is—
						(A)cooperating fully with investigations and
			 prosecutions by civilian judicial authorities of violations of human rights;
			 and
						(B)working constructively to redefine the
			 Nepal Army's mission and adjust its size accordingly, implement reforms
			 including strengthening the capacity of the civilian ministry of defense to
			 improve budget transparency and accountability, and facilitate the integration
			 of former rebel combatants into the security forces including the Nepal Army,
			 consistent with the goals of reconciliation, peace and stability.
						(2)The conditions in paragraph (1) shall not
			 apply to assistance for humanitarian relief and reconstruction activities in
			 Nepal.
					(c)Pakistan
					(1)Direct government-to-government
			 assistanceFunds appropriated
			 by this Act for assistance for Pakistan may be made available for direct
			 government-to-government assistance only if the Secretary of State certifies to
			 the Committees on Appropriations that the Government of the United States and
			 the Government of Pakistan have agreed, in writing, to achievable and
			 sustainable goals, benchmarks for measuring progress, and expected results for
			 the use of such funds, and have established mechanisms within each implementing
			 agency to ensure that such funds are used for the purposes for which they were
			 intended: 
			 Provided, That the Secretary of
			 State should suspend any direct government-to-government assistance to an
			 implementing agency if the Secretary has credible information of misuse of such
			 funds by any such agency: 
			 Provided further,
			 That funds made available pursuant to this subparagraph shall be subject to
			 prior consultation with, and the regular notification procedures of, the
			 Committees on Appropriations.
					(2)Infrastructure projectsFunds appropriated under the heading
			 Economic Support Fund in this Act that are made available for
			 assistance for infrastructure projects in Pakistan shall be implemented in a
			 manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C.
			 2467(6)).
					(3)Military assistanceFunds appropriated by this Act under the
			 headings Foreign Military Financing Program and Pakistan
			 Counter-insurgency Capability Fund that are available for assistance
			 for Pakistan may be made available only to support counter-terrorism and
			 counter-insurgency operations in Pakistan, and are subject to section 620M of
			 the Foreign Assistance Act of 1961, as amended by this Act.
					(4)Certification and report
						(A)Certification
							(i)Prior to the obligation of funds in titles
			 III and IV and under the heading Pakistan Counter-Insurgency Capability
			 Fund in this Act for assistance for the Government of Pakistan, the
			 Secretary of State shall certify to the Committees on Appropriations that the
			 Government of Pakistan is—
								(I)cooperating with the United States in
			 efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar
			 e-Tayyiba, Al Qaeda and other domestic and foreign terrorist organizations,
			 including taking steps to end support for such groups and prevent them from
			 operating in Pakistan and carrying out cross border attacks into neighboring
			 countries;
								(II)not impeding the issuance of visas for
			 United States visitors engaged in counterterrorism efforts and assistance
			 programs, in Pakistan; and
								(III)providing humanitarian organizations access
			 to detainees, internally displaced persons, and other Pakistani civilians
			 affected by the conflict.
								(ii)The Secretary of State may waive the
			 requirements of paragraph (i) if to do so is in the national security interests
			 of the United States.
							(B)ReportThe spend plan required by section 7083 of
			 this Act for assistance for Pakistan shall include achievable and sustainable
			 goals, benchmarks for measuring progress, and expected results regarding
			 furthering the development of Pakistan, countering extremism, and establishing
			 conditions conducive to the rule of law and accountable governance: 
			 Provided, That not later than 6
			 months after submission of such spend plan, and each 6 months thereafter until
			 September 30, 2013, the Secretary of State shall submit a report on the status
			 of achieving the goals and benchmarks in the spend plan: Provided further, That the Secretary
			 of State should suspend assistance for the Government of Pakistan if any such
			 report indicates that Pakistan is failing to make measurable progress in
			 meeting any such goal or benchmark.
						(5)Precursor chemicalsFunds appropriated under the heading
			 Economic Support Fund that are available for assistance for
			 Pakistan should be made available to stop the flow of precursor materials used
			 to manufacture Improvised Explosive Devices, including calcium ammonium
			 nitrate, from Pakistan to Afghanistan, including programs to train border and
			 customs officials in Pakistan and Afghanistan as well as agricultural extension
			 programs that encourage alternative fertilizers among Pakistani farmers.
					(6)Human Rights and DemocracyOf the funds appropriated under the heading
			 Economic Support Fund in this Act for assistance for Pakistan
			 $5,000,000 shall be made available through the
			 Bureau of Democracy, Human Rights and Labor, Department of State, for human
			 rights and democracy programs in Pakistan, including training of government
			 officials and security forces, and assistance for human rights organizations
			 and the development of democratic political parties.
					(7)Chief of missionOf the funds appropriated under the heading
			 Economic Support Fund in this Act for assistance for Pakistan,
			 up to $10,000,000 may be made available to the
			 Chief of Mission to address unanticipated humanitarian needs: 
			 Provided, That such funds shall
			 be subject to prior consultation with, and the regular notification procedures
			 of, the Committees on Appropriations, except that the prior consultation
			 requirement may be waived in a manner consistent with section 7015(e) of this
			 Act.
					(d)Sri lanka
					(1)None of the funds appropriated by this Act
			 under the headings Foreign Military Financing Program and
			 Peacekeeping Operations may be made available for assistance for
			 Sri Lanka, no defense export license may be issued, and no military equipment
			 or technology shall be sold or transferred to Sri Lanka pursuant to the
			 authorities contained in this Act or any other Act, unless the Secretary of
			 State certifies to the Committees on Appropriations that the Government of Sri
			 Lanka is—
						(A)conducting credible, thorough
			 investigations of alleged war crimes and violations of international
			 humanitarian law by government forces and the Liberation Tigers of Tamil
			 Eelam;
						(B)bringing to justice individuals who have
			 been credibly alleged to have committed such violations;
						(C)supporting and cooperating with any United
			 Nations investigation of alleged war crimes and violations of international
			 humanitarian law;
						(D)respecting due process, the rights of
			 journalists, and the rights of citizens to peaceful expression and association,
			 including ending arrest and detention under emergency regulations;
						(E)providing access to detainees by
			 humanitarian organizations; and
						(F)implementing policies to promote
			 reconciliation and justice including devolution of power as provided for in the
			 Constitution of Sri Lanka.
						(2)Paragraph (2) shall not apply to assistance
			 for humanitarian demining and aerial and maritime surveillance.
					(3)If the Secretary makes the certification
			 required in paragraph (2), funds appropriated under the heading Foreign
			 Military Financing Program that are made available for assistance for
			 Sri Lanka should be used to support the recruitment and training of Tamils into
			 the Sri Lankan military, Tamil language training for Sinhalese military
			 personnel, and human rights training for all military personnel.
					(4)The Secretary of the Treasury shall
			 instruct the United States executive directors of the international financial
			 institutions to vote against any loan, agreement, or other financial support
			 for Sri Lanka except to meet basic human needs, unless the Secretary of State
			 certifies to the Committees on Appropriations that the Government of Sri Lanka
			 is meeting the requirements in paragraph (2)(D), (E), and (F) of this
			 subsection.
					Enterprise
		  funds
			7066.(a)Prior to the distribution of any assets
			 resulting from any liquidation, dissolution, or winding up of an Enterprise
			 Fund, in whole or in part, the President shall submit to the Committees on
			 Appropriations, in accordance with the regular notification procedures of the
			 Committees on Appropriations, a plan for the distribution of the assets of the
			 Enterprise Fund.
				(b)Funds made available under titles III
			 through VI of this Act for Enterprise Funds shall be expended at the minimum
			 rate necessary to make timely payment for projects and activities and shall be
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
				Overseas private investment
		  corporation
			(including transfer of
		  funds)
			7067.(a)Whenever the President determines that it
			 is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total
			 of $20,000,000 of the funds appropriated under
			 title III of this Act may be transferred to, and merged with, funds
			 appropriated by this Act for the Overseas Private Investment Corporation
			 Program Account, to be subject to the terms and conditions of that account: 
			 Provided, That such funds shall
			 not be available for administrative expenses of the Overseas Private Investment
			 Corporation: 
			 Provided further,
			 That designated funding levels in this Act shall not be transferred pursuant to
			 this section: 
			 Provided further,
			 That the exercise of such authority shall be subject to the regular
			 notification procedures of the Committees on Appropriations.
				(b)Notwithstanding section 235(a)(2) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)), the authority of
			 subsections (a) through (c) of section 234 of such Act shall remain in
			 effect.
				Extradition
			7068.(a)None of the funds appropriated in this Act
			 may be used to provide assistance (other than funds provided under the headings
			 International Narcotics Control and Law Enforcement,
			 Migration and Refugee Assistance, Emergency Migration and
			 Refugee Assistance, and Nonproliferation, Anti-terrorism,
			 Demining and Related Assistance) for the central government of a
			 country which has notified the Department of State of its refusal to extradite
			 to the United States any individual indicted for a criminal offense for which
			 the maximum penalty is life imprisonment without the possibility of parole or
			 for killing a law enforcement officer, as specified in a United States
			 extradition request.
				(b)Subsection (a) shall only apply to the
			 central government of a country with which the United States maintains
			 diplomatic relations and with which the United States has an extradition treaty
			 and the government of that country is in violation of the terms and conditions
			 of the treaty.
				(c)The Secretary of State may waive the
			 restriction in subsection (a) on a case-by-case basis if the Secretary
			 certifies to the Committees on Appropriations that such waiver is important to
			 the national interests of the United States.
				climate change and environment
		  programs
			7069.(a)In generalOf the funds appropriated by this Act, up
			 to $1,250,000,000 may be made available for
			 programs and activities to—
					(1)reduce, mitigate, and sequester greenhouse
			 gases that contribute to global climate change;
					(2)support climate change adaptation;
			 and
					(3)protect biodiversity, including wildlife,
			 tropical forests, and other critical landscapes.
					(b)Uses of clean energy fundingFunds appropriated by this Act under the
			 headings Development Assistance, Economic Support
			 Fund, and Assistance for Europe, Eurasia and Central
			 Asia for clean energy programs and activities, may be made available
			 only to support and promote the sustainable use of renewable energy
			 technologies and end-use energy efficiency technologies, carbon sequestration,
			 and carbon accounting.
				(c)Tropical forest programsFunds appropriated under title III of this
			 Act for tropical forest programs shall be used to protect biodiversity,
			 including not less than $2,000,000 to implement
			 and enforce section 8204 of Public Law 110–246, shall not be used to support or
			 promote the expansion of industrial scale logging into primary tropical
			 forests, and shall be subject to prior consultation with, and the regular
			 notification procedures of, the Committees on Appropriations: 
			 Provided, That of the funds that
			 are available for the Central African Regional Program for the Environment
			 (CARPE) and other tropical forest programs in the Congo Basin, not less than
			 $9,000,000 shall be apportioned directly to the
			 United States Fish and Wildlife Service to implement such programs: Provided further, That not less than
			 $10,000,000 shall be made available for
			 biodiversity conservation programs in the Brazilian Amazon, not less than
			 $15,000,000 shall be made available for such
			 programs in the Andean Amazon, and not less than
			 $1,000,000 shall be apportioned directly to the
			 Department of the Interior for programs in the Guatemala Mayan Biosphere
			 Reserve.
				(d)AuthorityFunds appropriated by this Act to carry out
			 the provisions of sections 103 through 106, and chapter 4 of part II, of the
			 Foreign Assistance Act of 1961 may be used, notwithstanding any other provision
			 of law except for the provisions of this section and subject to the regular
			 notification procedures of the Committees on Appropriations, to support climate
			 change and environment programs.
				(e)ConsultationFunds made available pursuant to this
			 section are subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
				(f)Extraction of natural resources
					(1)Funds appropriated by this Act shall be
			 made available to promote and support transparency and accountability of
			 expenditures and revenues related to the extraction of natural resources,
			 including by strengthening implementation and monitoring of the Extractive
			 Industries Transparency Initiative, section 8204 of Public Law 110–246, and the
			 Kimberley Process Certification Scheme, and by providing technical assistance
			 to promote independent audit mechanisms and support civil society participation
			 in natural resource management.
					(2)(A)The Secretary of the Treasury shall inform
			 the managements of the international financial institutions and post on the
			 Department of the Treasury’s Web site that it is the policy of the United
			 States to vote against any assistance by such institutions (including but not
			 limited to any loan, credit, grant, or guarantee) for the extraction and export
			 of a natural resource if the government of the country has in place laws or
			 regulations to prevent or limit the public disclosure of company payments as
			 required by section 1504 of Public Law 111–203, and unless such government has
			 in place functioning systems in the sector in which assistance is being
			 considered for:
							(i)accurately accounting for and public
			 disclosure of payments to the host government by companies involved in the
			 extraction and export of natural resources;
							(ii)the independent auditing of accounts
			 receiving such payments and public disclosure of the findings of such
			 audits;
							(iii)public disclosure of such documents as Host
			 Government Agreements, Concession Agreements, and bidding documents, allowing
			 in any such dissemination or disclosure for the redaction of, or exceptions
			 for, information that is commercially proprietary or that would create
			 competitive disadvantage.
							(B)The requirements of subparagraph (A) shall
			 not apply to assistance for the purpose of building the capacity of such
			 government to meet the requirements of this paragraph.
							(C)Not later than 180 days after enactment of
			 this Act, the Secretary of the Treasury shall submit a report to the Committees
			 on Appropriations describing, for each international financial institution, the
			 amount and type of assistance provided, by country, for the extraction and
			 export of natural resources in the preceding 12 months, whether each
			 institution considered, in providing such assistance, the extent to which the
			 country has functioning systems, laws or regulations in place to prevent or
			 limit disclosure of company payments as described in subparagraph (A).
							(3)The Secretary of the Treasury or the
			 Secretary of State, as appropriate, shall instruct the United States executive
			 director of each international financial institution and the United States
			 representatives to all forest-related multilateral financing mechanisms and
			 processes, that it is the policy of the United States to vote against the
			 expansion of industrial scale logging into primary tropical forests.
					(g)Clean technology fund
					(1)Authorization of
			 appropriationsFor fiscal
			 year 2011, up to $350,000,000 is authorized to
			 be appropriated for a United States contribution to the Clean Technology Fund
			 (the Fund).
					(2)Limits on country accessThe Secretary of the Treasury shall use the
			 voice and vote of the United States to ensure that—
						(A)the Fund does not provide more than 15
			 percent of Fund resources to any one country;
						(B)prior to the obligation of funds from the
			 Fund to a recipient country, recipient countries shall submit to the governing
			 body of the Fund, and the governing body of the Fund appropriately reviews and
			 considers, an investment plan that will achieve significant net reductions in
			 national-level greenhouse gas emissions;
						(C)the investment plan for a recipient
			 country, whose borrowing status is classified by the World Bank as
			 International Development Association blend, shall have at least
			 15 percent of its total cost for public sector activities contributed from the
			 public funds of the recipient country, and any recipient country whose
			 borrowing status is classified by the World Bank as International Bank
			 for Reconstruction and Development Only status, shall have at least 25
			 percent of its total cost for public sector activities contributed from public
			 funds of the recipient country; and
						(D)assistance made available by the Fund is
			 used exclusively to support the deployment of clean energy technologies in
			 developing countries (including, where appropriate, through the provision of
			 technical support or support for policy or institutional reforms) in a manner
			 that achieves substantial net reductions in greenhouse gas emissions.
						(3)DefinitionsFor purposes of this subsection the
			 definitions contained in section 7081(g)(4) of division F of Public Law 111–117
			 shall apply to this Act, except that Public Sector Activities
			 shall mean Public Funds.
					Prohibition on promotion of
		  tobacco
			7070.None of the funds provided by this Act
			 shall be available to promote the sale or export of tobacco or tobacco
			 products, or to seek the reduction or removal by any foreign country of
			 restrictions on the marketing of tobacco or tobacco products, except for
			 restrictions which are not applied equally to all tobacco or tobacco products
			 of the same type.
				Commercial leasing of defense
		  articles
				7071.The second sentence of section 23(a) of the
			 Arms Export Control Act, as amended, (Public Law 96–29) is further amended by
			 striking and Egypt and inserting , Egypt, and NATO and
			 major non-NATO allies.
				INTERNATIONAL PRISON
		  CONDITIONS
				7072.(a)Not later than 180 days after enactment of
			 this Act, the Secretary of State shall submit to the Committees on
			 Appropriations a report, which shall also be made publicly available including
			 on the Department of State’s Web site, describing the conditions in prisons and
			 other detention facilities in at least 30 countries receiving United States
			 assistance, of which 15 countries shall be selected based on the Secretary’s
			 determination that such conditions raise the most serious human rights or
			 humanitarian concerns, and 15 countries shall be selected at random.
				(b)For purposes of each determination made
			 pursuant to subsection (a), the Secretary shall consider the criteria listed in
			 section 7085(b)(1 through 10) of division F of Public Law 111–117.
				(c)Funds appropriated by this Act to carry out
			 the provisions of chapters 1 and 11 of part I and chapter 4 of part II of the
			 Foreign Assistance Act of 1961, and the Support for East European Democracy
			 (SEED) Act of 1989, shall be made available, notwithstanding section 660 of the
			 Foreign Assistance Act of 1961, for assistance to eliminate inhumane conditions
			 in foreign prisons and other detention facilities.
				Transparency, accountability and
		  anti-kleptocracy
			7073.(a)United nations
					(1)The Secretary of State, following
			 consultation with the Committees on Appropriations, may withhold from
			 obligation funds appropriated under the heading International
			 Organizations and Programs for a United States contribution to a United
			 Nations organization or agency if the Secretary determines that such
			 organization or agency is not taking adequate steps to increase transparency
			 and accountability.
					(2)Not later than 45 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations detailing steps taken by the Global Fund to Fight AIDS,
			 Tuberculosis, and Malaria (the Global Fund) to:
						(A)maintain and adopt, as necessary, policies
			 and practices to ensure transparency of expenditures, including the authority
			 of the Global Fund Office of Inspector General (OIG) to publish OIG reports on
			 a public Web site without restriction;
						(B)ensure that the OIG has the necessary
			 staff, budget, independence, and authority to perform functions consistent with
			 its mandate, Charter and Terms of Reference, such as programmatic audits and
			 evaluations, financial audits, and investigations of alleged misuse,
			 misappropriation and fraud involving any Global Fund grant resources;
			 and
						(C)ensure that the Inspector General reports
			 directly to the Global Fund Board without interference.
						(3)Of the funds appropriated under the heading
			 Contributions for International Peacekeeping Activities in this
			 Act, 10 percent should not be obligated until the Secretary of State reports to
			 the Committees on Appropriations that the United Nations Secretariat and the
			 governments of countries providing troops for peacekeeping missions have
			 procedures and agreements to ensure that allegations of sexual abuse or other
			 serious crimes by peacekeeping troops will be credibly and thoroughly
			 investigated and the perpetrators brought to justice, and that information
			 about such cases will be made publicly available and regularly updated in the
			 country where the alleged crime occurred and on the United Nations’ Web
			 site.
					(4)Of the funds appropriated under title I of
			 this Act that are available for payments to the regular budgets of the United
			 Nations and the Organization of American States, and of the funds appropriated
			 under the heading International Organizations and Programs in
			 this Act that are available for contributions to United Nations agencies, 10
			 percent should not be obligated for any such organization until the Secretary
			 of State reports to the Committees on Appropriations that the organization is
			 implementing effective practices to protect whistleblowers (including the
			 organization’s employees and others affected by the organization’s operations)
			 from retaliation for internal and lawful public disclosures, including—
						(A)best practices for legal burdens of
			 proof;
						(B)access to independent adjudicative bodies,
			 including external arbitration based on consensus selection and shared
			 costs;
						(C)results that eliminate the effects of
			 proven retaliation;
						(D)a minimum of a 6-month statute of
			 limitations for reporting retaliation; and
						(E)the option of making external disclosures
			 in certain instances, in accordance with standards adopted by the United
			 Nations Secretariat on December 19, 2005.
						(5)Of the funds appropriated under the heading
			 “International Organizations and Programs” in this Act that are available for a
			 contribution to the United Nations Development Program (UNDP), 10 percent
			 should not be obligated until the Secretary of State reports to the Committees
			 on Appropriations that the UNDP’s management is taking the necessary steps to
			 demonstrate UNDP’s commitment to make all audit, oversight, and financial
			 information publicly available as soon as possible, and to put in place
			 procedures for publicly reporting on the results of UNDP programs
			 worldwide.
					(6)Notwithstanding any other provision of law,
			 the Secretary of State should suspend United States participation in the United
			 Nations Human Rights Council (the Council) unless the Secretary determines and
			 reports to the Committees on Appropriations that continued participation in the
			 Council is in the national interests of the United States.
					(b)International Monetary Fund
					(1)The terms and conditions of section
			 7086(b)(1) and (2) of division F of Public Law 111–117 shall apply to this
			 Act.
					(2)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before
			 other private creditors.
					(3)The Secretary of the Treasury shall seek to
			 ensure that the IMF has adopted and is implementing effective practices to
			 protect whistleblowers (including the IMF’s employees, contract employees,
			 consultants, staff of the Board of Executive Directors, and others affected by
			 the IMF’s operations) from retaliation for internal and lawful public
			 disclosures, including—
						(A)best practices for legal burdens of
			 proof;
						(B)access to independent adjudicative bodies,
			 including external arbitration based on consensus selection and shared
			 costs;
						(C)results that eliminate the effects of
			 proven retaliation; and
						(D)a minimum of a 6-month statute of
			 limitations for reporting retaliation.
						(c)National budget and contract
			 transparency
					(1)Limitation on FundingNone of the funds appropriated under titles
			 III and IV of this Act may be made available to the central government of any
			 country that does not meet minimum standards of fiscal transparency: 
			 Provided, That the Secretary of
			 State shall develop minimum standards of fiscal transparency to
			 be updated and strengthened, as appropriate, to reflect best practices: Provided further, That the Secretary
			 shall make an annual determination of progress or no
			 progress for countries that do not meet minimum standards of fiscal
			 transparency and make those determinations publicly available on an annual
			 Fiscal Transparency Report.
					(2)Minimum Standards of Fiscal
			 TransparencyFor the purposes
			 of paragraph (1), minimum standards of fiscal transparency shall
			 include standards for the public disclosure of budget documentation, including
			 receipts and expenditures by ministry, and government contracts and licenses
			 for natural resource extraction, to include bidding and concession allocation
			 practices.
					(3)WaiverThe Secretary of State may waive the
			 limitation on funding in paragraph (1) on a country-by-country basis if the
			 Secretary reports to the Committees on Appropriations that the waiver is
			 important to the national interests of the United States: 
			 Provided, That such waiver shall
			 identify any steps taken by the government of the country to publicly disclose
			 its national budget and contracts which are additional to those which were
			 undertaken in previous fiscal years, include specific recommendations of short
			 and long-term steps such government can take to improve budget transparency,
			 and identify benchmarks for measuring progress.
					(4)AssistanceOf the funds appropriated under title III
			 of this Act, not less than $5,000,000 should be
			 made available for programs and activities to assist the central governments of
			 countries named in the list required by paragraph (1) to improve budget
			 transparency or to support civil society organizations in such countries that
			 promote budget transparency: 
			 Provided, That such sums shall be
			 in addition to funds otherwise made available for such purposes.
					(d)Anti-kleptocracy
					(1)Officials of foreign governments and their
			 immediate family members who the Secretary of State has credible information
			 have been involved in significant corruption, including corruption related to
			 the extraction of natural resources, shall be ineligible for entry into the
			 United States.
					(2)Individuals shall not be ineligible if
			 entry into the United States would further important United States law
			 enforcement objectives or is necessary to permit the United States to fulfill
			 its obligations under the United Nations Headquarters Agreement: 
			 Provided, That nothing in this
			 provision shall be construed to derogate from United States Government
			 obligations under applicable international agreements.
					(3)The Secretary may waive the application of
			 paragraph (1) if the Secretary determines that the waiver would serve a
			 compelling national interest or that the circumstances which caused the
			 individual to be ineligible have changed sufficiently.
					(4)Not later than 90 days after enactment of
			 this Act and 180 days thereafter, the Secretary of State shall submit a report,
			 in classified form if necessary, to the Committees on Appropriations describing
			 the information regarding corruption concerning each of the individuals found
			 ineligible pursuant to paragraph (1), a list of any waivers provided under
			 subsection (3), and the justification for each waiver.
					Disability
		  programs
			7074.(a)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $5,000,000 shall be made available for programs
			 and activities administered by the United States Agency for International
			 Development (USAID) to address the needs and protect and promote the rights of
			 people with disabilities in developing countries, including initiatives that
			 focus on independent living, economic self-sufficiency, advocacy, education,
			 employment, transportation, sports, and integration of individuals with
			 disabilities, including for the cost of translation, of which up to
			 $1,000,000 shall be made available to support
			 disability advocacy organizations to provide training and technical assistance
			 for disabled persons organizations in such countries.
				(b)Funds appropriated under the heading
			 Operating Expenses in title II of this Act shall be made
			 available to develop and implement training for staff in overseas USAID
			 missions to promote the full inclusion and equal participation of people with
			 disabilities in developing countries.
				(c)The Secretary of State, the Secretary of
			 the Treasury, and the USAID Administrator shall seek to ensure that, where
			 practicable, construction projects funded by this Act are accessible to people
			 with disabilities and in compliance with the USAID Policy on Standards for
			 Accessibility for the Disabled, or other similar accessibility
			 standards.
				(d)Of the funds made available pursuant to
			 subsection (a), not more than 7 percent may be for management, oversight, and
			 technical support.
				Buying power maintenance, international
		  organizations 
			7075.(a)There may be established in the Treasury of
			 the United States a Buying Power Maintenance, International
			 Organizations account.
				(b)At the end of each fiscal year, the
			 Secretary of State may transfer to, and merge with, Buying Power
			 Maintenance, International Organizations such amounts from
			 Contributions to International Organizations as the Secretary
			 determines are in excess of the needs of activities funded from
			 Contributions to International Organizations because of
			 fluctuations in foreign currency exchange rates.
				(c)In order to offset adverse fluctuations in
			 foreign currency exchange rates, the Secretary of State may transfer to, and
			 merge with, Contributions to International Organizations such
			 amounts from Buying Power Maintenance, International
			 Organizations as the Secretary determines are necessary to provide for
			 the activities funded from Contributions to International
			 Organizations.
				(d)(1)Subject to the limitations contained in
			 this section, not later than the end of the fifth fiscal year after the fiscal
			 year for which funds are appropriated or otherwise made available for
			 Contributions to International Organizations, the Secretary of
			 State may transfer any unobligated balance of such funds to the Buying
			 Power Maintenance, International Organizations account.
					(2)The balance of the Buying Power
			 Maintenance, International Organizations account may not exceed
			 $50,000,000 as a result of any transfer under
			 this subsection.
					(3)Any transfer pursuant to this subsection
			 shall be treated as a reprogramming of funds under section 34 of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2706) and shall be
			 available for obligation or expenditure only in accordance with the procedures
			 under such section.
					(e)(1)Funds transferred to the Buying
			 Power Maintenance, International Organizations account pursuant to this
			 section shall remain available until expended.
					(2)The transfer authorities in this section
			 shall be available for funds appropriated for fiscal year 2012 and for each
			 fiscal year thereafter, and are in addition to any transfer authority otherwise
			 available to the Department of State under other provisions of law.
					prohibition on first-class
		  travel
			7076.None of the funds made available in this
			 Act may be used for first-class travel by employees of agencies funded by this
			 Act in contravention of sections 301–10.122 through 301–10.124 of title 41,
			 Code of Federal Regulations.
				MILLENNIUM CHALLENGE CORPORATION
		  COMPACTS
				7077.(a)Extension of compactsSection 609(j) of the Millennium Challenge
			 Act of 2003 (22 U.S.C. 7708(j)) is amended to read as follows:
					
						(j)Extension of compact
							(1)In generalExcept as provided under paragraph (2), the
				duration of a Compact shall not exceed 5 years.
							(2)ExceptionThe duration of a Compact may be extended
				beyond 5 years if the Board—
								(A)determines that a project included in the
				Compact cannot be completed within 5 years; and
								(B)approves an extension of the Compact that
				does not extend the total duration of the Compact beyond 7 years.
								(3)Congressional notificationNot later than 15 days before the date on
				which the Board is scheduled to vote on the extension of a Compact beyond 5
				years pursuant to paragraph (2), the Board, acting through the Chief Executive
				Officer, shall—
								(A)notify the Committees on Appropriations,
				the Committee on Foreign Relations of the Senate and the Committee on Foreign
				Affairs of the House of Representatives, of its intent to approve such
				extension; and
								(B)provide such committees with a detailed
				explanation for the determination and approval described in paragraph
				(2).
								.
				(b)Concurrent and subsequent
			 compactsSection 609(k) of
			 such Act (22 U.S.C. 7708(k)) is amended to read as follows:
					
						(k)Concurrent and subsequent compacts
							(1)In generalSubject to paragraph (2), and in accordance
				with the requirements of this title, an eligible country and the United States
				may enter into and have in effect concurrent and/or subsequent Compacts.
							(2)RequirementsAn eligible country and the United States
				may enter into concurrent or subsequent Compacts if the Board determines that
				such country—
								(A)is making significant, consistent progress
				in implementing the terms of its existing Compact(s) and supplementary
				agreements to such Compact(s); and
								(B)will contribute, in the case of a Low
				Income Country as defined in section 606(a), not less than a 7.5 percent
				contribution of the total amount agreed upon for a subsequent Compact, or in
				the case of a Lower Middle Income Country (LMIC) as defined in section 606(b),
				a 15 percent contribution for a subsequent Compact.
								(3)FundingMillennium Challenge Corporation (MCC)
				shall commit any funding for a concurrent Compact at the time it funds the
				Compact.
							(4)TimingA concurrent Compact shall be signed not
				later than 2 years after the signing of the earlier compact.
							(5)Limitation on compactsThe MCC shall provide no more than 15 years
				of compact funding to any
				country.
							.
				(c)ApplicabilityThe amendments made by subsection (a) shall
			 apply with respect to Compacts entered into between the United States and an
			 eligible country under the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et
			 seq.) before, on or after enactment of this Act, and those made by subsection
			 (b) shall apply prospectively to new compacts.
				(d)Maintaining candidate status for purposes
			 of income categorySection
			 606 of the Millennium Challenge Act of 2003 (22 U.S.C. 7705) is amended as
			 follows:
					(1)Section (a)(1) is amended by striking the
			 words Fiscal year
			 2004 and inserting In general, and by
			 striking the words for fiscal year 2004 and inserting for
			 a fiscal year.
					(2)Section (a)(1)(A) is stricken and replaced
			 with the following: The country has a per capita income equal to or
			 below the World Bank's lower middle income country threshold for the fiscal
			 year involved and is among the 75 lowest per capita income countries as
			 identified by the World Bank; and;
					(3)Section (a)(2) is stricken.
					(4)Section (b)(1)(A) is stricken and replaced
			 with the following: has a per capita income equal to or below the World
			 Bank's lower middle income country threshold for the fiscal year involved and
			 is not among the 75 lowest per capita income countries as identified by the
			 World Bank; and.
					(e)Section 606 is amended by inserting the
			 following—
					
						(d)Income classification
				transitionAny country with a
				per capita income that changes in a given fiscal year such that the country
				would be reclassified in that fiscal year from a low income country to a lower
				middle income country or from a lower middle income country to a low income
				country shall retain its candidacy status in its former income classification
				for the fiscal year of the country's transition and the two subsequent fiscal
				years.
						.
				inspectors general
		  personnel
			7078.(a)(1)The provisions in this section shall apply
			 to the Inspector General of the Department of State and the Inspector General
			 of the United States Agency for International Development (USAID).
					(2)The term Government Employee
			 has the meaning given the term employee in section 2105 of title 5, United
			 States Code.
					(3)The Inspector General may waive any of the
			 following provisions to employ annuitants (individuals who are entitled to
			 benefits under a retirement system for Government employees): subsections (a)
			 through (d) of section 8344 of title 5, United States Code; subsections (a),
			 (b) and (e) of section 8468 of title 5, United States Code; subsections (a)
			 through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064);
			 and any other similar provision of law, as identified by the Inspector General
			 in regulations: 
			 Provided, That the Inspector
			 General may exercise this authority: only on a case-by-case basis and only for
			 so long as is necessary; when necessary due to exceptional difficulty in the
			 recruitment or retention of a qualified employee for the position involved or a
			 temporary emergency hiring need; as long as it does not cause the number of
			 employees within the Office of Inspector General (OIG) employed under this or
			 other similar authority to exceed, as of any given date, 15 percent of the
			 total OIG workforce, determined on a full-time equivalent basis; and this
			 authority is repealed on October 1, 2014, except that an annuitant re-employed
			 pursuant to the waiver in this section before October 1, 2014, may continue
			 such employment until not later than September 30, 2015.
					(4)Nothing in this section may be construed to
			 permit or require that any re-employed annuitant benefitting from a waiver of a
			 provision of law set forth in this section be treated as a Government employee
			 for purposes of the retirement system to which such provision relates.
					(5)The Inspector General is authorized to
			 obtain services under section 3109 of title 5, United States Code, without
			 regard to subsections (d)(1) of such section, and is considered the head of the
			 agency under subsection (b) of such section for purposes of exercising this
			 authority.
						(A)Services may be obtained by the Inspector
			 General for a period of up to 1 year, with an option to extend such services
			 for an additional 2 years, and that the total number of individuals employed
			 under this section shall not exceed 15 percent of the total Department of State
			 OIG workforce or 5 percent of the total USAID OIG workforce, determined on a
			 full-time equivalent basis.
						(B)The authority to obtain such services shall
			 expire on September 30, 2014 except that an individual whose service under this
			 subsection is procured before October 1, 2014, may continue to provide such
			 service until not later than September 30, 2015.
						(b)Section 209 of the Foreign Service Act of
			 1980 (22 U.S.C. 3929) is amended by:
					(1)striking paragraph (5) in subsection (c);
			 and
					(2)in subsection (d)(2)—
						(A)adding and at the end of
			 subparagraph (D)
						(B)striking ; and and inserting
			 a period at the end of subparagraph (E); and
						(C)striking subparagraph (F).
						Consular affairs pilot
		  programs
			7079.(a)Tourist visa services pilot
			 program
					(1)(A)The Secretary of State shall implement the
			 necessary steps, including hiring a sufficient number of consular officers
			 which may include limited non-career appointment officers, in the People's
			 Republic of China, Brazil, and India to meet the Department of State’s standard
			 of interviewing all tourist visa applicants within 30 days of the date of
			 submitting their application.
						(B)The Secretary of State shall also conduct a
			 risk and benefit analysis regarding the extension of the expiration period for
			 B–1 or B–2 visas for citizens of the People’s Republic of China from 1 year to
			 2 years before requiring consular officers to re-interview a visa
			 applicant.
						(2)Not later than 90 days after enactment of
			 this Act, the Secretary shall submit a report to the Committees on
			 Appropriations on Consular Affairs programs in the People's Republic of China,
			 Brazil, and India including steps the Department of State has taken in these
			 countries to meet the State Department’s visa processing standards; a 5-year
			 forecast of non-immigrant visas for each of these countries and the number of
			 consular officers necessary to meet the State Department’s standards; a
			 comparison of the Department of State’s 5-year forecast with the Commerce
			 Department’s 5-year visitor arrival projections; and the impact of the
			 different projections on visa process times and required number of consular
			 officers.
					(b)Video conference pilot program
					(1)The Secretary of State may develop and
			 conduct a pilot program for the processing of B–1 and B–2 visas using secure
			 remote videoconferencing technology as a method for conducting visa interviews
			 of applicants, and in consultation with other Federal agencies that use such
			 secure communications to help ensure security of the videoconferencing
			 transmission and encryption.
					(2)Not later than 90 days after the end of
			 such a pilot program, the Secretary shall submit a report to the Committees on
			 Appropriations detailing the results of such program including an assessment of
			 the efficacy, efficiency, and security of the remote videoconferencing
			 technology as a method for conducting visa interviews of applicants and
			 recommendations for whether it should be continued, broadened, or
			 modified.
					(3)No pilot program should be conducted if the
			 Secretary determines and reports to the Committees on Appropriations that such
			 program poses an undue security risk and that it cannot be conducted in a
			 manner consistent with maintaining security controls.
					WORKING CAPITAL
		  FUND
			7080.(a)The Administrator of the United States
			 Agency for International Development (the Administrator) is authorized to
			 establish a Working Capital Fund (in this section referred to as the
			 Fund).
				(b)Funds deposited in the Fund during any
			 fiscal year shall be available without fiscal year limitation and used, in
			 addition to other funds available for such purposes, for agency procurement
			 reform efforts and related administrative costs: 
			 Provided, That such expenses may
			 include—
					(1)personal and non-personal services;
					(2)training;
					(3)supplies; and
					(4)other administrative costs related to the
			 implementation of procurement reform and management of the Fund.
					(c)There may be deposited during any fiscal
			 year in the Fund up to 1 percent of the total value of obligations entered into
			 by the United States Agency for International Development (USAID) from
			 appropriations available to USAID and any appropriation made available for the
			 purpose of providing capital: 
			 Provided, That receipts from the
			 disposal of, or repayments for the loss or damage to, property held in the
			 Fund, rebates, reimbursements, refunds and other credits applicable to the
			 operation of the Fund may be deposited into the Fund.
				(d)Not later than 45 days after enactment of
			 this Act and any subsequent Act making appropriations for the Department of
			 State, foreign operations, and related programs, the Administrator shall submit
			 to the Committees on Appropriations an operating plan for funds deposited in
			 the Fund, which shall include the percentage to be charged for the current
			 fiscal year.
				(e)At the close of fiscal year 2013 and at the
			 close of each fiscal year thereafter, the Administrator shall determine the
			 amounts in excess of the needs of the Fund for that fiscal year and shall
			 transfer out of the Fund any excess amounts to any of the original
			 appropriation accounts from which deposits were made: 
			 Provided, That such transferred
			 funds shall remain available without fiscal year limitation: Provided further, That the
			 Administrator shall report to the Committees on Appropriation the excess
			 amounts and to which appropriation accounts the excess funds will be
			 transferred: Provided further,
			 That such transfers shall be subject to the regular notification procedures of
			 the Committees on Appropriations.
				PROCUREMENT
		  REFORM
			7081.(a)Local competitionNotwithstanding any other provision of law,
			 the Administrator of the United States Agency for International Development
			 (the Administrator) may, with funds made available in this Act and prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs, award contracts and other instruments in which competition is
			 limited to local entities if doing so would result in cost savings, develop
			 local capacity, or enable the Administrator to initiate a program or activity
			 in appreciably less time than if competition were not so limited: 
			 Provided, That the authority
			 provided in this section may not be used to make awards in excess of
			 $5,000,000.
				(b)For the purposes of this section, local
			 entity means an individual, a corporation, or another body of persons located
			 in or having as its principal place of business or operations in a country
			 receiving assistance from funds appropriated in title III of this Act.
				Operating and spend
		  plans
			7082.(a)Operating plansNot later than 45 days after the date of
			 enactment of this Act, each department, agency or organization funded in titles
			 I and II, and the Department of the Treasury and Independent Agencies funded in
			 title III of this Act shall submit to the Committees on Appropriations an
			 operating plan for funds appropriated to such department, agency, or
			 organization in such titles of this Act, or funds otherwise available for
			 obligation in fiscal year 2012, that provides details of the use of such funds
			 at the program, project, and activity level.
				(b)Spend plansPrior to the initial obligation of funds,
			 the Secretary of State, in consultation with the Administrator of the United
			 States Agency for International Development, shall submit to the Committees on
			 Appropriations a detailed spend plan, which shall include achievable and
			 sustainable goals, benchmarks for measuring progress, and expected results, for
			 the following—
					(1)funds appropriated under the heading
			 Democracy Fund;
					(2)funds made available in titles III and IV
			 of this Act for assistance for Afghanistan, Pakistan, Iraq, Haiti, Colombia,
			 and Mexico, for the Caribbean Basin Security Initiative, and the Central
			 American Regional Security Initiative; and
					(3)funds appropriated in title III for food
			 security and agriculture development programs and for climate change and
			 environment programs.
					(c)NotificationsThe spend plans referenced in subsection
			 (b) shall not be considered as meeting the notification requirements under
			 section 7015 of this Act or under section 634A of the Foreign Assistance Act of
			 1961.
				AUTHORITY FOR CAPITAL INCREASES
		  
			7083.(a)International Bank for Reconstruction and
			 DevelopmentThe Bretton Woods
			 Agreements Act, as amended (22 U.S.C. 286 et seq.), is further amended by
			 adding at the end thereof the following new sections:
					
						69.ACCEPTANCE OF AN AMENDMENT TO THE ARTICLES
				OF AGREEMENT OF THE BANK TO INCREASE BASIC VOTES
							The United States Governor of the Bank may
				accept on behalf of the United States the amendment to the Articles of
				Agreement of the Bank as proposed in resolution No. 596, entitled
				Enhancing Voice and Participation of Developing and Transition
				Countries, of the Board of Governors of the Bank that was approved by
				such Board on January 30, 2009.
							70.CAPITAL STOCK INCREASES
							(a)Increases AuthorizedThe United States Governor of the Bank is
				authorized—
								(1)(A)to vote in favor of a resolution to
				increase the capital stock of the Bank on a selective basis by 230,374 shares;
				and
									(B)to
				subscribe on behalf of the United States to 38,459 additional shares of the
				capital stock of the Bank, as part of the selective increase in the capital
				stock of the Bank, except that any subscription to such additional shares shall
				be effective only to such extent or in such amounts as are provided in advance
				in appropriations Acts;
									(2)(A)to vote in favor of a resolution to
				increase the capital stock of the Bank on a general basis by 484,102 shares;
				and
									(B)to
				subscribe on behalf of the United States to 81,074 additional shares of the
				capital stock of the Bank, as part of the general increase in the capital stock
				of the Bank, except that any subscription to such additional shares shall be
				effective only to such extent or in such amounts as are provided in advance in
				appropriations Acts.
									(b)Limitations on Authorization of
				Appropriations
								(1)In order to pay for the increase in the
				United States subscription to the Bank under subsection (a)(2)(B), there are
				authorized to be appropriated, without fiscal year limitation,
				$9,780,361,991 for payment by the Secretary of
				the Treasury.
								(2)Of the amount authorized to be appropriated
				under paragraph (2)(A)—
									(A)$586,821,720
				shall be for paid in shares of the Bank; and
									(B)$9,193,540,271
				shall be for callable shares of the
				Bank.
									.
				(b)International Finance
			 CorporationThe International
			 Finance Corporation Act, Public Law 84–350, as amended (22 U.S.C. 282 et seq.),
			 is further amended by adding at the end thereof the following new
			 section:
					
						17.SELECTIVE CAPITAL INCREASE AND AMENDMENT OF
				THE ARTICLES OF AGREEMENT
							(a)Vote AuthorizedThe United States Governor of the
				Corporation is authorized to vote in favor of a resolution to increase the
				capital stock of the Corporation by
				$130,000,000.
							(b)Amendment of the Articles of
				AgreementThe United States
				Governor of the Corporation is authorized to agree to and accept an amendment
				to Article IV, Section 3(a) of the Articles of Agreement of the Corporation
				that achieves an increase in basic votes to 5.55 percent of total
				votes.
							.
				(c)Inter-American Development
			 BankThe Inter-American
			 Development Bank Act, Public Law 86–147, as amended (22 U.S.C. 283 et seq.), is
			 further amended by adding at the end thereof the following new section:
					
						41.NINTH CAPITAL INCREASE
							(a)Vote AuthorizedThe United States Governor of the Bank is
				authorized to vote in favor of a resolution to increase the capital stock of
				the Bank by $70,000,000,000 as described in
				Resolution AG–7/10, Report on the Ninth General Capital Increase in the
				resources of the Inter-American Development Bank as approved by
				Governors on July 21, 2010.
							(b)Subscription Authorized
								(1)The United States Governor of the Bank may
				subscribe on behalf of the United States to 1,741,135 additional shares of the
				capital stock of the Bank.
								(2)Any subscription by the United States to
				the capital stock of the Bank shall be effective only to such extent and in
				such amounts as are provided in advance in appropriations Acts.
								(c)Limitations on Authorization of
				Appropriations
								(1)In order to pay for the increase in the
				United States subscription to the Bank under subsection (b), there are
				authorized to be appropriated, without fiscal year limitation,
				$21,004,064,337 for payment by the Secretary of
				the Treasury.
								(2)Of the amount authorized to be appropriated
				under paragraph (1)—
									(A)$510,090,175
				shall be for paid in shares of the Bank; and
									(B)$20,493,974,162
				shall be for callable shares of the
				Bank.
									.
				(d)African Development BankThe African Development Bank Act, Public
			 Law 97–35, as amended (22 U.S.C. 290i et seq.), is further amended by adding at
			 the end thereof the following new section:
					
						1344.SIXTH CAPITAL INCREASE
							(a)Subscription Authorized
								(1)The United States Governor of the Bank may
				subscribe on behalf of the United States to 289,391 additional shares of the
				capital stock of the Bank.
								(2)Any subscription by the United States to
				the capital stock of the Bank shall be effective only to such extent and in
				such amounts as are provided in advance in appropriations Acts.
								(b)Limitations on Authorization of
				Appropriations
								(1)In order to pay for the increase in the
				United States subscription to the Bank under subsection (a), there are
				authorized to be appropriated, without fiscal year limitation,
				$4,322,228,221 for payment by the Secretary of
				the Treasury.
								(2)Of the amount authorized to be appropriated
				under paragraph (1)—
									(A)$259,341,759
				shall be for paid in shares of the Bank; and
									(B)$4,062,886,462
				shall be for callable shares of the
				Bank.
									.
				(e)European Bank for Reconstruction and
			 DevelopmentThe European Bank
			 for Reconstruction and Development Act, Section 562(c) of Public Law 101–513,
			 as amended (22 U.S.C. 290l et seq.), is further amended by adding at the end
			 thereof the following new paragraph:
					
						(12)Capital Increase
							(A)Subscription Authorized
								(i)The United States Governor of the Bank may
				subscribe on behalf of the United States up to 90,044 additional callable
				shares of the capital stock of the Bank in accordance with Resolution No. 128
				as adopted by the Board of Governors of the Bank on May 14, 2010.
								(ii)Any subscription by the United States to
				additional capital stock of the Bank shall be effective only to such extent and
				in such amounts as are provided in advance in appropriations Acts.
								(B)Limitations on Authorization of
				AppropriationsIn order to
				pay for the increase in the United States subscription to the Bank under
				subsection (A), there are authorized to be appropriated, without fiscal year
				limitation, up to $1,252,331,952 for payment by
				the Secretary of the
				Treasury.
							.
				AUTHORITY FOR
		  REPLENISHMENTS
			7084.(a)International Development
			 AssociationThe International
			 Development Association Act, Public Law 86–565, as amended (22 U.S.C. 284 et
			 seq.), is further amended by adding at the end thereof the following new
			 sections:
					
						26.SIXTEENTH REPLENISHMENT
							(a)The United States Governor of the
				International Development Association is authorized to contribute on behalf of
				the United States $4,075,500,000 to the
				sixteenth replenishment of the resources of the Association, subject to
				obtaining the necessary appropriations.
							(b)In order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation,
				$4,075,500,000 for payment by the Secretary of
				the Treasury.
							27.Multilateral Debt Relief
							(a)The Secretary of the Treasury is authorized
				to contribute, on behalf of the United States, not more than
				$474,000,000 to the International Development
				Association for the purpose of funding debt relief cost under the Multilateral
				Debt Relief Initiative incurred in the period governed by the sixteenth
				replenishment of resources of the International Development Association,
				subject to obtaining the necessary appropriations and without prejudice to any
				funding arrangements in existence on the date of the enactment of this
				section.
							(b)In order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation, not more than
				$474,000,000 for payment by the Secretary of the
				Treasury.
							(c)In this section, the term
				Multilateral Debt Relief Initiative means the proposal set out in
				the G8 Finance Ministers' Communiqué entitled Conclusions on
				Development, done at London, June 11, 2005, and reaffirmed by G8 Heads
				of State at the Gleneagles Summit on July 8,
				2005.
							.
				(b)African Development BankThe African Development Fund Act, Public
			 Law 94–302, as amended (22 U.S.C. 290g et seq.), is further amended by adding
			 at the end thereof the following new sections:
					
						221.Twelfth Replenishment
							(a)The United States Governor of the Fund is
				authorized to contribute on behalf of the United States
				$585,000,000 to the twelfth replenishment of the
				resources of the Fund, subject to obtaining the necessary
				appropriations.
							(b)In order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation,
				$585,000,000 for payment by the Secretary of the
				Treasury.
							222.Multilateral Debt Relief
							(a)The Secretary of the Treasury is authorized
				to contribute, on behalf of the United States, not more than
				$60,000,000 to the African Development Fund for
				the purpose of funding debt relief costs under the Multilateral Debt Relief
				Initiative incurred in the period governed by the twelfth replenishment of
				resources of the African Development Fund, subject to obtaining the necessary
				appropriations and without prejudice to any funding arrangements in existence
				on the date of the enactment of this section.
							(b)In order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation, not more than
				$60,000,000 for payment by the Secretary of the
				Treasury.
							(c)In this section, the term
				Multilateral Debt Relief Initiative means the proposal set out in
				the G8 Finance Ministers' Communiqué entitled Conclusions on
				Development, done at London, June 11, 2005, and reaffirmed by G8 Heads
				of State at the Gleneagles Summit on July 8,
				2005.
							.
				AUTHORITY FOR THE FUND FOR SPECIAL
		  OPERATIONS
			7085.Up to
			 $36,000,000 of funds appropriated for the
			 account Department of the Treasury, Debt Restructuring by the
			 Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10, Division B)
			 may be made available for the United States share of an increase in the
			 resources of the Fund for Special Operations of the Inter-American Development
			 Bank in furtherance of debt relief provided to Haiti in view of the Cancun
			 Declaration of March 21, 2010.
			7086.Assistance for foreign nongovernmental
		organizationsPart I of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C, the
			 following new section:
				
					104D.Eligibility for AssistanceNotwithstanding any other provision of law,
				regulation, or policy, in determining eligibility for assistance authorized
				under sections 104, 104A, 104B, and 104C—
						(1)a foreign nongovernmental organization
				shall not be ineligible for such assistance solely on the basis of health or
				medical services, including counseling and referral services, provided by such
				organization with non-United States Government funds if such services are
				permitted in the country in which they are being provided and would not violate
				United States law if provided in the United States; and
						(2)a foreign nongovernmental organization
				shall not be subject to requirements relating to the use of non-United States
				Government funds for advocacy and lobbying activities other than those that
				apply to United States nongovernmental organizations receiving assistance under
				this
				part.
						.
				(RESCISSIONS)
				7087.(a)Of the funds appropriated in prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs under the heading “Diplomatic and Consular Programs”,
			 $13,700,000 are rescinded, of which
			 $8,000,000 shall be from funds for Worldwide
			 Security Protection: 
			 Provided, That no amounts may be
			 rescinded from amounts that were designated by Congress as an emergency
			 requirement pursuant to a concurrent resolution on the budget or the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
				(b)Of the unexpended balances available under
			 the heading “Export and Investment Assistance, Export-Import Bank of the United
			 States, Subsidy Appropriation” from prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs,
			 $300,000,000 are rescinded.
				(c)Of the unexpended balances available to the
			 President for bilateral economic assistance under the heading “Economic Support
			 Fund” from prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs,
			 $150,000,000 are rescinded: 
			 Provided, That no amounts may be
			 rescinded from amounts that were designated by Congress as an emergency
			 requirement pursuant to a concurrent resolution on the budget or the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
				(d)The Secretary of State, as appropriate,
			 shall consult with the Committees on Appropriations prior to implementing the
			 rescissions made in this section.
				VIIIOVERSEAS CONTINGENCY OPERATIONS
			DEPARTMENT OF
		  STATE
			ADMINISTRATION OF FOREIGN AFFAIRS
		  
			DIPLOMATIC AND CONSULAR
		  PROGRAMS
			(including transfer of
		  funds)
			For an additional amount for
		  Diplomatic and Consular Programs,
		  $3,773,701,000, to remain available until
		  September 30, 2013, of which $236,201,000 is for
		  Worldwide Security Protection and shall remain available until expended: 
		  Provided, That the Secretary of
		  State may transfer up to $230,000,000 of the
		  total funds made available under this heading to any other appropriation of any
		  department or agency of the United States, upon the concurrence of the head of
		  such department or agency, to support operations in and assistance for
		  Afghanistan and to carry out the provisions of the Foreign Assistance Act of
		  1961: Provided further, That
		  funds appropriated under this heading may be made available pursuant to the
		  authority of section 7032(u) of this Act:
			 Provided further, That each amount in this paragraph is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			OFFICE OF INSPECTOR GENERALFor an additional amount for Office
		  of Inspector General, $63,954,000, to
		  remain available until September 30, 2013, of which
		  $16,317,000 shall be for the Special Inspector
		  General for Iraq Reconstruction for reconstruction oversight, and
		  $44,387,000 shall be for the Special Inspector
		  General for Afghanistan Reconstruction for reconstruction oversight: 
		  Provided, That each amount in this
		  paragraph is designated by Congress as being for overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			CONTRIBUTIONS FOR INTERNATIONAL
		  PEACEKEEPING ACTIVITIESFor an
		  additional amount for Contributions for International Peacekeeping
		  Activities, $17,900,000, to remain
		  available until September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			UNITED STATES INSTITUTE FOR
		  PEACEFor an additional amount
		  for United States Institute for Peace,
		  $8,411,000, to remain available until September
		  30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			UNITED STATES AGENCY FOR INTERNATIONAL
		  DEVELOPMENT 
			Funds appropriated to the
		  President
			OPERATING EXPENSESFor an additional amount for
		  Operating Expenses, $106,000,000,
		  to remain available until September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			OFFICE OF INSPECTOR GENERALFor an additional amount for Office
		  of Inspector General, $2,000,000, to
		  remain available until September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			BILATERAL ECONOMIC
		  ASSISTANCE
			Funds appropriated to the
		  President
			INTERNATIONAL DISASTER
		  ASSISTANCEFor an additional
		  amount for International Disaster Assistance,
		  $150,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			TRANSITION INITIATIVESFor an additional amount for
		  Transition Initiatives,
		  $3,500,000, to remain available until September
		  30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			COMPLEX CRISES FUNDFor an additional amount for Complex
		  Crises Fund, $45,000,000, to remain
		  available until September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			ECONOMIC SUPPORT FUNDFor an additional amount for Economic
		  Support Fund, $1,172,821,000, to remain
		  available until September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			MIGRATION AND REFUGEE assistance
		  For an additional amount for
		  Migration and Refugee Assistance,
		  $100,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			INTERNATIONAL SECURITY
		  ASSISTANCE
			Department of
		  State
			INTERNATIONAL NARCOTICS CONTROL AND LAW
		  ENFORCEMENTFor an additional
		  amount for International Narcotics Control and Law Enforcement,
		  $1,163,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			NONPROLIFERATION, ANTI-TERRORISM, DEMINING
		  AND RELATED PROGRAMSFor an
		  additional amount for Nonproliferation, Anti-terrorism, Demining and
		  Related Programs, $27,500,000, to remain
		  available until September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			PEACEKEEPING OPERATIONSFor an additional amount for
		  Peacekeeping Operations,
		  $30,000,000, to remain available until September
		  30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			FUNDS APPROPRIATED TO THE
		  PRESIDENT
			FOREIGN MILITARY FINANCING
		  PROGRAMFor an additional
		  amount for Foreign Military Financing Program,
		  $989,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That this amount is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			PAKISTAN COUNTER-INSURGENCY CAPABILITY
		  FUND
			(including transfer of
		  funds)
			For necessary expenses to carry out the
		  provisions of chapter 8 of part I and chapters 2, 5, 6, and 8 of part II of the
		  Foreign Assistance Act of 1961 and section 23 of the Arms Export Control Act,
		  $1,000,000,000, to remain available until
		  September 30, 2012, for the purpose of providing assistance for Pakistan to
		  build and maintain the counter-insurgency capability of Pakistani security
		  forces (including the Frontier Corps), to include program management, training
		  in civil-military humanitarian assistance, human rights training, and the
		  provision of equipment, supplies, services, training, and facility and
		  infrastructure repair, renovation, and construction: 
		  Provided, That notwithstanding any
		  other provision of law except section 620M of the Foreign Assistance Act of
		  1961, as amended by this Act, such funds shall be available to the Secretary of
		  State, with the concurrence of the Secretary of Defense: Provided further, That such funds may
		  be transferred by the Secretary of State to the Department of Defense or other
		  Federal departments or agencies to support counter-insurgency operations and
		  may be merged with, and be available, for the same purposes and for the same
		  time period as the appropriation or fund to which transferred or may be
		  transferred pursuant to the authorities contained in the Foreign Assistance Act
		  of 1961: 
		  Provided further, That
		  the Secretary of State shall, not fewer than 15 days prior to making transfers
		  from this appropriation, notify the Committees on Appropriations, in writing,
		  of the details of any such transfer: 
		  Provided further, That
		  the Secretary of State shall submit not later than 30 days after the end of
		  each fiscal quarter to the Committees on Appropriations a report in writing
		  summarizing, on a project-by-project basis, the uses of funds under this
		  heading: 
		  Provided further, That
		  upon determination by the Secretary of State, with the concurrence of the
		  Secretary of Defense, that all or part of the funds so transferred from this
		  appropriation are not necessary for the purposes herein, such amounts may be
		  transferred by the head of the relevant Federal department or agency back to
		  this appropriation and shall be available for the same purposes and for the
		  same time period as originally appropriated: 
		  Provided further, That
		  any required notification or report may be submitted in classified
		  form: Provided further, That
		  the amount in this paragraph is designated by Congress as being for overseas
		  contingency operations pursuant to section 251(b)(2)(A)(ii) of the Balanced
		  Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			global security contingency
		  fund
			(including transfer of funds)There is hereby established in the Treasury
		  of the United States the “Global Security Contingency
		  Fund”.
			For necessary expenses to carry out the
		  provisions of the Foreign Assistance Act of 1961 and the Arms Export Control
		  Act to provide assistance, notwithstanding any other provision of law except
		  sections 620A and 620M of the Foreign Assistance Act of 1961, as amended by
		  this Act, for countries designated by the Secretary of State to enhance the
		  capabilities of military and police forces, and other security forces that
		  conduct border and maritime security, internal security, and counter-terrorism
		  operations, as well as government agencies responsible for such forces, and to
		  strengthen democratic institutions including the justice sector (including
		  corrections) and respect for human rights and the rule of law, where the
		  Secretary of State, in consultation with the Secretary of Defense, determines
		  that conflict or instability in a country or region significantly challenges
		  the local capacity to deliver such assistance,
		  $50,000,000, to remain available until September
		  30, 2013: 
		  Provided, That such assistance
		  programs shall be formulated by the Secretary of State in consultation with the
		  Secretary of Defense: Provided
			 further, That programs carried out under this heading shall
		  be approved by the Secretary of State, in consultation with the Secretary of
		  Defense, prior to implementation: Provided
			 further, That the authorities and requirements of the
		  Foreign Assistance Act of 1961 shall apply to funds made available under this
		  heading: Provided further,
		  That funds made available to the Department of Defense in fiscal year 2012 may
		  be transferred to, and merged with, funds appropriated under this heading by
		  the Secretary of Defense: Provided
			 further, That funds made available under this heading may be
		  transferred to the most appropriate agency or account to facilitate the
		  provision of such assistance: Provided
			 further, That the transfer authorities under this paragraph
		  are in addition to any other transfer authority available to the Department of
		  Defense: Provided further,
		  That the amounts in this account may be used for necessary administrative
		  expenses of the agencies planning and carrying out programs: Provided further, That the head of any
		  agency may detail personnel to the Department of State to carry out activities
		  funded under this heading with or without reimbursement for all or part of the
		  costs of salaries and other expenses associated with such personnel: Provided further, that no obligation
		  or transfer of funds may be made unless the Secretary of State and the
		  Secretary of Defense have notified the Committees on Appropriations at least 15
		  days prior to any such obligation or transfer:
			 Provided further, That the amount in this paragraph is
		  designated by Congress as being for overseas contingency operations pursuant to
		  section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control
		  Act of 1985 (Public Law 99–177), as amended.
			GENERAL
		  PROVISIONS
			8001.Notwithstanding any other provision of law,
			 funds made available under the heading Overseas Contingency
			 Operations are in addition to amounts appropriated or otherwise made
			 available for the Department of State for fiscal year 2012.
			8002.Unless otherwise provided for in this Act,
			 additional amounts appropriated under the heading Overseas Contingency
			 Operations to appropriation accounts in this Act shall be available
			 under the authorities and conditions applicable to such appropriations
			 accounts.
			8003.Notwithstanding any other provision of law
			 except section 620M of the Foreign Assistance Act, as amended by this Act,
			 funds appropriated by this title may be transferred to, and merged with, funds
			 appropriated by this title under the headings “Diplomatic and Consular
			 Programs”, “Worldwide Security Protection”, “Office of Inspector General”,
			 “Contributions for International Peacekeeping Activities”, “United States
			 Institute for Peace”, “United States Agency for International Development,
			 Funds Appropriated to the President, Operating Expenses”, “United States Agency
			 for International Development, Funds Appropriated to the President, Office of
			 Inspector General”, “International Disaster Assistance”, “Transition
			 Initiatives”, “Complex Crises Fund”, “Economic Support Fund”, Migration
			 and Refugee Assistance, “International Narcotics Control and Law
			 Enforcement”, Nonproliferation, Anti-terrorism, Demining, and Related
			 Programs, “Peacekeeping Operations”, “Foreign Military Financing
			 Program”, “Pakistan Counter-insurgency Capability Fund”, and Global
			 Stability Contingency Fund: 
			 Provided, That such transfers
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations: Provided
				further, That the transfer authority in this section is in
			 addition to any transfer authority otherwise available under any other
			 provision of law, including section 610 of the Foreign Assistance Act which may
			 be exercised by the Secretary of State for the purposes of this title.
			This Act may be cited as the
			 Department of State, Foreign
			 Operations, and Related Programs Appropriations Act,
			 2012.
			
	
		September 22, 2011
		Read twice and placed on
		  the calendar
	
